 



Exhibit 10.67
EXECUTION COPY
 
ORIGINATION ASSISTANCE AGREEMENT
By and Between
MERRILL LYNCH CREDIT CORPORATION
and
CENDANT MORTGAGE CORPORATION
Dated as of
December 15, 2000
 
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



Exhibit 10.67
TABLE OF CONTENTS

              Section 1.  
Definitions
    1   Section 2.  
Mortgage Loan Types/Mortgage Loan Pricing
    10   Section 3.  
Exclusivity
    10   Section 4.  
PHH Personnel
    12   Section 5.  
Mortgage Loan Origination Channel
    13   Section 6.  
Operations
    14   Section 7.  
Mortgage Loan Funding
    18   Section 8.  
Amendment of Exhibit A
    18   Section 9.  
Communications
    18   Section 10.  
Use of MLCC Name and Logo
    19   Section 11.  
Retention of Marketing Rights
    19   Section 12.  
Origination Assistance Fee Paid by MLCC
    19   Section 13.  
Customer Fees and Charges
    20   Section 14.  
[* * *]
    20   Section 15.  
Legal and Regulatory Compliance
    22   Section 16.  
Mortgage Loan Representations, Warranties and Covenants of PHH
    23   Section 17.  
Representations, Warranties and Covenants of PHH for Mortgage Loans
    23   Section 18.  
Mortgage Loan Representations and Warranties of MLCC
    27   Section 19.  
General Representations, Warranties and Covenants of PHH
    27   Section 20.  
General Representations, Warranties and Covenants of MLCC
    28   Section 21.  
Records Preservation, Retention, and Reporting
    30   Section 22.  
Term; Termination
    30   Section 23.  
Cooperation
    32   Section 24.  
No Partnership
    32   Section 25.  
Notices
    32  

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



              Section 26.  
Modification of Origination Agreement
    33   Section 27.  
Miscellaneous
    33   Section 28.  
Expenses
    34   Section 29.  
Confidentiality and No Personal Solicitation
    34   Section 30.  
Further Assurances
    36   Section 31.  
Contingency Plan
    36   Section 32.  
Indemnification
    36   Section 33.  
MLBUSA Loans
    37   Section 34.  
Section Headings
    37   Section 35.  
No Assignment
    37   Section 36.  
Counterparts
    37   Section 37.  
No Waivers; Remedies Cumulative
    37   Section 38.  
Service Standards
    37   Section 39.  
Binding Effect
    40   Section 40.  
Benefit of Parties Only
    40   Section 41.  
Survival
    40      
 
        Exhibit A -  
Change of Control List
        Exhibit B -  
Form of Funding Instructions
        Exhibit C -  
Trademark Use Agreement
        Exhibit D -  
MLCC Privacy Policy
        Exhibit E -  
MLCC Underwriting Guidelines
        Exhibit F -  
Mortgage 100SM Guidelines
       

ii



--------------------------------------------------------------------------------



 



Exhibit 10.67
ORIGINATION ASSISTANCE AGREEMENT
          THIS ORIGINATION ASSISTANCE AGREEMENT (“Origination Agreement” or
“Agreement”) effective as of January 2, 2001 (“Effective Date”), is entered into
by and between Merrill Lynch Credit Corporation, a Delaware corporation with its
principal place of business at 4802 Deer Lake Drive East, Jacksonville, Florida
32246-6484 (“MLCC”), and Cendant Mortgage Corporation d/b/a PHH Mortgage
Services, a New Jersey corporation with its principal place of business at 3000
Leadenhall Road, Mt. Laurel, New Jersey 08054 (“PHH”) (each, individually, a
“Party,” collectively, the “Parties”).
W I T N E S S E T H:
          WHEREAS, MLCC is in the business of originating residential Mortgage
Loans (as defined herein);
          WHEREAS, PHH is in the business of originating Mortgage Loans and
providing certain origination and processing services to other mortgage lenders
and desires to provide those services to MLCC as more particularly set forth in
this Agreement;
          WHEREAS, MLCC and PHH are parties to a Mortgage Loan Purchase and
Services Agreement dated as of September 24, 1997, as thereafter amended (the
“Initial Purchase and Servicing Agreement”), pursuant to which PHH provided
certain origination services to MLCC; and
          WHEREAS, PHH and MLCC are parties to a Termination Agreement, dated as
of the date hereof, which agreement shall terminate the existing origination
agreement between PHH and MLCC, as and to the extent provided in the Termination
Agreement, and each of MLCC and PHH desires to establish a new agreement
relating to origination services;
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
          Section 1. Definitions. (a) Certain Defined Terms. As used in this
Agreement, the following terms shall have the following meanings:
          “Account Number” means an account number or similar form of access
number relating to a Borrower’s Mortgage Loan or other financial product or
service with or from MLCC, other than any internal identifying number assigned
by PHH to the Mortgage Loan.
          “Additional Collateral” shall mean, with respect to any Mortgage 100sm
Loan or any Parent Power® Mortgage Loan, the Securities Account and the
financial assets held therein subject to a security interest pursuant to the
related Mortgage 100sm Pledge Agreement or Parent Power® Guaranty and Security
Agreement for Securities Account, respectively.
          “Additional Collateral Mortgage Loan” shall mean each Mortgage Loan
that is either a Mortgage 100sm Loan or Parent Power® Mortgage Loan as to which
Additional Collateral was required to be provided at the closing thereof.

 



--------------------------------------------------------------------------------



 



          “Affiliate” or “affiliate” shall mean, with respect to any Person, any
other Person that directly or indirectly controls, is controlled by, or is under
common control with, such Person. (Capitalized terms derived from the word
Affiliate (e.g., “Affiliated”) shall have the corresponding meanings). For the
purposes of this definition, “control,” “controlled by,” and “under common
control with” means the direct or indirect possession of ordinary voting powers
to elect a majority of the board of directors or comparable body of a Person.
          “Alternative Construction Loan” shall mean a Construction Loan which
converts to a PrimeFirst® Loan.
          “Alternative Loans” shall mean Alternative Construction Loans, Equity
Access Loans and PrimeFirst® Loans.
          “Applicable Requirements” shall mean and include, as of the time of
reference, collectively, (A) with respect to the Mortgage Loans, all of the
following: (i) all contractual obligations, including without limitation those
contractual obligations contained in this Agreement, in any agreement with any
insurer or in the applicable Mortgage Loan; (ii) all applicable federal, state
and local legal and regulatory requirements (including statutes, rules,
administrative interpretations, regulations and ordinances as well as any of the
foregoing requirements applicable to MLCC by virtue of its state licenses,
qualifications and exemptions and by virtue of its being a subsidiary of
MLBUSA); (iii) all other applicable requirements and guidelines of each
investor, insurer, governmental agency, board, commission, instrumentality and
other governmental body or office having jurisdiction; (iv) all other applicable
judicial and administrative judgments, orders, stipulations, awards, writs and
injunctions; (v) the reasonable and customary mortgage origination practices of
prudent mortgage lending institutions which make mortgage loans of the same type
as the Mortgage Loans in the jurisdictions in which the related Mortgaged
Properties are located; (vi) any Mortgage Lending Laws; and (vii) any applicable
MLCC or MLBUSA internal policies and procedures, as revised from time to time in
accordance with the terms hereof, and (B) the Foreign Corrupt Practices Act of
1977, as amended.
          “Approval Letter” shall mean a correspondence issued to an applicant
for a Mortgage Loan, in MLCC’s name by PHH, approving an application for a
Mortgage Loan. PHH shall use PHH’s standard form of approval letter subject only
to such changes as the Parties shall mutually agree from time to time.
          “Assignment” shall mean a document, sufficient under the laws of the
jurisdiction where the related Mortgaged Property is located, to reflect all
transfers of the Mortgage Instrument and the Mortgage Note.
          “Borrower Information” means any personally identifiable information
or records in any form (written, electronic, or otherwise) relating to a
Borrower, including, but not limited to, a Borrower’s name, address, telephone
number, loan number, loan payment history, delinquency status, insurance carrier
or payment information, tax amount or payment information; the fact that the
Borrower has a relationship with MLCC; and any other personally identifiable
information.
          “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which either (i) commercial banks are required or authorized by law
to be closed in the City of

2



--------------------------------------------------------------------------------



 




New York or the State of Utah or (ii) the New York Stock Exchange is required or
authorized by law to be closed.
          “Concession(s)” shall mean, with respect to a PHH Loan, (i) an MLCC
approved deviation from the applicable rate sheet regarding interest rate,
origination fee and/or discount points; or (ii) a waiver by MLCC of certain fees
associated with a Mortgage Loan, including but not limited to, application fee,
appraisal fee, or other promotional fees, which causes an addition or
subtraction from the Purchase Price.
          “Conforming Conventional Mortgage Loan” shall mean a Mortgage Loan the
terms of which are in conformity with the standards, including loan amount and
documentation requirements, of Fannie Mae (also referred to as “FNMA”) or
Freddie Mac (also referred to as “FHLMC”) under one of their respective home
mortgage purchase programs (such standards shall be referred to hereafter
respectively as the “FNMA Guidelines” and the “FHLMC Guidelines”) and any other
Mortgage Loan except for Construction Loans, PrimeFirst® Loans,
Jumbo/Non-Conforming Mortgage Loans, Equity Access Loans or Government Loans
which otherwise meet MLCC Underwriting Guidelines.
          “Construction Loan” shall mean a Mortgage Loan for the purpose of
financing the construction (or alteration) of a one- to four-family residence,
which Mortgage Loan is funded in installments.
          “Continuing Directors” means, as of any date of determination, any
member of the Board of Directors of either Cendant or PHH, as the case may be,
who:
     (1) was a member of such Board of Directors on the date hereof; or
     (2) was nominated for election or elected to such Board of Directors with
the approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.
          “Direct Competitor” shall mean any Person listed on Exhibit A hereto.
          “EDP” means the electronic data processing system used by MLCC and
PHH, which are licensees of ALLTEL Information Services, Inc.
          “Equity Access® Agreement” shall mean the revolving line of credit
agreement entered into between MLCC and the Guarantor under any Parent Power®
Guaranty Agreement for Real Estate pursuant to which a line of credit may be
drawn upon by MLCC to fund the payment by such guarantor of a loss specified in
such Parent Power® Guaranty Agreement for Real Estate.
          “Equity Access Loans” shall mean a Mortgage Loan in the form of a
revolving line of credit secured by a Mortgage Instrument, currently referred to
by MLCC as “Equity Access” or “Equity Access Prime” loans.
          “Equity Access® Mortgage” means the mortgage, deed of trust or other
security instrument (including all amendments and supplements thereto) made by
the Guarantor under any Parent Power® Guaranty Agreement for Real Estate to
secure its obligations thereunder and under the related Equity Access®
Agreement.

3



--------------------------------------------------------------------------------



 



          “Financial Services Firm” shall mean any Person that offers, directly
or indirectly, any financial services or financial product.
          “Funding Amount” shall mean an amount equal to the sum of (a) the
Origination Assistance Fee for such loan plus (+) (b) the loan amount: provided,
however, that with respect to Construction Loans, the Origination Assistance Fee
shall be included in the Funding Amount only for the first draw.
          “Government Loan” is a Mortgage Loan that qualifies for mortgage
insurance by the FHA or that qualifies for a loan guaranty by the Veterans’
Administration.
          “Guarantor” means any individual who has guaranteed payment of a
Mortgage Loan pursuant to a Parent Power Agreement.
          “Information Security Program” means Cendant’s information security
program to (i) insure the security and confidentiality of Borrower Information;
(ii) protect against any anticipated threats or hazards to the security or
integrity of the Borrower Information; and (iii) protect against unauthorized
access to or use of the Borrower Information that could result in substantial
harm or inconvenience to any Borrower.
          “Jumbo/Non-Conforming Mortgage Loan” is a conventional Mortgage Loan
the original principal balance of which exceeds the maximum loan amount for
Conforming Conventional Mortgage Loans specified by FNMA or FHLMC or otherwise
does not meet the FNMA or FHLMC Guidelines.
          “LIBOR Interest Rate” shall mean the interest rate equal to 30-day
LIBOR based upon a 360-day year.
          “MLBUSA” means Merrill Lynch Bank USA.
          “MLCC Data” means any data, databases, reports and records relating to
financial products from or services with MLCC, including, without limitation,
Account Numbers, Borrower Information, and data derived therefrom.
          “MLCC Performance Failure” means the failure of MLCC to generate[* *
*].
          “MLCC Privacy Policy” means MLCC’s policy with respect to its
Customers’ privacy, a proto-type of which policy is attached hereto as Exhibit D
and which may be amended from time to time by MLCC without the consent of PHH if
such amendments are required by Applicable Requirements.
          “MLCC Services” shall mean the Origination Services.
          “Mortgage 100sm Loan” means a Mortgage Loan secured by Additional
Collateral having a value, as of the date of origination of such Mortgage Loan,
at least equal to the related Original Additional Collateral Requirement.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

4



--------------------------------------------------------------------------------



 



          “Mortgage 100sm Pledge Agreement” means, with respect to each Mortgage
100sm Loan, the Pledge Agreement for Securities Account between the related
Mortgagor and MLCC pursuant to which such Mortgagor granted a security interest
in the related Securities Account and other financial assets held therein.
          “Mortgage File” shall mean the file containing (a) the Mortgage or
other deed of trust, security deed, mortgage, or any other instrument which
constitutes a first lien on the Mortgaged Property securing payment by a
Mortgagor of a Mortgage Note, (b) the Mortgage Note, (c) the Assignments, if
any, and (d) the credit and closing packages, custodial documents, applicable
servicing documents, escrow documents and all other files, records and documents
necessary to establish the eligibility of the Mortgage Loans for purchase.
          “Mortgage Instrument” means any deed of trust, security deed,
mortgage, or any other instrument which constitutes a first lien or second lien
on the Mortgaged Property securing payment by a mortgagor of a Mortgage Note.
          “Mortgage Loan” means a domestic, consumer purpose, one-to-four family
residential purchase money or refinance closed-end mortgage loan or open-end
mortgage loan. The term “Mortgage Loan” as used herein shall include, but not be
limited to, Conforming Conventional Mortgage Loans, Jumbo/Non-Conforming
Mortgage Loans, PrimeFirst® Loans, Construction Loans, and Equity Access Loans.
          “Mortgage Loan Documents” means the Mortgage Instruments, Mortgage
Notes and Assignments.
          “Mortgage Loan Pricing” means the interest rates, discount points,
loan origination fees, loan application fee, closing costs and other associated
cost elements for a Mortgage Loan.
          “Mortgage Loan Types” means the various types of Mortgage Loans
offered or to be offered pursuant to this Agreement.
          “Mortgage Note” means the mortgage note, deed of trust note, security
deed note or other form of promissory note executed by a Mortgagor and secured
by a Mortgage Instrument evidencing the indebtedness of the Mortgagor under a
Mortgage Loan.
          “Original Additional Collateral Requirement” shall mean, with respect
to any Additional Collateral Mortgage Loan, generally 30 percent of the original
principal balance of such Mortgage Loan or such lesser percentage thereof as is
specified by MLCC in connection with the origination of such Additional
Collateral Mortgage Loan.
          “Origination Services” shall mean the loan origination services to be
performed by PHH for and on behalf of MLCC as detailed in this Agreement.
          “Parent Power® Agreement” means, with respect to each Parent Power®
Mortgage Loan, a Parent Power® Guaranty and Security Agreement for Securities
Account or a Parent Power® Guaranty Agreement for Real Estate.
          “Parent Power® Guaranty Agreement for Real Estate” means, with respect
to certain Parent Power® Mortgage Loans, an agreement between MLCC and a
Guarantor on behalf

5



--------------------------------------------------------------------------------



 




of the Mortgagor under such Parent Power® Mortgage Loan pursuant to which such
Guarantor guarantees the payment of certain losses under such Parent Power®
Mortgage Loan, authorizes MLCC to draw on the related Equity Access Agreement to
fund such guaranty, and has secured such Equity Access Agreement with an Equity
Access Mortgage secured by a lien on residential real estate of the Guarantor.
          “Parent Power® Guaranty and Security Agreement for Securities Account”
means, with respect to certain Parent Power® Mortgage Loans, an agreement
between MLCC and a guarantor on behalf of the Mortgagor under such Parent Power®
Mortgage Loan pursuant to which such guarantor guarantees the payment of certain
losses under such Parent Power® Mortgage Loan and has granted a security
interest to MLCC in certain marketable securities to collateralize such
guaranty.
          “Parent Power®Mortgage Loan” shall mean a Mortgage Loan that is
supported by a Parent Power® Agreement.
          “Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust or unincorporated organization, or a federal,
state, city, municipal or foreign government, or an agency or political
subdivision thereof.
          “Personnel” of a Party shall mean such Party, its employees,
subcontractors, consultants, representatives and agents.
          “PHH Change of Control” means the occurrence of any of the following:
     (1) the sale, lease, transfer, conveyance or other disposition, or by way
of merger or consolidation, in one or a series of related transactions, of all
or substantially all of the assets of Cendant Corporation (“Cendant”) or PHH (or
any successor entity to either thereof) to any “person"-as such term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, or
     (2) the adoption of a plan relating to the liquidation or dissolution of
Cendant or PHH;
     (3) the consummation of any transaction, including, without limitation, any
merger or consolidation, the result of which is that any “person,” as defined
above, becomes the beneficial owner, directly or indirectly, of more than 50% of
the voting stock of either Cendant or PHH; or
     (4) the first day on which a majority of the members of the Board of
Directors of Cendant are not Continuing Directors.
          “PHH Competitor Change of Control” means a PHH Change of Control to a
Direct Competitor.
          “PHH Data” means any data, databases, reports and records relating to
Borrower Information, including data derived therefrom, that are obtained or
generated by PHH in connection with the establishment or maintenance of customer
relationships unrelated to the Origination Services covered by the Agreement.

6



--------------------------------------------------------------------------------



 



          “PHH Performance Failure” shall mean the occurrence of [* * *]
Significant Survey Failures in [* * *] period.
          “Piggyback Equity Access Loan” means a junior lien Equity Access Loan
that is closed contemporaneously with a first lien Mortgage Loan originated
pursuant to the terms and provisions of this Agreement.
          “Pipeline Loan” shall mean various potential Mortgage Loans (which are
to be further identified in the Letter Agreement) which are in one of various
stages of loan origination, approval and processing at MLCC, but which, as of
the Effective Date, shall not have been closed and funded.
          “Pledge Agreement” means any Mortgage 100sm Pledge Agreement or Parent
Power® Guaranty and Security Agreement for Securities Account related to an
Additional Collateral Mortgage Loan.
          “PrimeFirst® Loans” means adjustable rate loans offered by MLCC in
which the monthly debt repayments thereunder for approximately the first
120 months of the term thereof are interest only.
          “Privacy Requirements” means (a) Title V of the Gramm-Leach-Bliley
Act, 15 U.S.C. § 6801 et seq.; (b) the applicable federal regulations
implementing such act and codified at 12 CFR Parts 40, 216, 332, and/or 573;
(c) Interagency Guidelines Establishing Standards For Safeguarding Borrower
Information proposed on June 26, 2000, unless and until such proposed guidelines
are superseded by final guidelines and/or rules applicable to MLCC (such
proposed and/or final guidelines and/or rules the “Interagency Guidelines”); and
(d) other applicable federal, state and local laws, rules, regulations, and
orders relating to the privacy and security of Borrower Information.
          “Program” shall mean the origination of Mortgage Loans for Customers
on a private label basis by PHH on behalf of MLCC pursuant to the terms of this
Agreement.
          “Securities Account” shall mean, with respect to any Additional
Collateral Mortgage Loans, the account, together with the financial assets held
therein, that are the subject of the related Pledge Agreement.
          “Servicing Agreement” means each of (i) the Servicing Rights Purchase
and Sale Agreement, dated as of January 28, 2000, between MLCC and PHH, as
amended, and (ii) the Servicing Rights Purchase and Sale Agreement, dated as of
the date hereof, between MLCC and PHH.
          “Significant Survey Failure” shall mean the occurrence of a Survey
Failure for [* * *], or [* * *] Survey Failures within [* * *] provided, that
for the purpose of the definition of “Significant Survey Failure” only, a
“Survey Failure” shall mean the failure of either or both Survey(s) to obtain an
[* * *] satisfaction level in [* * *], subject to Section 38(c).
          “Standard Equity Access Loan” means an Equity Access Loan that is not
a Piggyback Equity Access Loan.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

7



--------------------------------------------------------------------------------



 



          “Termination Assistance Period” shall have the meaning set forth in
Section 22A(a).
          “Termination Assistance Services” shall have the meaning set forth in
Section 22A(a).
          “Trademark Use Agreement” means the Trademark Use Agreement, dated as
of the date hereof, between MLCC and PHH, as the same may be amended from time
to time in accordance with the terms thereof.
          (b) Definitions. The following terms have the meanings set forth in
the Section set forth below:

      Definition   Location
Bankrupt Party
  22
Competitor
  14(b)
Competitor Data Point
  14(b)
Conditional Marketing Obligations
  3A(f)
Customer Fees and Charges
  13(a)
Customer Survey
  38(a)
Customers
  2(a)
Exception Loan
  6(f)
Extension Term
  22
FCs
  3(a)
FC Channel
  3(a)
FC Survey
  38(a)
HMDA
  15(a)(i)
Indemnitees
  32
Indemnitor
  32
Initial Termination Date
  22
Key Customer Question
  38(a)
Key FC Questions
  38(a)
Letter Agreement
  12(a)
Losses
  32
LSI
  6(c)
[* * *]
  14(c)
MLCC Pricing
  2(a)
MLCC Underwriting Guidelines
  6(b)
MLPF&S
  42
Mortgage Lending Law
  15(a)
Mortgage Loan Disclosure
  15(a)
Mortgage Loan Documents
  15(a)
Origination Assistance Fee
  12(a)
PHH Data Point
  14(b)
PHH Pricing
  2(a)
Pipeline Loan Fees
  12(b)
Pre-Approval Decision
  5(b)(iii)
Pricing Occurrence
  14(b)

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

8



--------------------------------------------------------------------------------



 



      Definition   Location
Private Label Business Channel
  14(c)
Programs
  14(b)
Proprietary Marks
  29
Rate
  14(b)
Survey
  38(a)
Survey Failure
  38(b)
Telemarketing Origination Channel
  5(b)(i)
Telephone Lines
  5(b)(i)
USPC
  3(c)

          (c) Interpretation. (i) The headings contained in this Agreement or in
any Exhibit hereto are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. All Exhibits annexed hereto
or referred to herein are hereby incorporated in and made part of this Agreement
as if set forth herein. Any capitalized terms used in any Exhibit but not
otherwise defined therein shall have the meaning as defined in this Agreement.
          (ii) In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
          (iii) The definitions of the terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions or such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall also be construed to mean such Person’s successors
and permitted assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar impact, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (d) all references
herein to Articles, Sections or Exhibits shall be construed to refer to
Articles, Sections or Exhibits of this Agreement.
          Section 1A. Effectiveness Upon Closing. Notwithstanding the fact that
this Agreement shall have been executed prior to the Effective Date, no
provision contained herein, including, without limitation, the survival
provision contained in Section 41, shall become effective until the Closing Date
(as defined in the Asset Purchase Agreement, dated as of December 15, 2000, by
and between PHH and MLCC). In the event that the Closing shall not occur, this
Agreement will have no effect whatsoever, as if it had never been executed by
the Parties, and the Parties will have no rights or obligations under this
Agreement.

9



--------------------------------------------------------------------------------



 



          Section 2. Mortgage Loan Types/Mortgage Loan Pricing. (a) MLCC intends
to offer its current and prospective customers (“Customers”) the full range of
Mortgage Loans that are currently offered or may in the future be offered as
provided in Section 2(b) herein. PHH shall be responsible for developing the
various Mortgage Loan Types and establishing the Mortgage Loan Pricing for all
Conforming Conventional Mortgage Loans and Jumbo/Non-Conforming Mortgage Loans
(“PHH Pricing”). Mortgage Loan Pricing for Alternative Loans and Construction
Loans shall be established by MLCC (“MLCC Pricing”). MLCC shall at all times
during this Agreement maintain sufficient levels of staffing and resources
necessary to comply with the preceding sentence.
          (b) From time to time, MLCC may request that a Mortgage Loan Type not
offered by it as of the Effective Date be made available to Customers pursuant
to this Agreement. If PHH is not so offering the requested Mortgage Loan Type at
such time, MLCC may request that such Mortgage Loan Type be made available to
Customers pursuant to this Agreement and, subject to the third sentence
following, PHH hereby agrees to make such Mortgage Loan Type available to
Customers. Upon such request, MLCC and PHH shall mutually agree upon the cost
allocation of the set-up and processing functions to be implemented by PHH to
accommodate MLCC’s request. The Parties acknowledge that the typical start-up
time necessary for any such product is [* * *] from the time MLCC and PHH
mutually agree to make such product available. If the Parties cannot agree on
the cost allocation and other necessary terms, PHH shall not be obligated to
offer such loan product, and MLCC shall have the right to make such loan product
available to Customers in any manner whatsoever. In no event shall PHH, without
the prior written consent of MLCC, offer to its customers or clients (i) MLCC’s
pledged asset program, currently referred to by MLCC as the “Mortgage 100
Program,” or (ii) any other loan product developed by MLCC subsequent to the
date hereof, until, in the case of both clauses (i) and (ii), such time as such
product is generally available in the residential loan marketplace.
Notwithstanding clause (i) of the immediately preceding sentence, PHH shall have
the right to offer to its customers and clients a pledged asset program similar
to the “Mortgage 100 Program” so long as such customers and clients establish a
Securities Account with an Affiliate of MLCC and place in such account the
Additional Collateral to be pledged in connection with such pledged asset
program. With respect to any Mortgage Loan Type developed by MLCC after the
Effective Date, MLCC expressly reserves the right to trademark or copyright such
new Mortgage Loan Type.
          Section 3. Exclusivity. (a) For the term of this Agreement, inclusive
of any Extension Term, MLCC shall use, and direct its Affiliates to use, PHH as
the exclusive provider of Origination Services with respect to all Mortgage
Loans for or on behalf of (i) USPC clients who have a relationship with a
Merrill Lynch Financial Consultant (“FC”) or are referred by an FC, and
(ii) clients of the Merrill Lynch Investor Services Group (or any successor
group) (the “FC Channel”).
          (b) If, during the term of this Agreement, inclusive of any Extension
Term, MLCC or any of its Affiliates determines to offer Mortgages Loans on
Merrill Lynch Directsm (“ML Direct”), Merrill Lynch OnLinesm (“MLOL”) or Merrill
Lynch Benefits Online (“MLBOL”), MLCC shall use, and direct its Affiliates to
use, PHH as the exclusive provider of Origination Services with respect to all
Mortgage Loans to be offered on ML Direct and MLOL, and the non-exclusive
provider of Origination Services with respect to all Mortgage Loans to be
offered on MLBOL, on terms and conditions which are mutually agreeable to each
of MLCC and PHH. The Parties each hereby covenant and agree to negotiate such
terms and conditions in good faith for a
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

10



--------------------------------------------------------------------------------



 



period not to exceed [* * *]. If the parties cannot reach mutual agreement
within such [* * *] period, MLCC shall have the right to approach and negotiate
with other providers of origination services. If any such origination service
provider shall have proposed a bid for such origination services, MLCC shall
notify PHH of such bid and PHH shall have the right, within [* * *], to match
such bid. and if it does so, MLCC shall be obligated to accept PHH’s bid
provided that the terms and conditions of PHH’s bid (other than with respect to
price) are substantially the same as those proposed by the other origination
service provider. If PHH fails to make such a bid or match such bid, MLCC shall
no longer have any obligation to negotiate with PHH with respect to such bid.
          (c) As used in this Section 3: “USPC” shall mean the Merrill Lynch &
Co., Inc. business segment commonly referred to as the “U.S. Private Client
Group,” which currently consists of approximately 14,000 FCs and provides
products and services in the United States related to the accumulation and
management of wealth, including brokerage and related activities, or any
successor group thereto.
          (d) Notwithstanding anything else in this Agreement, MLCC agrees to
cause its Affiliates not to directly or indirectly take any actions or act in
concert with anyone who takes an action (including the failure to take an
action) such that the resulting effect is that any:
          (i) obligations of MLCC under this Section 3 are not performed or are
reasonably likely not to be performed; or
          (ii) objective of this Section 3 is not accomplished or is reasonably
likely not to be accomplished.
          During the Term neither MLCC nor any of its Affiliates within USPC
shall intentionally discourage, inhibit, prohibit or prevent FCs from
participating in the Program; provided, however, that MLCC may, and may cause
its Affiliates within USPC to, decrease or eliminate compensation levels paid to
FCs in relation to Mortgage Loans in accordance with Section 3A(b).
          Section 3A. MLCC Marketing Covenants. (a) [* * *]. MLCC shall, [* *
*], notify PHH of its estimate of [* * *.]
          (b) FCs and Specialist [* * *]. For a period of [* * *] from the
Effective Date, MLCC covenants and agrees to (i) cause its Affiliates to
maintain the [* * *] Financial Consultants in relation to Mortgage Loans [* *
*]; provided, however, that nothing hereunder shall require MLCC to fund or
reimburse any such Affiliate for any such compensation, and (ii)maintain the [*
* *] “Mortgage and Credit Specialists”
[* * *].
          (c) Alternative Origination Channels. MLCC shall use commercially
reasonable efforts to close Mortgage Loans to be originated pursuant to the
terms and provisions of this Agreement via: (i) Merrill Lynch Benefits Online,
(ii) any Merrill Lynch employee
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

11



--------------------------------------------------------------------------------



 



relocation program, and (iii) any mortgage discount program offered to Merrill
Lynch employee from time to time.
          (d) Seminars. MLCC, at its expense, will direct a majority of its
“Mortgage and Credit Specialists” to attend PHH’s semiannual product and program
updates to be held at locations and times as agreed upon by PHH and MLCC.
          (e) Conditional Marketing Period. (i) Subject to subparagraphs (ii),
(iii) and (iv) in this paragraph (e), until [* * *], MLCC shall be required to
perform the Conditional Marketing Obligations (as defined in paragraph
(f) below).
          (ii) MLCC shall not be required to perform the Conditional Marketing
Obligations in any calendar year if, in the prior calendar year, (a) [* * *],
(b) PHH shall have (i)(A) experienced [* * *] Survey Failure, in which case [* *
*], (B) experienced [* * *] Survey Failures, in which case [* * *], or
(C) experienced [* * *] Survey Failures, in which case [* * *]; (ii) PHH shall
have failed, at any time during such year, to comply with its obligations
contained in Sections 14 (b) or (c) hereof or shall have failed to meet any of
the standards contained in Sections 14(b) or 14(c) hereof; or (iii) a “Market
Change” shall have occurred. “Market Change” in any given year shall mean [* *
*]. In the event of a Market Change, the volume level referred to in clause (a)
shall be reduced by [* * *].
          (iii) In no event shall MLCC be required to perform any Conditional
Marketing Obligations following [* * *].
          (f) Conditional Marketing Obligations. The following obligations shall
constitute MLCC’s conditional marketing obligations (collectively, the
“Conditional Marketing Obligations”):

   (i)   MLCC will keep in place during [* * *], a number of trained “Mortgage
and Credit Specialists” to support the marketing of the Mortgage Program
hereunder not fewer than [* * *]; and      (ii)   In lieu of the semiannual
meetings referenced in paragraph (c) above, such meetings shall occur [* * *].

          Section 4. PHH Personnel. (a) PHH will provide, supervise and make
available such personnel as are reasonably necessary to carry out PHH’s
obligations under this Agreement.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

12



--------------------------------------------------------------------------------



 



Such personnel, including rate lock personnel, shall be available between the
hours of 8:30 a.m. and 8 p.m. EST on Business Days. Such personnel, excluding
rate lock personnel, shall also be available, as needed, to process Mortgage
Loans and contact Customers between the hours of 8:30 a.m. and 5 p.m. EST on
Saturdays, except in those instances where a Saturday falls on or near a
national holiday and PHH notifies MLCC in advance that its facilities will be
closed on any such day.
          (b) PHH shall [* * *].
          (c) PHH shall, upon reasonable notice, permit MLCC employees
reasonable access to PHH’s offices where it conducts Origination Services under
the Program during PHH’s customary working hours to observe and assist in the
origination, processing and closing of the Mortgage Loans. PHH shall, at its
expense, make available all customary, reasonable office space, facilities, and
equipment for such employees. The salaries, travel, subsistence and other
related expenses for such employees shall be borne by MLCC.
          Section 5. Mortgage Loan Origination Channel. (a) Except as otherwise
provided in this Agreement, MLCC shall actively, and at its own expense, market
and assist its Customers in securing Mortgage Loans through the Telemarketing
Origination Channel, as described in Section 5(b). From time to time, MLCC and
PHH may agree to alternative or additional origination channels, the terms and
conditions of which shall be set forth in an Addendum hereto.
          (b) The Telemarketing Origination Channel. (i) PHH, with the
reasonable cooperation of MLCC, shall provide to Customers dedicated and
exclusive toll-free telephone tines established and operated at the expense of
and by PHH (“Telephone Lines”), which PHH reasonably believes are adequate to
meet the reasonably anticipated needs of such Customers (“Telemarketing
Origination Channel”). Such reasonable cooperation of MLCC shall include the
provision of, and the right of PHH to use, the toll-free telephone number(s) now
utilized by MLCC; provided, however, that upon termination of this Agreement,
PHH shall no longer have any right to use or publicize in any manner whatsoever,
such toll-free telephone number. If MLCC is at anytime not bound by the
exclusivity provisions of this Section 3, MLCC will make available to PHH an
alternative toll-free number.
          (i) Trained PHH personnel shall answer Telephone Lines in the name of
MLCC. Such personnel shall explain to the Customer, as appropriate: (a) the
procedure to be followed in obtaining a Mortgage Loan; (b) the various Mortgage
Loan Types available and their associated Mortgage Loan Pricing; and (c) their
short- and long-term financial implications. Such personnel shall provide
counsel and advice to the Customer as to the Mortgage Loan Types that might best
serve the Customer’s needs.
          (ii) PHH shall [* * *]
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

13



--------------------------------------------------------------------------------



 



          (iii) PHH will provide Customers, for whom it has made a Pre-Approval
Decision that the Customer is likely to be approved for a Mortgage Loan, with
information tailored to the Customer’s individual circumstances. Such
information will be designed to enable the Customer to determine the nature of
the Mortgage Loan the Customer may qualify for if an appropriate property
securing the Mortgage Loan is identified and all information submitted is
verified.
          Section 6. Operations. (a) Counselors. PHH shall cause each Customer
who makes application for a Mortgage Loan to be processed through the
Telemarketing Origination Channel to be served by a counselor, processing team
or other persons employed by PHH and determined by PHH to be most efficient
under the circumstances. PHH shall cause each such counselor, processing team or
other persons to serve the Customer throughout the entire process of Mortgage
Loan application, processing, underwriting and closing, and to meet the
Customer’s closing date.
          (b) Underwriting Guidelines. Loans originated under this Agreement
shall be underwritten in accordance with the “MLCC Underwriting Guidelines”
which are attached hereto as Exhibit E and made a part hereof, as may be amended
from time to time by mutual agreement of MLCC and PHH, and which shall comply,
in the case of Conforming Conventional Mortgage Loans, with the standards of
FNMA, FHLMC and, in the case of other Mortgage Loans, other applicable federal
agencies and investors, as applicable, providing standards for the underwriting
of mortgage loans eligible for sale in the secondary market (hereafter, “MLCC
Underwriting Guidelines”). To the extent that the MLCC Underwriting Guidelines
are amended by mutual agreement of the parties after the Effective Date, and
such amendments are requested by MLCC yet not required by Applicable
Requirements (as if such definition did not contain clause (vii)), any
reasonable and documented incremental costs or expenses incurred by PHH with
respect to its performance of the Origination Services hereunder which are
caused by such change to the MLCC Underwriting Guidelines shall be reimbursed by
MLCC until such changes are mandated by Applicable Requirements.
          (c) Mortgage Loan Application Processing. For each Customer who
applies for a Mortgage Loan through the Telemarketing Origination Channel, PHH
shall arrange for the receipt by the Customer, as promptly as practicable under
the circumstances, and in any event in accordance with applicable law, of
(i) the Mortgage Loan application for the Customer to review and sign
accompanied by a request for appropriate Customer documents and (ii) all
Mortgage Loan disclosures completed, as appropriate, in the name of MLCC. In
addition, and to the extent required or permitted under MLCC Underwriting
Guidelines, as applicable, PHH shall: (i) verify

14



--------------------------------------------------------------------------------



 



the Customer’s credit history; (ii) obtain an appraisal or other appropriate
valuation of the real property that will secure the Customer’s Mortgage Loan;
(iii) cause to be conducted a review of or report on the status of the legal
title to the real property prepared by a qualified title company or other entity
acceptable to PHH and MLCC; (iv) evaluate the Customer’s employment history; (v)
evaluate information provided with respect to the Customer by MLCC; (vi) perform
such other underwriting functions as PHH deems appropriate; and
(vii) communicate a loan decision or counteroffer to the Customer in accordance
with all applicable laws. PHH shall have the right to select all settlement
service providers utilized in fulfilling the processing described hereunder,
except for the services to be performed by Lender’s Service, Inc. (“LSI”)
pursuant to the Vendor Agreement dated as of July 10, 1998 between LSI and MLCC,
which services PHH shall request from LSI pursuant to the terms of such
agreement until expiration of the current term or earlier termination thereof.
          (d) Degree of Care. PHH shall perform the origination, processing,
underwriting, approval, closing, shipping, and other Origination Services as set
forth in this Agreement on all Mortgage Loans and PHH shall process all Mortgage
Loans on behalf of, and in the name of, MLCC in accordance with Applicable
Requirements and with no less degree of care than PHH would exercise when it
originates mortgage loans for its own account. PHH shall issue Approval Letters
on those applications which generally satisfy MLCC Underwriting Guidelines. All
Approval Letters issued with respect to Mortgage Loans shall be for loans to be
made at the interest rates set forth on the applicable rate sheet provided by
PHH or MLCC, as the case may be, for the product in question, taking into
account the applicable origination points, discount points, Concession and/or
lock-in fees.
          (e) Mortgage Loan Closing. PHH shall use its best efforts to complete
the processing and closing of all Mortgage Loans originated pursuant to this
Agreement in the time frame requested by the Customer at the time of Mortgage
Loan application. PHH shall: (i) prepare all required Mortgage Loan closing
documents in the name of MLCC in accordance with MLCC’s applicable state and/or
federal lending licenses or exemption, as the case may be; (ii) arrange for
their execution by Customer, as appropriate; (iii) provide the Customer with a
copy of the MLCC Privacy Policy in accordance with the Privacy Requirements; and
(iv) arrange for the Mortgage Loan closing. All Mortgage Loans shall be closed
in the name of MLCC. On purchase money Mortgage Loans, PHH shall meet the
closing date set by the Customer or PHH shall [* * *] (unless the failure to
meet such deadline shall be caused by MLCC’s non-compliance with Section 6(k),
in which case MLCC shall [* * *]). For refinance loans, PHH acknowledges and
will use its best efforts (taking into consideration factors such as periods of
high volume loan refinance activity (as substantiated by the Refinance
Application Index as promulgated by the Mortgage Bankers Association and subject
to MLCC’s compliance with Section 6(k), as applicable)) to perform its
obligations hereunder to complete the processing and closing in a manner
consistent with MLCC’s policy of closing such loans within thirty (30) days from
the date of application.
          (f) Exception Loans. PHH shall promptly advise MLCC about any
application for a Mortgage Loan that PHH determines does not meet the MLCC
Underwriting Guidelines (“Exception Loan”). MLCC may, in its sole discretion,
advise PHH to process such Mortgage Loan and, if so, upon what terms and
conditions PHH shall process such Mortgage Loans. MLCC shall at all times during
this Agreement maintain sufficient levels of staffing and resources
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

15



--------------------------------------------------------------------------------



 



necessary to comply with the preceding sentence. Upon such direction by MLCC,
PHH shall complete the performance of the Origination Services with respect to
such Exception Loan. PHH shall issue Approval Letters on those applications
associated with an Exception Loan. All Approval Letters issued with respect to
Exception Loans shall be for loans to be made at the interest rates set forth on
the MLCC rate sheet for the applicable product type, taking into account the
applicable origination points, discount points, Concessions and/or lock-in fees.
MLCC shall reimburse PHH for any reasonable, customary and documented
out-of-pocket costs and expenses incurred in the origination of any Exception
Loan, to the extent such documented out-of-pocket costs and expenses exceed
PHH’s normal costs and expenses incurred with respect to the origination of a
Mortgage Loan.
          (g) Compliance and Performance Reviews. MLCC, its officers, employees
and agents, including third-party attorneys and accountants and auditors, and
regulatory officials with regulatory authority over MLCC may, from time to time,
and at their sole cost and expense, perform reviews, including, but not limited
to, onsite visits to ensure that PHH is conducting its activities and performing
its obligations under this Agreement in accordance with all Applicable
Requirements. PHH shall provide, during normal business hours and reasonable
advance notice, access to such documents, books, reports, policies and
procedures, personnel and systems and other support and assistance as MLCC may
reasonably request for the purpose of carrying out such reviews. MLCC’s rights
under this paragraph shall survive any subsequent sale of any Mortgage Loan to
PHH.
          (h) Access to Documents and Employees. PHH hereby agrees that it
shall, at its sole cost and expense, make available, or cause to be made
available, to MLCC or any person designated by MLCC, in a timely manner, all
documents or materials in the possession of PHH that MLCC is required to supply
to any federal or state regulatory body with respect to the matters contemplated
by this Agreement. In furtherance of the foregoing, PHH shall, at its sole cost
and expense, make available, or cause to be made available, during normal
business hours and reasonable advance notice, to MLCC or any person designated
by MLCC, resources, including, but not limited to, access to employees,
sufficient to respond adequately to any issue or concern raised by such federal
or state authorities. Any fine, penalty, levy or restitution ordered by any such
federal or state body that would give rise to indemnity by PHH pursuant to
Section 32 herein shall be paid by PHH or, if MLCC shall have paid any such
amount, PHH shall immediately reimburse MLCC for such amount. MLCC’s rights
under this paragraph shall survive any subsequent sale of any Mortgage Loan to
PHH.
          (i) PHH Maintenance of Licenses. PHH hereby agrees that it shall, at
its own cost and expense, obtain and maintain any and all licenses and
registrations, and cause any of its employees to obtain any and all licenses and
registrations, that are necessary or desirable in the performance of the
Origination Services to be provided by PHH pursuant to the terms of this
Agreement.
          (j) MLCC Maintenance of Licenses. MLCC hereby agrees that it shall, at
its own cost and expense, obtain and maintain any and all licenses and
registrations, and cause any of its employees to obtain any and all licenses and
registrations, that are necessary to permit the Mortgage Loans to be originated
in its name as contemplated by this Agreement and to file required reports and
respond to investigations and inquiries of state examiners in relation thereto
and to submit any reports thereto (including any required HMDA reports). MLCC
shall at all times during this Agreement maintain sufficient levels of staffing
and resources necessary to

16



--------------------------------------------------------------------------------



 



comply with the preceding sentence although nothing herein shall be construed to
relieve PHH of its obligations to comply with Applicable Requirements pursuant
to the terms of this Agreement. Further, PHH acknowledges and agrees that it is
PHH’s responsibility to promptly furnish MLCC with such information and
documentation requested by MLCC that is reasonable or necessary to comply with
its obligations under this paragraph (j).
          (k) Mortgage 100sm Loans. With respect to any Mortgage Loan which is
an Additional Collateral Mortgage Loan, MLCC hereby agrees that it shall, at its
own cost and expense and in accordance with MLCC’s internal guidelines and
procedures regarding such loans as attached hereto as Exhibit F, carry out and
perform in a timely manner all functions associated with the establishment and
administration of Securities Accounts for Additional Collateral Mortgage Loans.
MLCC shall also prepare, process and deliver, or cause to be delivered at or
prior to closing, all documentation necessary in connection with the pledge of
the Additional Collateral pertaining to such Additional Collateral Mortgage
Loans. MLCC and PHH hereby agree to consult and cooperate with each other in
connection with the origination, processing and closing of Additional Collateral
Mortgage Loans. MLCC shall at all times during this Agreement maintain
sufficient levels of staffing and resources necessary to comply with this
paragraph.
          (l) Work Policy. Personnel of either Party working on the premises of
the other Party (excluding in the case of PHH, premises of MLCC leased to PHH),
and all other Personnel required by Law or government rules or regulations,
shall comply with the safety, security and other regulations of the other Party
generally applicable to its outside contractors and Personnel particular to each
work location, including, where applicable, internal security department
fingerprinting, photographing and screening processes. Personnel of a Party,
when deemed appropriate by the other Party, will be issued visitor
identification cards. Each such card will be surrendered by upon demand by the
other Party or upon termination of this Agreement or completion of the relevant
MLCC Services. Unless otherwise agreed by the Parties, Personnel of each Party
will observe the working hours, working rules, and holiday schedules of the
other Party while working on the other Party’s premises (excluding in the case
of PHH, premises of MLCC leased to PHH). Each Party shall advise the other Party
immediately in the event that any Personnel with security access to any premises
of the other Party (i) is no longer assigned to perform MLCC Services, or
(ii) is no longer employed by such Party.
          (m) Use of Hardware and Software. In the event that PHH shall be
performing MLCC Services on behalf of MLCC and any third party utilizing common
hardware and/or Software, MLCC shall have the right, on reasonable notice to PHH
and at MLCC’s sole cost and expense, to audit such hardware and Software to
ensure segregation of MLCC Data from third party data adequate to prevent
unauthorized disclosure of MLCC Data to third parties, and to ensure the
security of MLCC Data in accordance with normal industry practices, provided
that such audit shall not disrupt PHH’s ability to perform the MLCC Services.
          (n) Technical Architecture Standards. On notice thereof, PHH shall
comply with all reasonable MLCC information management technical architecture
standards related to interfacing with MLCC systems, as identified and amended by
MLCC from time to time.
          (o) Compliance with Policies. PHH shall, upon notice thereof by MLCC,
comply with all of MLCC’s commercially reasonable policies and procedures
regarding security and safeguarding of MLCC Data.

17



--------------------------------------------------------------------------------



 



          (p) Continuation of MLCC Services. PHH acknowledges that the provision
of MLCC Services is critical to the business and operations of MLCC. In the
event of a fee dispute between MLCC and PHH pursuant to which either Party in
good faith believes it is entitled to withhold payment of the disputed amount or
for which either Party in good faith believes payment is due, each Party shall
continue to perform its obligations under the Ancillary Agreements, including
continuing to pay undisputed amounts. Neither Party shall not under any
circumstances suspend or disrupt, or seek any injunctive or other equitable
relief for the purpose of suspending or disrupting, directly or indirectly,
provision of the services to the other Party under the Ancillary Agreements or
the normal business operations of the other Party.
          Section 7. Mortgage Loan Funding. PHH shall send MLCC funding
instructions via facsimile in the form attached hereto as Exhibit B for each
funding of a Mortgage Loan or construction draw related to a Mortgage Loan to be
closed by PHH on behalf of MLCC. Upon receipt of each such funding instruction
from PHH, MLCC shall fund the Mortgage Loan at the Funding Amount by wire
transfer of immediately available funds to an account designated by PHH. Such
account shall be a custodial account held by PHH for the benefit of MLCC. PHH
shall not request MLCC to fund a Mortgage Loan or construction draw for a
Construction Loan more than one (1) Business Day prior to the date PHH expects
to disburse the proceeds of such Funding Amount. By giving such funding
instructions, PHH shall be deemed to have certified to MLCC that all conditions
of the Approval Letter are satisfied, and such Mortgage Loan shall, upon
closing, satisfy all Applicable Requirements.
          If MLCC has wired the Funding Amount to PHH as described above and the
Mortgage Loan does not close on the scheduled closing date for any reason
whatsoever, PHH will, upon receipt of notice of the failed closing, [* * *].
          Section 8. Amendment of Exhibit A. PHH agrees that Exhibit A hereto
may be amended by MLCC during the month of January 2003 and during every second
January thereafter by sending written notice to PHH of such amendments;
provided, however, that each such amendment may change no more than ten Persons
on such Exhibit; provided further, that (i) Persons added to Exhibit A shall be
Persons which are Financial Services Firms and (ii) Exhibit A shall not at any
time contain more than twenty Persons.
          Section 9. Communications. (a) The Parties shall develop commercially
reasonable, appropriate and cost-effective voice, data, facsimile and e-mail
processes and systems to support communication between them, including the
distribution of products, pricing, service level status, loan processing status,
and Customer information and funding or purchasing of Mortgage Loans. Each Party
shall pay the costs it incurs in developing such communications.
          (b) PHH shall provide MLCC on a daily, monthly or yearly basis, as the
case may be, the reports that are required to be provided by PHH to MLCC as of
the Effective Date pursuant to the Mortgage Loan Purchase and Services
Agreement, dated as of September 24, 1997, as amended, between MLCC and PHH and
as may otherwise be agreed to in writing by the Parties.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

18



--------------------------------------------------------------------------------



 



          Section 10. Use of MLCC Name and Logo. The provisions of the Trademark
Use Agreement, a copy of which is attached and made a part hereof as Exhibit C,
are hereby incorporated by reference as if fully set forth in this Origination
Agreement.
          Section 11. Retention of Marketing Rights. Nothing in this Origination
Agreement shall restrict, limit or prohibit in any way MLCC’s right to offer
other products and services to Customers and former Customers as well as any
other individual or entity.
          Section 12. Origination Assistance Fee Paid by MLCC. (a) For PHH’s
services (including the provision of certain facilities) as described in this
Origination Agreement, and for the liability PHH assumes in providing such
services and facilities, MLCC shall pay to PHH a fee (an “Origination Assistance
Fee”) of $[* * *] for each Conforming Conventional Mortgage Loan, $[* * *] for
each Jumbo/Non-Conforming Mortgage Loan, $[* * *] for each PrimeFirst® Loan, $[*
* *] for each Construction Loan, $[* * *] for each Standalone Equity Access Loan
and $[* * *] for each Piggyback Equity Access Loan processed and closed by PHH
hereunder; provided, however, that with respect to any Pipeline Loan that
becomes a Mortgage Loan, MLCC shall pay PHH in accordance with the terms of the
Letter Agreement, dated as of December 15, 2000, executed by PHH and MLCC (the
“Letter Agreement”).
          (b) With respect to any Pipeline Loan, notwithstanding the proviso at
the end of paragraph (a) above, the other provisions of this Agreement shall
apply to such Pipeline Loans upon such Pipeline Loan becoming a Mortgage Loan.
          (c) MLCC agrees to pay the Origination Assistance Fee to PHH at the
time of Mortgage Loan Funding as part of the Mortgage Loan Funding Amount as
described in Section 7.
          (d) The Parties acknowledge and agree that with respect to the
Origination Assistance Fee paid to PHH for a Construction Loan, $[* * *] of such
fee shall compensate PHH for its performance of certain processing and
administration services relating to such Construction Loan between the time such
Construction Loan is first funded through and including the conversion of such
Construction Loan into a permanent Mortgage Loan. PHH hereby agrees to perform
such services for and on behalf of MLCC during such period in a manner
consistent with reasonable commercial practices associated with the
administering and servicing of such Mortgage Loans.
          (e) The Parties agree that the amount of the Origination Assistance
Fee is equal to the fair market value of the services and facilities provided
and liability assumed by PHH under this Origination Agreement as of the
Effective Date.
          (f) With respect to PrimeFirst® Loans, Construction Loans and Equity
Access Loans, PHH agrees to include, or cause the closing agent to collect, on
behalf of MLCC, the loan origination fee charged in respect of such Mortgage
Loans. PHH shall, in accordance with Section 13, cause the closing agent to
collect all Customer Fees and Charges from the Customer at closing. Upon receipt
of such funds from the Customer, PHH shall promptly remit to MLCC an amount
equal to the origination fee collected in accordance with the first sentence of
this paragraph (f).
(g) PHH agrees that if at any time after the Effective Date, [* * *.]
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

19



--------------------------------------------------------------------------------



 



          Section 13. Customer Fees and Charges. (a) At Mortgage Loan closing
and at such other times as may be customary, the closing agent may collect from
the Customer and forward to PHH an amount (“Customer Fees and Charges”) equal to
the sum of: (i) all reasonable charges or fees paid or incurred by PHH for
taking the Mortgage Loan application, locking in Mortgage Loan Pricing, surveys,
title insurance premiums, appraisal fees, abstract and attorneys’ fees,
recording or registration charges, escrow fees, document preparation fees,
credit report charges, tax service fees and similar charges, and all other
reasonable and customary third-party charges for settlement services contracted
for and permitted by applicable law related to the origination of a Mortgage
Loan; and (ii) all origination and discount points or other similar amounts
described in the Mortgage Loan Pricing for such Mortgage Loan.
          (b) MLCC may, from time to time, establish and set the amount of the
origination fee to be charged to the Customer as part of the Customer Fees and
Charges, and PHH hereby agrees to charge, or cause the closing agent to charge,
each Customer such amount.
          (c) With respect to all Mortgage Loans, any non-third party fees
charged to the Customer which collectively exceed $[* * *] shall be collected by
PHH and shall be remitted promptly to MLCC. With respect to any Alternative
Loan, any non-third party Customer Fees and Charges charged to a Customer shall
be collected by PHH and shall be remitted promptly to MLCC.
          (d) PHH will collect, control and manage all Customer Fees and Charges
and any other application fees, deposits and other fees paid by loan applicants
to or for the credit of MLCC and disburse Customer Fees and Charges in a timely
and accurate manner to third-party service providers, MLCC, or PHH, as
applicable (e.g., good faith, deposit application fees).
          (e) The amount, payor and payee of any Customer Fees and Charges shall
be described in the Mortgage Loan Disclosures in accordance with the Mortgage
Lending Laws, as defined herein. PHH shall retain and distribute the Customer
Fees and Charges to third parties or MLCC, as the case may be, including
settlement service providers, in accordance with applicable law and this
Origination Agreement. PHH covenants and agrees that the payment of Customer
Fees and Charges to third parties shall be made in a timely manner, in
accordance with payment terms governing such relationships, and any failure to
do so shall be subject to the indemnity set forth in Section 32 herein.
          Section 14. [* * *]. (a) PHH shall, on behalf of MLCC, [* * *]
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

20



--------------------------------------------------------------------------------



 



          (b) The PHH Pricing shall be [* * *].
          (c) The PHH Pricing for Customers in the Telemarketing Origination
Channel as described in Section 5 shall, [* * *].
          (d) A breach or default by PHH of its covenants or performance
obligations contained in this Section 14 shall constitute a “material breach or
default” for purposes of Section 22(a)(i).
          (e) PHH shall promptly inform MLCC in writing of any notices it
receives with respect to any lawsuits, governmental investigations and/or
findings with respect to Mortgage Loans originated and closed under the Program.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

21



--------------------------------------------------------------------------------



 



          Section 15. Legal and Regulatory Compliance. a) The communications
made and actions taken or not taken by PHH when performing its obligations under
this Origination Agreement shall comply in all material respects with the
requirements of all Applicable Requirements and all applicable Mortgage Lending
Laws. As used in this Origination Agreement, the term “Mortgage Lending Law”
means any federal, state or local constitution, statute, rule, regulation or
similar legal requirement applicable to the communication with, and marketing
directed toward customers; the application for Mortgage Loans; the Mortgage
Pre-Approval Decision process described herein; the processing of Mortgage Loan
applications; the communication to the Customer of a Mortgage Loan underwriting
decision; and the closing and funding of a Mortgage Loan as well as the
preparation, execution and delivery of Mortgage Loan Documents and Mortgage Loan
Disclosures. As used in this Origination Agreement, the term “Mortgage Loan
Documents” shall mean the Mortgage Loan application form or other document of
similar function, the note, mortgage, deed of trust, security deed or other
security instrument, rider, addendum and any other document executed or
delivered in connection with a Mortgage Loan. The term “Mortgage Loan
Disclosure” shall mean any disclosure, notice or other document that, according
to a Mortgage Lending Law, is to be provided to a Customer by or on behalf of
MLCC in connection with a Mortgage Loan and an application for a Mortgage Loan.
Mortgage Lending Laws include, but are not limited to, the following:
     (i) the record keeping and reporting requirements of the Home Mortgage
Disclosure Act (“HMDA”);
     (ii) The Real Estate Settlement Procedures Act and Regulation X (24 C.F.R.
Part 3500);
     (iii) The Fair Housing Act;
     (iv) The Fair Credit Reporting Act;
     (v) The Flood Disaster Protection Act;
     (vi) The Truth-in-Lending Act and (Regulation Z);
     (vii) The National Housing Act;
     (viii) The Servicemen’s Readjustment Act;
     (ix) The Equal Credit Opportunity Act and (Regulation B);
     (x) Usury limitations; and
     (xi) The Homeowner’s Protection Act.
          (b) Notwithstanding the provisions of Section 13(a), PHH shall have no
obligation under this Origination Agreement with respect to a violation of a
Mortgage Lending Law if such violation is due to the failure of MLCC to perform
one or more of its duties or obligations under this Agreement.
          (c) Each party shall keep in full effect their respective existences,
rights and franchises or corporations in the states of their incorporation
except as permitted herein, and will

22



--------------------------------------------------------------------------------



 



obtain and preserve their respective qualifications to do business as foreign
entities in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement or any of
the Mortgage Loans and/or to perform their respective duties under this
Agreement.
          (d) PHH shall not make any HOEPA High Cost or Section 32 loans on
behalf of MLCC under this Program or otherwise engage in activities in
performing Origination Services hereunder that would be generally viewed by the
mortgage industry to be “predatory.”
          (e) PHH shall promptly inform MLCC in writing of any notices it
receives with respect to any lawsuits, governmental investigations and/or
findings with respect to Mortgage Loans originated and closed under the Program.
          Section 16. Mortgage Loan Representations, Warranties and Covenants of
PHH. Except as otherwise provided in Section 15(b), PHH represents, warrants and
covenants to MLCC, with respect to each Mortgage Loan processed or closed by PHH
under the terms of this Origination Agreement, as of the date of the Mortgage
Loan’s closing, that:
     (a) Each Mortgage Loan underwritten and approved by PHH for closing meets
MLCC Underwriting Guidelines and Mortgage Loan Pricing applicable to that
Mortgage Loan Type in all material respects.
     (b) The procedures used by PHH to receive and process applications and
apply the MLCC Underwriting Guidelines, as applicable, to such applications and
close and fund Mortgage Loans comply in all material respects with all
Applicable Requirements, including but not limited to the Mortgage Lending Laws,
and the applicable rules and regulations under all such laws.
          Section 17. Representations. Warranties and Covenants of PHH for
Mortgage Loans. PHH hereby represents and warrants to MLCC, as to each Mortgage
Loan processed by PHH under this Agreement (including those loans for which no
closing occurs, to the extent applicable), and as of each respective closing
date or such other date as may be specified below, that:
     (a) With respect to those Mortgage Loans for which there is a requirement
to deposit funds into an escrow account for payment of taxes, assessments,
insurance premiums and similar items as they become due, there are no delinquent
taxes, ground rents, water charges, sewer rents, assessments or other
outstanding charges which constitute a lien on the related Mortgaged Property.
No escrow deposits or escrow payments or other charges or payments due have been
capitalized under the related Mortgage or Mortgage Note;
     (b) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments
contained in the Mortgage File, approved, if necessary, by any insurer under any
primary insurance policy and recorded in all places necessary to maintain the
first priority of the lien;
     (c) All buildings upon the Mortgaged Property are required to be insured by
a generally acceptable insurer against loss by fire, hazards of extended
coverage and such

23



--------------------------------------------------------------------------------



 



other hazards as are customarily included in extended coverage in the area where
the Mortgaged Property is located, pursuant to standard hazard insurance
policies in an amount which is equal to the lesser of (A) the replacement cost
of the improvements securing such Mortgage Loan or (B) the principal balance
owing on such Mortgage Loan. To the best knowledge of PHH, all such standard
hazard policies are in effect. On the date of origination, such standard hazard
policies contained a standard mortgagee clause naming MLCC or the originator of
the Mortgage Loan and their respective successors in interest as mortgagee and,
to the best knowledge of PHH, such clause is still in effect and, to the best of
PHH’s knowledge, all premiums due thereon have been paid. If the Mortgaged
Property is located in an area identified by the Federal Emergency Management
Agency as having special flood hazards under the National Flood Insurance Act of
1994, as amended, such Mortgaged Property is covered by flood insurance in the
amount required under the National Flood Insurance Act of 1994. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at Mortgagor’s
cost and expense, and on the Mortgagor’s failure to do so, authorizes the holder
of the Mortgage to maintain such insurance at Mortgagor’s cost and expense and
to seek reimbursement therefor from the Mortgagor;
     (d) At the time of origination of such Mortgage Loan and thereafter, all
Applicable Requirements have been complied with in all material respects,
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity or disclosure
laws required to be complied with by the originator of the Mortgage Loan and
applicable to the Mortgage Loan;
     (e) Ownership of the Mortgaged Property is held in fee simple or a
leasehold estate. With respect to Mortgage Loans that are secured by a leasehold
estate, (i) the lease is valid, in full force and effect, and conforms to all of
FNMA’s requirements for leasehold estates; (ii) all rents and other payments due
under the lease have been paid; (iii) the lessee is not in default under any
provision of the lease; (iv) the term of the lease exceeds the maturity date of
the related Mortgage Loan by at least five (5) years; and (v) the terms of the
lease provide a Mortgagee with an opportunity to cure any defaults. Except as
permitted by the fourth sentence of this paragraph, the Mortgage is a valid,
subsisting and enforceable first lien on the Mortgaged Property, including all
buildings on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems affixed to such
buildings, and all additions, alterations and replacements made at any time with
respect to the foregoing securing the Mortgage Note’s original principal
balance. The Mortgage and the Mortgage Note do not contain any evidence on their
face of any security interest or other interest or right thereto. Such lien is
free and clear of all adverse claims, liens and encumbrances having priority
over the first lien of the Mortgage subject only to (1) the lien of current real
property taxes and assessments not yet due and payable, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of the
public record as of the date of recording which are acceptable to mortgage
lending institutions generally, or which are specifically referred to in the
lender’s title insurance policy delivered to the originator of the Mortgage Loan
and either (A) which are referred to or otherwise considered in the appraisal
made for the originator of the Mortgage Loan, or (B) which do not in the
aggregate adversely affect the appraised value of the Mortgaged Property as set
forth in such appraisal, and (3) other matters to which like properties are
commonly subject which do not in the aggregate

24



--------------------------------------------------------------------------------



 



materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting and enforceable first lien and first
priority security interest on the property described therein. With respect to
each Cooperative Loan, the security instruments create a valid, enforceable and
subsisting first priority security interest in the Cooperative Apartment
securing the related Mortgage Note subject to only to (a) the lien of the
related cooperative for unpaid assessments representing the Mortgagor’s pro rata
share of payments for a blanket mortgage, if any, current and future real
property taxes, insurance premiums, maintenance fees and other assessments to
which like collateral is commonly subject. and (b) other matters to which the
collateral is commonly subject which do not materially interfere with the
benefits of the security intended to be provided; provided, however, that the
related proprietary lease for the Cooperative Apartment may be subordinated or
otherwise subject to the lien of a Mortgage on the cooperative building;
     (f) The Mortgage Note is not subject to a third-party’s security interest
or other rights or interest therein;
     (g) The Mortgage Note and the related Mortgage are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms subject to bankruptcy, insolvency and other laws of
general application affecting the rights of creditors. All parties to the
Mortgage Note and the Mortgage had the legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note and the Mortgage. The Mortgage
Note and the Mortgage have been duly and properly executed by such parties. An
obligor of the debt evidenced by the Mortgage Note is a natural person;
     (h) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy on other generally acceptable form of policy of insurance acceptable to
FNMA or FHLMC, issued by a title insurer acceptable to FNMA or FHLMC and
qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring MLCC, its successors and assigns, as to the first priority
lien of the Mortgage in the original principal amount of the Mortgage Loan;
     (i) To the best of PHH’s knowledge, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and, to the
best of PHH’s knowledge, no rights are outstanding that under law could give
rise to such lien) affecting the related Mortgaged Property which are or may be
liens prior to, or equal or coordinate with, the lien of the related Mortgage;
     (j) To the best of PHH’s knowledge, all improvements subject to the
Mortgage, lay wholly within the boundaries and building restriction lines of the
Mortgaged Property (and wholly within the project with respect to a condominium
unit) and no improvements on adjoining properties encroach upon the Mortgaged
Property except those which are insured against by the title insurance policy
referred to above and all improvements on the property comply with all
applicable zoning and subdivision laws and ordinances and building laws and
ordinances;

25



--------------------------------------------------------------------------------



 



     (k) Each Mortgage Loan was originated by PHH on behalf of MLCC. Each
Mortgage Loan was underwritten in accordance with the MLCC Underwriting
Guidelines as in effect at the time of origination. The Mortgage contains the
usual and customary provision of PHH at the time of origination for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
if the related Mortgaged Property is sold or encumbered without the prior
consent of the mortgagee thereunder;
     (l) The Mortgaged Property at origination was and, to the best of PHH’s
knowledge, currently is free of material damage and waste and at origination
there was, and to the best of PHH’s knowledge there currently is, no proceeding
pending for the total or partial condemnation thereof;
     (m) The related Mortgage contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale or judicial foreclosure, and (2) otherwise by
judicial foreclosure. PHH has no knowledge of any homestead or other exemption
available to the Mortgagor which would interfere with the right to sell the
Mortgaged Property at a trustee’s sale or the right to foreclose the Mortgage;
     (n) If the Mortgage constitutes a deed of trust, a trustee, duly qualified
if required under applicable law to act as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable to the trustee under the deed of trust, except in
connection with a trustee’s sale or attempted sale after default by the
Mortgagor;
     (o) With respect to each Mortgage Loan, there is an appraisal on a
FNMA-approved form (or a narrative residential appraisal) of the related
Mortgaged Property that conforms to the applicable requirements of the Financial
Institutions Reform Recovery and Enforcement Act and that was signed prior to
the approval of such Mortgage Loan application by a qualified appraiser,
appointed by PHH as the originator of such Mortgage Loan, and the appraiser has
no interest, direct or indirect, in the Mortgaged Property or in any loan made
on the security thereof, and whose compensation is not affected by the approval
or disapproval of such Mortgage Loan;
     (p) The Mortgaged Property is a single-family (one- to four-unit) dwelling
residence erected thereon, or an individual condominium unit in a condominium,
or a Co-operative Apartment or an individual unit in a planned unit development
or in a de minimis planned unit development as defined by FNMA. No such property
is commercial property, is a mobile home or a manufactured dwelling which is not
permanently attached to the land;
     (q) Except as set forth on the Loan Purchase Schedule no Mortgage loan
provides for negative amortization;
     (r) No Mortgage Loan had an original term in excess of thirty (30) years;

26



--------------------------------------------------------------------------------



 



     (s) PHH has in full force and effect an errors and omissions policy or
policies and a blanket bond satisfactory to FNMA and FHLMC. MLCC shall have the
right to obtain a copy of such policies or blanket bond at any time and be named
as an additional insured if MLCC deems appropriate and necessary; and
     (t) If a Mortgage Loan originated pursuant to this Agreement is
subsequently purchased by PHH, PHH shall not be deemed to have made any of the
representations contained in this Section 17 with respect to such Mortgage Loan.
          The representations and warranties set forth above shall survive the
transfer of the Mortgage Loans and the delivery of the Mortgage Files as to
between MLCC and PHH, notwithstanding any restrictive or qualified endorsement
on any Mortgage Note or Assignment or the examination of any Mortgage File. Upon
discovery by either PHH or MLCC of a breach of any of the foregoing
representations and warranties that materially and adversely affects the
interests of MLCC in any Mortgage Loan, the party discovering such breach shall
give prompt written notice to the other. PHH shall have a period of ninety
(90) days from its discovery or its receipt of notice of any such breach within
which to correct or cure such breach. If any such breach cannot be corrected or
cured within such ninety-day period, PHH shall, at MLCC’s option, promptly
purchase any such Mortgage Loan from MLCC for an amount equal to the unpaid
principal balance of such Mortgage Loan on the date of purchase, plus any
accrued and unpaid interest and applicable fees which shall have been collected
by PHH from a Customer as of the date of repurchase.
          Section 18. Mortgage Loan Representations and Warranties of MLCC.
MLCC, on behalf of itself and MLCC Affiliates, represents and warrants to PHH,
with respect to each Mortgage Loan, that:
     (a) To the best of MLCC’s knowledge, information and belief, all
information provided by MLCC to PHH pursuant to this Agreement is true and
accurate, in all material respects.
     (b) MLCC has complied in all material respects with the Mortgage Lending
Laws applicable to its obligations under this Agreement.
     (c) MLCC Underwriting Guidelines comply with the Mortgage Lending Laws in
all material respects.
          Section 19. General Representations, Warranties and Covenants of PHH.
PHH represents and warrants and covenants to MLCC, as of the Effective Date and
throughout the term of this Origination Agreement, that:
     (a) PHH is a corporation, duly organized and validly existing under the
laws of the State of New Jersey.
     (b) To the best of PHH’s knowledge, information and belief, all information
provided by PHH to MLCC pursuant to this Agreement is true and accurate, in all
material respects.
     (c) PHH has the corporate power and authority to enter into and perform
this Origination Agreement and the transactions contemplated hereby. The
Origination

27



--------------------------------------------------------------------------------



 



Agreement has been duly authorized by all necessary corporate action of PHH.
This Origination Agreement constitutes the legal, valid, and binding obligation
of PHH enforceable in accordance with its terms, except as such enforceability
may be subject to: (i) bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to creditors’ rights
generally; and (ii) general principles of equity (regardless of whether such
enforcement is sought in equity or at law).
     (d) PHH has all federal, state, and local governmental authorizations,
approvals or licenses necessary for it to own or lease its properties and assets
and to carry on its business as it is now being conducted and as contemplated by
this Agreement or as it is proposed to be conducted, including but not limited
to: (i) being duly qualified to transact business in each jurisdiction in which
such qualification is required; (ii) being duly licensed and in good standing to
originate, process, underwrite and close Mortgage Loans in each state in which
such license is required; (iii) being duly licensed and in good standing to
originate, process, underwrite and close Mortgage Loans insured or guaranteed by
the Federal Housing Administration and the U.S. Department of Veterans Affairs;
and (iv) being duly approved and in good standing as a seller/servicer of
Mortgage Loans by FNMA and FHLMC and as an issuer by the Government National
Mortgage Association.
     (e) The performance of this Origination Agreement by PHH shall not violate
or conflict with PHH’s Articles of Incorporation or by-laws or any material
contracts or other instruments to which it is a party or by which it is bound.
     (f) No action, suit or proceeding is pending, or, to PHH’s knowledge,
threatened, against PHH that would prevent PHH from consummating the
transactions contemplated by this Origination Agreement.
     (g) PHH shall perform its obligations under this Origination Agreement in
accordance with prudent mortgage loan origination practices, the Mortgage
Lending Laws and any other Applicable Requirements, and generally as if the
Mortgage Loans were originated, processed, underwritten and closed in the name
and for the benefit of PHH rather than MLCC.
     (h) PHH agrees to use commercially reasonable efforts to do all acts and
things that MLCC may reasonably request for the purpose of complying with any
requests related to (i) the imposition of new or modified requirements by any
regulatory agency with supervisory authority over MLCC, (ii) the need to address
criticisms or suggestions made by any regulatory agency in the course of an
examination of MLCC, and (iii) the need to modify existing procedures to address
technological changes or improvements in the provision of services covered by
this Agreement. PHH shall be reimbursed by MLCC for any documented, material,
incremental costs it incurs in complying with clause (iii) of the preceding
sentence.
          Section 20. General Representations, Warranties and Covenants of MLCC.
MLCC represents and warrants to PHH, as of the Effective Date and throughout the
term of this Origination Agreement, that:
     (a) As of the Effective Date, MLCC is a corporation, duly organized and
validly existing under the laws of Delaware.

28



--------------------------------------------------------------------------------



 



     (b) MLCC has the power and authority to enter into and perform this
Origination Agreement and the transactions contemplated hereby. The Origination
Agreement has been duly authorized by all necessary action of MLCC. This
Origination Agreement constitutes the legal, valid, and binding obligation of
MLCC enforceable in accordance with its terms, except as such enforceability may
be subject to: (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally;
and (ii) general principles of equity (regardless of whether such enforcement is
sought in equity or at law).
     (c) At the time it commences its business activities in any location or for
a particular category of loan, MLCC will have all federal, state, and local
governmental authorizations, approvals or licenses necessary for it to own or
lease its properties and assets and to carry on its business as it is proposed
to be conducted, including but not limited to: (i) being duly qualified to
transact business in each jurisdiction in which such qualification is required
for MLCC; and (ii) being duly licensed and in good standing to originate
Mortgage Loans in each state in which such license is required for MLCC.
     (d) The performance of this Origination Agreement by MLCC shall not violate
MLCC’s organizational documents or any material contracts or other instruments
to which it is a party or by which it is bound.
     (e) No action, suit or proceeding is pending, or, to MLCC’s knowledge,
threatened, against MLCC that would prevent MLCC from consummating the
transactions contemplated by this Origination Agreement.
     (f) The performance by MLCC of its obligations under this Origination
Agreement in connection with the origination of Mortgage Loans shall not violate
in any material respect the Mortgage Lending Laws.
          Section 20A. Mutual Representations. Each Party hereby represents and
warrants to the other Party as follows:
     (a) Kickbacks. No employee, agent or representative of the other Party has
been offered, shall be offered, has received, or shall receive, directly or
indirectly, from such Party, any gratuities, merchandise, cash, services
benefit, fee, commission, dividend, gift, or other inducements or consideration
of any kind in connection with this Agreement.
     (b) Government Officials. No person employed by such Party in connection
with the performance of its obligations under this Agreement is an official of
the government of any foreign country, or of any agency thereof, and no part of
any moneys or consideration paid to such Party hereunder shall accrue for the
benefit of any such official.
     (c) No Relation. No individual who will receive specific compensation from
such Party as a result of the execution of this Agreement is related to any
public official or official of any issuer of municipal securities. For purposes
of this Section, the term “official of an issuer of municipal securities” means
any person who is an incumbent, candidate or successful candidate (a) for
elective office of any issuer which office is directly or indirectly responsible
for, or can influence the outcome of, the hiring of a

29



--------------------------------------------------------------------------------



 



broker, dealer or municipal securities dealer for municipal securities business
by such issuer, or (b) for any elective office of a state or of any political
subdivision, which office has authority to appoint any official(s) of such
issuer. The term “related” applies when a person is related by blood or
marriage.
          Section 21. Records Preservation, Retention, and Reporting. (a) PHH
acknowledges and agrees that the Mortgage Loan Documents and all other documents
evidencing, underlying or relating to the Mortgage Loans are the property of
MLCC, and that until such time that MLCC sells such Mortgage Loans to PHH or
others, PHH shall, as custodian thereof, hold and keep any such Mortgage Loan
documents and other related documents in the manner described in paragraph
(b) below. As to Alternative Loans, PHH shall provide MLCC or its documents
custodian with the originals of all Mortgage Loan Documents within the
possession or control of PHH within five (5) Business Days of receipt thereof.
MLCC’s rights under this paragraph shall survive any subsequent sale of any
Mortgage Loan to PHH.
          (b) To the extent PHH does not tender the original Mortgage Loan
documents to MLCC, PHH shall hold and be responsible for Mortgage Loan documents
within a secure and controlled environment. PHH will protect such Mortgage Loan
documents from destruction or loss and from the unauthorized or illegal
divulgence of confidential information and any information relating to the
Mortgage Loan or the Customer. Upon reasonable request therefor, the Mortgage
Loan documents will be readily available at all times after the Effective Date
for use and examination by MLCC or its authorized agents (including outside
accountants) or any regulatory authority for any reason whatsoever, including,
with limitation, use and examination in connection with complying with any
federal, state or local law or regulation or in the performance of internal
auditing. PHH may perform its obligations under this subsection (b) through an
agent selected by PHH; the use of an agent in this manner, however, shall not
relieve PHH from responsibility for any of said obligations.
          (c) PHH shall, at its own cost and expense, maintain all records and
Mortgage Loan documents in accordance with all Applicable Requirements, and such
reasonable additional requirements as MLCC may provide to PHH. PHH shall permit
MLCC to have access to such records in a manner that enables MLCC, at its
expense, to comply with all record keeping requirements of the Mortgage Lending
Laws and any other law applicable to MLCC.
          (d) PHH shall be solely responsible for the preparation, periodic
testing, review and implementation of disaster recovery, emergency preparedness
and business resumption plans, and the expenses associated therewith. MLCC shall
retain the right to review the disaster recovery, emergency preparedness and
business resumption plans, and make reasonable recommendations consistent with
those required by its regulators, and PHH shall take commercially reasonable
efforts to implement such recommendations.
          Section 22. Term: Termination. This Origination Agreement shall
automatically expire and terminate upon the earlier of (i) December 31, 2010
(the “Initial Termination Date”) and (ii) the date upon which the Loan Purchase
and Sale Agreement, dated as of the date hereof, between the parties hereto, is
terminated in accordance with the terms thereof. So long as neither a PHH
Performance Failure nor an MLCC Performance Failure shall have occurred, this
Agreement shall be automatically extended, subject to the following sentence,
without any action by the parties hereto for one (1) additional five (5) year
term from and after the Initial Termination Date (the “Extension Term”).
[ * * *]
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

30



--------------------------------------------------------------------------------



 



  For the avoidance of doubt, if either a PHH Performance Failure or an MLCC
Performance Failure shall have occurred, there shall be no extension of this
Agreement, unless, at least six months prior to the Initial Termination Date,
either MLCC or PHH shall have sent a written notice to the other party stating
that notwithstanding the PHH Performance Failure or the MLCC Performance
Failure, as the case may be, such party is willing to extend this Agreement for
the Extension Term. Notwithstanding the foregoing, in the event that (A) a Party
shall materially breach any of its representations, warranties or covenants or
shall materially default in the performance of any of its duties or obligations
hereunder, and such breach or default shall not be substantially cured within
sixty (60) days after written notice specifying the breach or default has been
given by the non-breaching or non-defaulting Party, such non-breaching or
non-defaulting Party may, by giving written notice thereof to the breaching or
defaulting Party, terminate this Agreement for cause as of a future date
specified in such notice of termination; (B) an insolvency, bankruptcy or
similar proceeding shall have been commenced, or a decree or order of an
appropriate court, agency or supervisory authority for the appointment of a
conservator, receiver or liquidator shall have been entered against the other
Party (the “Bankrupt Party”), then the other Party may, by giving written notice
thereof to the Bankrupt Party, terminate this Agreement for cause as of a future
date specified in such notice of termination; (C) PHH’s good standing with HUD
or both Fannie Mae and Freddie Mac shall have been revoked for cause (it being
understood that PHH may choose to cease doing business with one but not both of
Fannie Mae or Freddie Mac) and PHH fails to have such good standing reinstated
within thirty (30) days, then MLCC may, by giving notice thereof to PHH,
terminate this Agreement for cause as of a future date specified in such notice
of termination; or (D) a PHH Competitor Change of Control shall have occurred,
then at any time after MLCC shall have received notice of such PHH Competitor
Change of Control, MLCC may, by giving written notice thereof to PHH, terminate
this Agreement as of a future date specified in such notice of termination; or
(E) a PHH Change of Control (other than a PHH Competitor Change of Control)
shall have occurred, then at any time within 30 days after the two year
anniversary of such PHH Change of Control, MLCC may, by giving written notice
thereof to PHH, terminate this Agreement as of a future date specified in such
notice of termination; or (F) PHH shall have materially breached any of its
representations, warranties or covenants contained in the Trademark Use
Agreement and such breach shall not have been cured within the time frame
prescribed therein, then MLCC may, by giving written notice thereof to PHH,
terminate this Agreement for cause as of a future date specified in such notice
of termination. The representations, warranties and covenants of the Parties
made herein and the respective obligations of each Party hereunder to indemnify
and hold harmless the other Party shall survive the termination of the
Origination Agreement. Termination of the Origination Agreement in accordance
with these provisions shall have no effect on Mortgage Loan applications in
process at the time of such termination, which applications shall be processed
to closing or denial.
          Section 22A. Termination Assistance. (a) Termination Assistance
Services. Upon expiration or termination of all or part of the MLCC Services for
any reason, PHH shall for a period of one (1) year (the “Termination Assistance
Period”), upon MLCC’s request and at MLCC’s expense, continue to provide the
MLCC Services that were provided prior thereto (“Termination Assistance
Services”). In providing Termination Assistance Services, PHH shall provide such
reasonable cooperation and technical assistance to MLCC, or to a third-party
service

31



--------------------------------------------------------------------------------



 



provider designated by MLCC, as required to facilitate the transfer of the
affected MLCC Services to MLCC or such third-party service provider. The rights
of MLCC under this Section shall be without prejudice to the Parties’ rights to
pursue legal remedies for breach of this Agreement, either for breaches prior to
termination or during the period this Agreement is continued in force
post-termination. Termination Assistance Services shall be provided for the same
fees as prior to termination, and PHH shall use commercially reasonable efforts
to perform the MLCC Services at the same service levels as prior to termination.
MLCC hereby agrees to continue to provide the services or meet its obligations
contemplated to be provided by it under the Agreement during the Termination
Assistance Period in order to assist PHH in complying with this Section 22A(a).
          (b) Development of Transition Plan. If and to the extent requested by
MLCC, whether prior to, upon, or following any termination of this Agreement,
PHH shall reasonably assist MLCC in developing a plan which shall specify the
tasks to be performed by the Parties in connection with the Termination
Assistance Services and the schedule for the performance of such tasks. The
transition plan shall include descriptions of the MLCC Services, service levels,
fees, documentation and access requirements that will promote an orderly
transition of the MLCC Services.
          (c) Post-Termination Assistance. For a period of six (6) months
following the Termination Assistance Period, PHH shall: (i) answer all
reasonable and pertinent verbal or written questions from MLCC regarding the
MLCC Services on an “as needed” basis; and (ii) deliver to MLCC any remaining
MLCC-owned reports and documentation still in PHH’s possession.
          Section 23. Cooperation. The Parties acknowledge that the success of
their efforts under this Origination Agreement depends on the cooperation of
each of them. Accordingly, each of the Parties shall use its best efforts and
confer in good faith in an attempt to agree upon any matter hereunder which
requires such agreement, to implement the Mortgage Loan origination program
contemplated by this Agreement, and to any and all improvements, modifications
or enhancements of the internal systems of either Party hereto, all as soon as
possible.
          Section 24. No Partnership. This Origination Agreement is intended to
be, and shall be construed to be, the formation of an independent contractor
relationship and not a partnership or joint venture between the Parties.
          Section 25. Notices. Any notice under this Origination Agreement shall
be in writing. Any notice to be given or document to be delivered to a Party
pursuant to this Origination Agreement shall be effective when either received
in person or by certified mail, postage prepaid, addressed to the Party at the
following address, or as the Party may subsequently designate:

32



--------------------------------------------------------------------------------



 



MLCC:
Merrill Lynch Credit Corporation
4802 Deer Lake Drive East
Jacksonville, FL 32246-6484
Attention: President
Facsimile:
with a copy to:
Merrill Lynch Credit Corporation
4802 Deer Lake Drive East
Jacksonville, FL 32246-6484
Attention: General Counsel
Facsimile: (904) 218-8848
PHH:
Cendant Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, NJ 08054
Attention: Robert C. Andwood
                Mail Stop CS
Facsimile: 856-917-6702
with a copy to:
General Counsel’s Office
Cendant Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, NJ 08054
Attention: William F. Brown
                 Mail Stop LGL
Facsimile: 856-917-9422
          Any notice sent by registered, certified or overnight mail or
facsimile shall be deemed received on the actual date of delivery of the notice
to the address of the Party as evidenced by the registered or certified mail
return or facsimile received receipt or indication.
          Section 26. Modification of Origination Agreement. Only an instrument
in writing signed by the Parties may modify this Origination Agreement or any
Exhibits hereto.
          Section 27. Miscellaneous. (a) Governing Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          (b) Lawful Conduct; Severability; Release. The Parties hereto shall
not perform, or be expected to perform, any act hereunder that is, or reasonably
believed to be, in violation of any applicable state or federal rule or
regulation. If any provision of this Agreement is now or later in violation of
any local, state or federal law, then such provision shall be considered null
and void for purposes of this Agreement with all other provisions remaining in
full force and effect. Each party expressly releases the other from any
liability in the event either of said Parties

33



--------------------------------------------------------------------------------



 



cannot fulfill any obligation hereunder due to any prohibition under local,
state or federal laws pertaining to such obligation.
          Section 28. Expenses. Except as otherwise specified in this Agreement,
all costs, fees and expenses incurred in connection with the performance of any
and all obligations pursuant to this Agreement shall be paid by the party
incurring such costs, fees and expenses.
          Section 29. Confidentiality and No Personal Solicitation. (a) Each
party understands that certain information which it has been furnished and will
be furnished in connection with this Agreement, including, but not limited to
information concerning business procedures or prices, policies or plans of the
other party or any of its Affiliates, is confidential and proprietary, and each
party agrees that it will maintain the confidentiality of such information and
will not disclose it to others or use it except in connection with the proposed
transactions contemplated by this Agreement, without the prior written consent
of the party furnishing such information. Information which is generally known
in the industry concerning a party or among such party’s creditors generally or
which has been disclosed to the other party by third parties who have a right to
do so shall not be deemed confidential or proprietary information for these
purposes. If PHH, any of its Affiliates or any officer, director, employee or
agent of any of the foregoing is at any time requested or required to disclose
any information supplied to it by or on behalf of MLCC in connection with the
transactions contemplated hereby, PHH agrees to provide MLCC with prompt notice
of such request(s) so that MLCC may seek an appropriate protective order and/or
waive PHH’s compliance with the terms of this Section. If MLCC, any of its
Affiliates or any officer, director, employee or agent of any of the foregoing
is at any time requested or required to disclose any information supplied to it
by or on behalf of MLCC in connection with the transactions contemplated hereby,
MLCC agrees to provide PHH with prompt notice of such request(s) so that PHH may
seek an appropriate protective order and/or waive MLCC’s compliance with the
terms of this Section. Notwithstanding the terms of this Section, if, in the
absence of a protective order or the receipt of a waiver hereunder, PHH or MLCC
is nonetheless, in the opinion of its counsel, compelled to disclose information
concerning the other party to any tribunal or else stand liable for contempt or
suffer other censure or penalty, PHH or MLCC may disclose such information to
such tribunal without liability hereunder. Upon termination of this Agreement,
each party agrees to promptly return to the other all confidential materials,
and all copies thereof, which have been furnished to it in connection with the
transactions contemplated hereby.
          (b) Data, Privacy and Security. (1) The parties hereby acknowledge and
agree that: (A) MLCC is the exclusive owner of all right, title and interest in
and to the MLCC Data; (B) MLCC Data is and shall remain confidential and
proprietary information of MLCC; (C) PHH is the exclusive owner of all right,
title and interest in and to the PHH Data; and (D) PHH Data is and shall remain
confidential and proprietary information of PHH, subject to the Privacy
Requirements. With respect to any MLCC Data provided by MLCC to PHH hereunder,
except to the extent expressly permitted hereunder, subject to this Section 29,
or by prior written permission of MLCC, PHH shall not prepare any derivative
work of the MLCC Data or any portion thereof, or sublicense, transfer, assign,
rent, lease or otherwise convey the MLCC Data or any portion thereof, or any
right with respect thereto, to any third party. All right, title and interest in
all MLCC Data made by or on behalf of PHH, together with all intellectual
property rights therein, shall be owned exclusively by MLCC. PHH hereby assigns
to MLCC all right, title, and interest in such MLCC Data and the intellectual
property rights therein. PHH shall, at request of MLCC,

34



--------------------------------------------------------------------------------



 



perform any acts that MLCC may reasonably deem necessary or desirable to
evidence or confirm MLCC’s ownership interest in such MLCC Data and the
intellectual property rights therein, including but not limited to making
further written assignments in a form determined by MLCC.
          (2) In connection with the performance of the Origination Services
hereunder, PHH shall comply with the Privacy Requirements, subject to (i) the
mandatory compliance date of such Privacy Requirements and (ii) the
applicability of such Privacy Requirements to PHH as the result of PHH’s
provision of the Origination Services under this Agreement. The foregoing
obligation to comply with the Privacy Requirements may include the following:
(A) PHH shall not disclose any Borrower Information to any person or entity,
other than to the extent necessary to carry out PHH’s express obligations under
the Agreement, and for no other purpose. PHH shall ensure that each person or
entity to whom or to which PHH intends to disclose Borrower Information shall,
prior to any such disclosure of information, agree to: (i) keep confidential any
such Borrower Information and (ii) use or disclose such Borrower Information
only to the extent necessary to carry out PHH’s express obligations under this
Agreement; (B) PHH shall not use Borrower Information for any purpose, including
but not limited to the marketing of products or services to, or the solicitation
of business from the Borrowers. PHH may use the Borrower Information to the
extent necessary to carry out PHH’s express obligations under the Agreement. PHH
may also use the Borrower Information as expressly permitted by MLCC in writing,
to the extent that such express permission is in accordance with the Privacy
Requirements; (C) PHH shall assess, manage, and control risks relating to the
security and confidentiality of Borrower Information, shall implement the
standards relating to such risks in the manner set forth in the FFIEC
Interagency Guidelines Establishing Standards for Safeguarding Borrower
Information set forth in 12 CFR Parts 30, 208, et al, and shall maintain at all
times an Information Security Program; (D) without limiting the scope of the
above, PHH shall use at least the same physical and other security measures to
protect all Borrower Information in PHH’s possession or control, as PHH uses for
its own confidential and proprietary information; (E) If MLCC provides an
Account Number to PHH to enable the parties to carry out the purposes of this
Agreement, PHH shall use such Account Number only for such specific purpose and
for no other purpose. To the extent that the obligations under (A) through (E),
inclusive, in the immediately preceding sentence are not required by the Privacy
Requirements, PHH shall perform same upon MLCC’s request at MLCC’s sole cost and
expense. Notwithstanding the foregoing, MLCC acknowledges that PHH shall acquire
the “customer” relationship with the Borrower and be entitled to use the
Borrower Information when it acquires for its own account the servicing rights
pertaining to any Mortgage Loan as to which PHH provides origination services
hereunder; provided, however, that PHH shall include in its Privacy Statement
that it furnishes to Borrowers a disclosure that it intends to continue to
disclose Borrower Information to MLCC and its Affiliates.
          (b) Without MLCC’s prior written consent, which may be withheld by
MLCC in its sole discretion, neither PHH nor any Affiliate shall solicit any
Mortgagor, or cause any Mortgagor to be solicited, for subordinate financing of
any Mortgage Loan (other than subordinate financing arranged under the Equity
Access program and settlement services connected with the Mortgage Loan) or any
product or service whatsoever, including, without limitation, any investment or
financial services or products, insurance products or services and brokerage
account services. PHH (but not any of its Affiliates) may solicit Mortgagors for
prepayment of the related Mortgage Loans, but only if (i) PHH has obtained
MLCC’s prior written consent, which will not be unreasonably withheld, (ii) such
solicitation is made in compliance with the Applicable Requirements and
(iii) upon obtaining any positive responses to

35



--------------------------------------------------------------------------------



 



such solicitation, PHH processes and closes the related Mortgage Loans pursuant
to this Origination Agreement. Neither MLCC nor any of its Affiliates shall be
prohibited from soliciting any Mortgagor or causing any Mortgagor to be
solicited for any product or service now offered (or hereafter offered) by MLCC
or any Affiliate of MLCC other than for prepayment of any Mortgage Loan. PHH
shall not prepare or disseminate, for compensation or otherwise, any mailing
lists relating to the Mortgagors, the Mortgage Loans, the Servicing Rights (as
such term is defined in the applicable Servicing Agreement): or otherwise,
including any lists of Mortgagors, without MLCC’s prior written consent, which
may be withheld by MLCC in its sole discretion. The parties hereto nevertheless
agree that (i) either PHH, MLCC or their respective Affiliates may from time to
time undertake promotions that are directed to either their own general customer
base or to the general public at large and that do not target Mortgagors
directly, including, without limitation, newspaper, radio and television
advertisements and mass mailing or telephone solicitations and that (ii) offers
by PHH, MLCC or their respective Affiliates to refinance Mortgage Loans in
response to, or as a result of, contact initiated by the related Mortgagors or
their representatives shall not constitute solicitation.
          Section 30. Further Assurances. The Parties agree that each will, from
time to time, execute, acknowledge, and deliver, or cause to be executed,
acknowledged, and delivered, such amendments and supplements hereto and such
further instruments as may be reasonably required or appropriate to further
express the intention of the Parties, or to facilitate the performance of this
Origination Agreement.
          Section 31. Contingency Plan. PHH represents and warrants that it has
in place a contingency plan that will enable it to (i) perform its loan closing
obligations with one (1) Business Day, and (ii) perform all its other
obligations under this Agreement and the Loan Purchase and Sale Agreement in all
material respects, at another location within [* * *], in the event its primary
location is rendered inoperative as a result of a natural or other disaster or
emergency, and once PHH relocates to its backup site, it shall make arrangements
to connect MLCC to PHH’s backup EDP and provide continued service as stated in
this Agreement, provided that PHH has granted MLCC access to its primary EDP.
PHH covenants and agrees to (i) test such contingency plan at least once
annually and provide the results of such test to MLCC, and (ii) provide MLCC
with copies of its operating procedures in the event that such contingency plan
is put into effect. If MLCC determines in its reasonable discretion, that such
contingency plan is inadequate, MLCC shall have the right to make reasonable
recommendations consistent with those required by its regulators, and PHH shall
take commercially reasonable efforts to implement such recommendations.
          Section 32. Indemnification. Except as otherwise provided by the terms
of this Agreement, each Party hereto (each, an “Indemnitor”) agrees to
indemnify, defend and hold harmless the other Party and the respective officers,
directors, employees, agents, attorneys, members and shareholders of each of the
foregoing (collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including without limitation reasonable attorneys’ fees and disbursements in
connection with any investigative, administrative or judicial proceeding)
(“Losses”) imposed on, incurred by or asserted against such Indemnitees, whether
brought under common law or in equity, or in contract, tort or otherwise, caused
by, arising from or connected with (i) any misrepresentation or the breach in
any material respect by the Indemnitor of any term, condition, representation,
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

36



--------------------------------------------------------------------------------



 



obligation or warranty of the Indemnitor set forth in this Agreement or in any
schedule, exhibit, or certificate furnished by the Indemnifying Party pursuant
to this Agreement; or (ii) the negligence or willful misconduct of the
Indemnitor.
          Notwithstanding the prior paragraph, before either Party shall be
entitled to indemnification as provided in this Section the Party claiming
indemnification shall give notice to the other Party (the “Indemnitor”) of the
claimed breach, negligence or willful misconduct and the Indemnitor shall have
sixty (60) days to cure such breach, negligence or willful misconduct, which
period of time shall be allowed before any attempt to enforce rights to
indemnification hereunder. Notwithstanding anything to the contrary contained in
this Agreement, such 60-day cure period shall be in lieu of and not in addition
to any other cure period provided under any other provision in this Agreement.
Cure of the breach, negligence or willful misconduct within the 60-day cure
period shall not relieve the Indemnitor from its obligations to indemnify the
Indemnitees for the Losses suffered by the Indemnitees on account of the breach,
negligence or willful misconduct of the Indemnitor.
          Section 33. MLBUSA Loans. With respect to Equity Access Loans only,
PHH hereby acknowledges and agrees, for the benefit of MLCC, that, with respect
to the Origination Services to be performed hereunder which relate to such
Mortgage Loans closed in the states of Washington, Ohio and Arkansas, PHH shall
use its best efforts to negotiate and enter into, on commercially reasonable
terms, either (i) a separate origination agreement between PHH and MLBUSA or
(ii) an assignment and assumption agreement executed and delivered by PHH, in
form and substance reasonably acceptable to MLCC, with respect to the existing
MLCC/MLBUSA loan processing agreement. MLCC agrees to assist and cooperate with
PHH in entering into either of such agreements with MLBUSA.
          Section 34. Section Headings. The headings of the various sections of
this Origination Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of this Origination Agreement.
          Section 35. No Assignment. The Parties shall not assign all or any
part of the rights or obligations, arising hereunder or delegate any duty other
than as permitted by this Agreement, without first obtaining the written consent
of the other Party.
          Section 36. Counterparts. This Origination Agreement may be executed
in any number of counterparts. Each counterpart so executed shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.
          Section 37. No Waivers; Remedies Cumulative. The waiver of any breach
of this Origination Agreement shall not be construed to be a waiver of any other
or subsequent breach. All remedies afforded by this Origination Agreement for a
breach hereof shall be cumulative; that is, in addition to all other remedies
provided for herein or by law or in equity
          Section 38. Service Standards. (a) With respect to all closed Mortgage
Loans, PHH shall conduct a survey of the related Customer contemporaneously with
the closing (the “Customer Survey”) and a survey of the Merrill Lynch Financial
Consultant that referred such Customer (the “FC Survey”; together with the
Customer Survey, the “Surveys”) for the purpose of assessing overall
satisfaction levels relating to PHH’s performance as loan originator. PHH shall
administer such Surveys and shall provide the results of the Surveys to MLCC on
a monthly

37



--------------------------------------------------------------------------------



 



basis. PHH shall have the right to select the content of such Surveys and amend
such Surveys from time to time, provided that (i) MLCC may review, comment upon
and periodically suggest changes to each Survey, which changes PHH shall
incorporate into a redesign of the Surveys unless such changes, in PHH’s
reasonable discretion, are inconsistent with the purpose described in the second
preceding sentence, (ii) the FC Survey shall always contain the question “would
you recommend an MLCC Mortgage Loan to another client?” (the “Key FC Question”),
and (iii) the Customer Survey shall always contain the question “Would you
recommend an MLCC Mortgage Loan to a friend/another person?” (the “Key Customer
Question”). MLCC shall have the right to review and audit all Survey responses
once per calendar year. Further, MLCC shall have the right, but not the
obligation, to disseminate such surveys once annually at its option.
          (b) PHH shall maintain a [* * *] rate of customer satisfaction on
Customer Surveys received during [* * *] as measured by [* * *] (the failure of
either or both Survey(s) to obtain such satisfaction level in any given month, a
“Survey Failure”). PHH hereby agrees that failure to maintain [* * *]
satisfaction level shall result in damage amounts to be payable to MLCC upon
demand in immediately available funds, as follows:
     (i) upon the occurrence of a Survey Failure, PHH shall pay MLCC $[* * *];
     (ii) upon the occurrence of a Survey Failure for [* * *], PHH shall pay
MLCC $[* * *];
     (iii) upon the occurrence of a Survey Failure for [* * *], PHH shall pay
MLCC $[* * *];
     (iv) upon the occurrence of a Survey Failure for [* * *], PHH shall pay
MLCC $[* * *];
     (v) upon the occurrence of a Survey Failure for [* * *], PHH shall pay MLCC
$[* * *];
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

38



--------------------------------------------------------------------------------



 



     (vi) upon the occurrence of a Survey Failure for [* * *], PHH shall pay
MLCC $[* * *] and MLCC shall have the right to terminate the exclusivity
provisions contained in Section 3;
     (vii) upon the occurrence of a Survey Failure for [* * *], PHH shall pay
MLCC $[* * *], PHH shall not have demonstrated the ability to meet such
satisfaction levels, MLCC shall have the right, but not the obligation, to
terminate this Agreement and the Trademark Use Agreement;
     (viii) upon the occurrence of a Survey Failure for [* * *], PHH shall pay
MLCC $[* * *].
          (c) Notwithstanding paragraph (b) above, during any calendar month
during which PHH experiences a volume of loan refinance activity which exceeds
[* * *] for such month on the Refinance Application Index promulgated by the
Mortgage Bankers Association, the satisfaction levels required for all purposes
under paragraph (b) with respect to Surveys conducted for such month shall be [*
* *] for the Customers Surveys and [* * *] for the FC Surveys.
          (d) With respect to the $[* * *] and shall provide MLCC with
documentation detailing such activities.
          (e) If at any time from the Effective Date until the Initial
Termination Date, PHH shall fail to maintain a [* * *] satisfaction rate for
either of the Customer Surveys or the FC Surveys for [* * *], MLCC shall have
the right, but not the obligation, to terminate this Agreement; provided, that
[* * *], PHH shall only be required to achieve a [* * *] satisfaction rate for
both the FC Surveys and the Customer Surveys.
          (f) Notwithstanding any other provisions contained in this Agreement,
the remedies set forth in this Section 38 for the failure to meet the
satisfaction levels specified in this Section 38 shall be MLCC’s exclusive
remedies.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

39



--------------------------------------------------------------------------------



 



          Section 39. Binding Effect. This Origination Agreement shall inure to
the benefit of and be binding upon the Parties hereto and, except as otherwise
limited herein, their respective successors and permitted assigns.
          Section 40. Benefit of Parties Only. This Origination Agreement is
made for the sole benefit of the Parties hereto and of their respective
successors and permitted assigns. Nothing herein shall create, or be deemed to
create, a relationship between the Parties hereto, or either of them and any
third person in the nature of a third-party beneficiary, equitable lien or
fiduciary relationship.
          Section 41. Survival. The provisions contained in Sections 6(g), 6(h)
14, 17, 21(a) and 22 of this Agreement shall survive the termination of this
Agreement.
          Section 42. MLPF&S. MLCC agrees to enter into an agreement with
Merrill Lynch, Pierre, Fenner & Smith Incorporated (“MLPF&S”) for it to be the
exclusive provider of Mortgage Loans for MLPF&S U.S. domestic brokerage clients
through the FC Channel. A default under such agreement that has not been cured
after the expiration of any applicable cure period or any early termination of
such agreement shall, at the option of PHH, constitute an event of default
hereunder.

40



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned Parties has caused this Agreement to
be duly executed and delivered by one of its duly authorized officers, all as of
the Effective Date.

                      CENDANT MORTGAGE CORPORATION                   d/b/a PHH
Mortgage Services    
 
                    By:   /s/ Terence Edwards                  
 
                    Name:        
 
         
 
   
 
                    Title:        
 
         
 
   
 
                    MERRILL LYNCH CREDIT CORPORATION    
 
                    By:   /s/ Kevin O’Hanlon                  
 
                    Name:        
 
         
 
   
 
                    Title:        
 
         
 
   

 



--------------------------------------------------------------------------------



 



Exhibit 10.67
EXECUTION COPY
CALIFORNIA ADDENDUM TO
ORIGINATION ASSISTANCE AGREEMENT
          CALIFORNIA ADDENDUM TO ORIGINATION ASSISTANCE AGREEMENT (this
“California Addendum”) is entered into effective as of this 19th day of October,
2001 by and between MERRILL LYNCH CREDIT CORPORATION, a Delaware corporation
with its principal place of business at 4802 Deer Lake Drive East, Jacksonville,
Florida 32246-6484 (“MLCC”), and CENDANT MORTGAGE CORPORATION d/b/a PHH Mortgage
Services, a New Jersey corporation with its principal place of business at 3000
Leadenhall Road, Mt. Laurel, New Jersey 08054 (“PHH”) (each, individually, a
“Party,” collectively, the “Parties”).
W I T N E S S E T H:
          WHEREAS, the Parties entered into that certain Origination Assistance
Agreement (“Origination Agreement”) effective as of the Effective Date;
          WHEREAS, the Origination Agreement sets forth the terms and conditions
under which PHH shall provide certain Mortgage Loan Origination Services; and
          WHEREAS, the Parties wish to amend, modify and supplement the
Origination Agreement with respect to Mortgage Loans that are subject to the
Origination Agreement and as to which the mortgaged property is located in the
State of California (“California Mortgage Loans”).
ARTICLE I
DEFINITIONS; EFFECT
          SECTION 1.01 Definitions. Except as otherwise provided in this
California Addendum, all capitalized terms used in this California Addendum
shall have the same meanings as are ascribed to such terms in the Origination
Agreement.
          SECTION 1.02 Effect of California Addendum. (a) This California
Addendum amends, modifies, and supplements the Origination Agreement with
respect to the California Mortgage Loans that are subject to the Origination
Agreement. Except as otherwise provided in this California Addendum, the
Origination Agreement remains in full force and effect. Nothing in this
California Addendum shall amend, modify or supplement the Origination Agreement
insofar as it relates to Mortgage Loans that are not California Mortgage Loans.
     (b) Section 2.02 of this California Addendum is effective as of the day and
year first set forth above. All of the other sections of this California
Addendum are effective as of the Effective Date.

 



--------------------------------------------------------------------------------



 



ARTICLE II
AMENDMENTS
          SECTION 2.01 Written Agency Contract. A new Section 1B is added to the
Origination Agreement, to read as follows:
“Section 1B. Written Agency Contract. With respect to California Mortgage Loans
that are subject to this Origination Agreement, this Origination Agreement
constitutes a written agency contract under which PHH shall engage in the
business of soliciting Customers, processing Mortgage Loan applications and
applying the MLCC Underwriting Guidelines in underwriting Mortgage Loan
applications for and on behalf of MLCC, all as more fully set forth in and
subject to the terms and conditions of this Origination Agreement.”
          SECTION 2.02 Mortgage Loan Application Processing. The first sentence
of Section 6(c) of the Origination Agreement is revised to read in its entirety
as follows:
“For each Customer who applies for a Mortgage Loan through the Telemarketing
Origination Channel, PHH shall arrange for the receipt by the Customer, as
promptly as practicable under the circumstances, and in any event in accordance
with applicable law, of (i) the Mortgage Loan application for the Customer to
review and sign accompanied by a request for appropriate Customer documents,
(ii) all Mortgage Loan disclosures completed, as appropriate, in the name of
MLCC and (iii) a properly completed Disclosure of Agency Relationship form for
each California Mortgage Loan.”
          SECTION 2.03 Customer Fees and Charges. A new subsection (f) is added
to Section 13 of the Origination Agreement, to read as follows:
“(f) Anything in this Section 13 to the contrary notwithstanding, with respect
to California Mortgage Loans, all Customer Fees and Charges, non-third party
fees, and other fees directly or indirectly charged to the Customer shall be
demanded by, or collected on behalf of, MLCC. The Parties may, for their
convenience, arrange for PHH to net amounts so charged and collected against
amounts owing to PHH under the provisions of this Origination Agreement.”
          SECTION 2.04 Legal and Regulatory Compliance. Section 15(a)(x) of the
Origination Agreement is revised to read in its entirety as follows:

2



--------------------------------------------------------------------------------



 



“(x) Usury limitations and, in the case of California Mortgage Loans, the
California Residential Mortgage Lending Act and the rules, regulations, forms
and orders of the California Commissioner of Corporations.”
          SECTION 2.05 No Partnership. Section 24 of the Origination Agreement
is revised to read in its entirety as follows:
“Section 24. No Partnership. With respect to California Mortgage Loans that are
subject to this Origination Agreement, this Origination Agreement is intended to
be, and shall be construed to be, the formation of a principal and agent
relationship. With respect to Mortgage Loans that are not California Mortgage
Loans, this Origination Agreement is intended to be and shall be construed to
be, the formation of an independent contractor relationship. In any event, this
Origination Agreement is not intended to be, and shall not be construed to be, a
partnership or joint venture between the Parties.”
ARTICLE III
COUNTERPARTS
          SECTION 3.01 Counterparts. This California Addendum may be executed in
any number of counterparts. Each counterpart so executed shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.

3



--------------------------------------------------------------------------------



 



Exhibit 10.67
          IN WITNESS WHEREOF, each of the undersigned Parties has caused this
California Addendum to be duly executed and delivered by one of its duly
authorized officers effective as of the day and year first set forth above.

                      CENDANT MORTGAGE CORPORATION         d/b/a PHH Mortgage
Services    
 
                    By:     /s/ Joseph Bennett                  
 
        Name:   Joseph Bennett    
 
        Title:   SVP    
 
                    MERRILL LYNCH CREDIT CORPORATION    
 
                    By:     /s/ Kevin O’Hanlon                  
 
        Name:   Kevin O’Hanlon    
 
        Title:   President and Chairman    

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
ADDENDUM AGREEMENT NO. 1
TO ORIGINATION ASSISTANCE AGREEMENT
By and Between
MERRILL LYNCH CREDIT CORPORATION
and
CENDANT MORTGAGE CORPORATION
Dated as of
November 30, 2001
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   Article I
       
 
            DEFINITIONS; INCORPORATION INTO AGREEMENTS
       
 
           
SECTION 1.01
  Definitions     1  
SECTION 1.02
  Incorporation of Addendum     4  
SECTION 1.03
  Ratification     4  
 
            Article II
       
 
            THE CORRESPONDENT LENDING PROGRAM
       
 
           
SECTION 2.01
  Correspondent Lending Services     4  
SECTION 2.02
  Payment for Correspondent Lending Services     7  
SECTION 2.03
  Amendment of Correspondent Lending Guide     7  
 
            Article III
       
 
            MORTGAGE BROKER PROGRAM
       
 
           
SECTION 3.01
  Mortgage Broker Services     8  
SECTION 3.02
  Payment for Mortgage Broker Services     10  
 
            Article IV
       
 
            GENERAL PROVISIONS
       
 
           
SECTION 4.01
  Exception Loans     10  
SECTION 4.02
  Mortgage 100sm Loans     11  
SECTION 4.03
  Termination of Wholesale Lenders     11  
SECTION 4.04
  Certain Provisions of Origination Agreement Not Applicable     11  
SECTION 4.05
  Duties and Obligations of MLCC     12  
SECTION 4.06
  Annual Cendant Survey     12  
SECTION 4.07
  Adjustment of Fees     12  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
SECTION 4.08
  Limitation of Fees     13  
SECTION 4.09
  Degree of Care     13  
SECTION 4.10
  No Assignment     13  
SECTION 4.11
  Governing Law     13  
SECTION 4.12
  Lawful Conduct; Severability; Release     13  
SECTION 4.13
  Amendments     13  
SECTION 4.14
  Captions     13  
SECTION 4.15
  Counterparts     13  
SECTION 4.16
  Construction     14  
 
            Exhibit A — Form of Broker Agreement         Exhibit B — Form of
Commitment         Exhibit C — Form of Master Purchase Agreement        
Exhibit D — Form of Program Exception Loan Letter        
 
            Schedule 1 - Cendant Loans         Schedule 2 - Portfolio Loans    
   

ii



--------------------------------------------------------------------------------



 



ADDENDUM AGREEMENT NO. I TO ORIGINATION
ASSISTANCE AGREEMENT
     ADDENDUM AGREEMENT NO. 1 TO ORIGINATION ASSISTANCE AGREEMENT, dated as of
November 30, 2001 and effective as of September 10, 2001 (the “Effective Date”)
(this “Addendum”), between MERRILL LYNCH CREDIT CORPORATION, a Delaware
corporation, with offices located at 4802 Deer Lake Drive East, Jacksonville,
Florida 32246 (“MLCC”), and CENDANT MORTGAGE CORPORATION d/b/a PHH Mortgage
Services, a New Jersey corporation, with offices located at 3000 Leadenhall
Road, Mt. Laurel, New Jersey 08054 (“Cendant”).
W I T N E S S E T H:
     WHEREAS, MLCC and Cendant are parties to that certain Origination
Assistance Agreement, dated as of December 15, 2000 (the “Origination
Agreement”);
     WHEREAS, Cendant is willing to, and MLCC desires Cendant to, provide MLCC
certain support services for MLCC’s Wholesale Lending Program; and
     WHEREAS, each of MLCC and Cendant desire to supplement the Origination
Agreement with the terms and provisions set forth in this Addendum in order to
reflect their agreement with respect to the services to be provided by Cendant
for MLCC’s Wholesale Lending Program;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
and covenants hereinafter set forth, MLCC and Cendant hereby agree as follows:
ARTICLE I
DEFINITIONS;
INCORPORATION INTO AGREEMENTS
          SECTION 1.01 Definitions. Unless otherwise defined herein, all
initially capitalized terms used in this Addendum shall have the meanings set
forth for such terms in the Origination Agreement, to which this Addendum shall
be attached.
          (a) Certain Defined Terms. As used in this Addendum, the following
terms shall have the following meanings:
          “Applicable Requirements” has the meaning set forth in the Origination
Agreement; provided, however, that for purposes of this Addendum, such term
shall also include the following language after clause (A)(vii): “; and
(viii) with respect to the Correspondent Lending Program, the terms of the
Correspondent Lending Guide; and (ix) with respect to the Mortgage Broker
Program, the terms of the Mortgage Broker Guide.”
          “ARM” means an adjustable rate mortgage loan.

 



--------------------------------------------------------------------------------



 



          “Borrower” means the individual or individuals obligated to repay a
mortgage loan.
          “Broker Agreement” means a Broker Agreement, a form of which is
attached hereto as Exhibit A, entered into by MLCC and a Mortgage Broker, which
form of agreement may be amended from time by mutual agreement of MLCC and
Cendant without formal amendment hereto.
          “Cendant Loans” shall mean any of the types of Mortgage Loans listed
on Schedule 1 hereto, as the same may be amended from time to time by written
agreement between MLCC and Cendant, and offered to Borrowers under either the
Correspondent Lending Program or the Mortgage Broker Program. Cendant Loans
shall also include any of the foregoing Mortgage Loans that are supported by a
Mortgage 100sm Loan or a Parent Power Mortgage Loan.
          “Commitment” means a Master Commitment agreement, a form of which is
attached hereto as Exhibit B (which form of agreement may be amended from time
by mutual agreement of MLCC and Cendant without formal amendment hereto),
entered into by MLCC and a Correspondent Lender, which agreement sets forth the
extent and duration of MLCC’s financial commitment to purchase certain Loans
from the applicable Correspondent Lender.
          “Correspondent Lender” means a Person in the business of originating,
making and selling first lien residential mortgage loans secured by a mortgage
on one-to-four family dwellings.
          “Correspondent Lending Guide” means the “Merrill Lynch Credit
Corporation Seller Guide”, a copy of which has been provided to Cendant, which
sets forth the terms and conditions applicable to the sale of Loans pursuant to
the Correspondent Lending Program, as the same may be amended from time to time
in accordance with the terms of this Addendum.
          “Correspondent Lending Program” means MLCC’s program of purchasing
Loans from Correspondent Lenders pursuant to the terms and conditions of the
Correspondent Lending Guide, the applicable Commitment and the applicable Master
Purchase Agreement. Such program also includes the underwriting of certain Loans
sold by a Correspondent Lender to MLCC, which Loans are underwritten and
delivered to MLCC in accordance with the ___Correspondent Lending Guide, the
applicable Commitment and the applicable Master Purchase Agreement.
          “Delegated Loans” mean those Loans originated and closed pursuant to
and in accordance with the “Delegated Underwriting Program” (as such term is
defined in the Correspondent Lending Guide).
          “Equity Access® Loans” shall mean home equity lines of credit offered
to Borrowers under the Wholesale Lending Program.
          “Loans” means Portfolio Loans and Cendant Loans.
          “Master Purchase Agreement” means a Master Loan Purchase and Sale
Agreement, a form of which is attached hereto as Exhibit C (which form of
agreement may be

2



--------------------------------------------------------------------------------



 




amended from time by mutual agreement of MLCC and Cendant without formal
amendment hereto), entered into by MLCC and a Correspondent Lender, which
agreement sets forth the terms and conditions pursuant to which a Correspondent
Lender agrees to sell, and MLCC agrees to buy, Loans having such characteristics
and in such aggregate principal amounts as are agreed to between MLCC and the
applicable Correspondent Lender in accordance with the eligibility guidelines in
the Correspondent Lending Guide and the applicable Commitment.
          “Mortgage Broker” means a Person engaged in the business of brokering
mortgage loans and approved by MLCC, as of the date hereof or in accordance with
the terms of this Addendum, to participate in this Mortgage Broker Program.
          “Mortgage Broker Guide” means the “Mortgage Broker Manual”, a copy of
which has been provided to Cendant, which sets forth the terms and conditions
applicable to Loans and Mortgage Brokers under the Mortgage Broker Program, as
the same may be amended from time to time in accordance with the terms of this
Addendum.
          “Mortgage Broker Program” means MLCC’s program of underwriting Loans
placed with MLCC by Mortgage Brokers.
          “Mortgage Loans” means an individual mortgage loan and all rights with
respect thereto, evidenced by a mortgage and mortgage note.
          “Non-Table Funded Loans” means any Loan closed and funded by a
Correspondent Lender under the Correspondent Lending Program.
          “Portfolio Loans” shall mean any of the types of Mortgage Loans listed
on Schedule 2 hereto, as the same may be amended from time to time by written
agreement between MLCC and Cendant, and offered to Borrowers under either the
Correspondent Lending Program or the Mortgage Broker Program. Portfolio Loans
shall also include any of the foregoing Mortgage Loans that are supported by a
Mortgage 100sm Loan or a Parent Power Mortgage Loan.
          “Prior Approval Loans” means any Loan for which a Correspondent
Lender, in accordance with the Correspondent Lending Guide, must receive
underwriting approval from Cendant, acting on behalf of M LCC, prior to such
Loan being closed by the Correspondent Lender.
          “Table Funded Loans” means any Loan closed and funded by Cendant on
MLCC’s behalf and in MLCC’s name under the Mortgage Broker Program.
          “Underwriting Guidelines” means (i) with respect to Portfolio Loans
and Equity Access® Loans, the published underwriting guidelines of MLCC and
(ii) with respect to Cendant Loans, the published underwriting guidelines of
Cendant.
          “Wholesale Lender” means a Correspondent Lender or a Mortgage Broker.
          “Wholesale Lending Program” means the Correspondent Lending Program
and the Mortgage Broker Program.

3



--------------------------------------------------------------------------------



 



          (b) Certain Cendant Terms. The parties hereto acknowledge that
Cendant, in the day-to-day conduct of its own business, uses terms other than
the defined terms used in this Addendum. For ease of Cendant’s reference only,
and not in any manner modifying or changing the definitions set forth in
Section 1.01(a) above, or modifying or changing the use of such definitions in
this Addendum, Cendant uses the following terminology in the day-to-day conduct
of its business:
          “Tier III Loan” is used by Cendant to refer to a Table Funded Loan.
          “Tier VI Loan” is used by Cendant to refer to a Prior Approval Loan.
          “Tier VII Loan” is used by Cendant to refer to a Delegated Loan.
          “Tier VI Loan” and “Tier VII Loan” are each used by Cendant to refer
to a Non-Table Funded Loan.
          SECTION 1.02 Incorporation of Addendum. Unless specifically addressed
below, all terms and conditions, representations and warranties, and rights,
obligations and covenants of Cendant and MLCC set forth in the Origination
Agreement shall apply or shall be deemed to be given or made, as the case may
be, to Loans originated, and/or purchased pursuant to the terms of this
Addendum, and to the subject matter of the Addendum. Further, except as
indicated below, all references in the Origination Agreement to “Origination
Services” shall be deemed to include references to the Correspondent Lending
Services and the Mortgage Broker Services, and all references in the Origination
Agreement to a “Mortgage Loan” shall be deemed to include a reference to the
Loans originated, and/or purchased pursuant to the terms of this Addendum.
          SECTION 1.03 Ratification. The Origination Agreement is hereby
supplemented by the terms and conditions of this Addendum. Except as
supplemented by this Addendum, the Origination Agreement shall remain unmodified
and in full force and effect, and is hereby ratified and confirmed.
ARTICLE II
THE CORRESPONDENT LENDING PROGRAM
          SECTION 2.01 Correspondent Lending Services. Cendant shall perform for
and on behalf of MLCC the following services and provide the related facilities
associated with MLCC’s Correspondent Lending Program (collectively, the
“Correspondent Lending Services”):
          (a) General Duties. Cendant shall perform, in accordance with all
Applicable Requirements, all the duties and obligations of MLCC under any and
all Commitments and Master Purchase Agreements in effect from time to time. The
performance of such duties and obligations (as more specifically set forth
below) shall include, but not be limited to, reviewing and approving/not
approving Loan applications, responding to pre-application inquiries, providing
daily interest rate sheets, preparing certain closing documents (or making such
documents available), maintaining certain files, providing funds for the
purchase of Loans, ensuring compliance with all Applicable Requirements, and
providing any and all legal guidance

4



--------------------------------------------------------------------------------



 



and support in connection therewith. Notwithstanding the foregoing, Cendant
shall have no obligations to purchase any Loans pursuant to the Correspondent
Lending Program other than the obligations set forth in this Addendum or any
other agreement entered into by Cendant and MLCC contemporaneously herewith.
          (b) Loan Pricing. Prior to [* * *], Cendant shall provide to each
Correspondent Lender by facsimile or otherwise in writing the “Correspondent
Lending Program Daily Pricing Matrix” for Loans. Mortgage Loan Pricing for
Cendant Loans shall be determined by Cendant in its sole discretion. Mortgage
Loan Pricing for Portfolio Loans shall be determined by MLCC in its sole
discretion and provided to Cendant prior [* * *].
          (c) Forwarding of Loan Files. Immediately after the Effective Date,
Cendant shall direct all Correspondent Lenders to forward all Credit Files,
Delivery Files and Servicing Files (as each such term is defined in the
applicable Commitment) to it, and Cendant shall maintain such files in
accordance with the terms of the Origination Agreement applicable to the
retention of Loan files.
          (d) Information to Correspondent Lenders. From time to time and
promptly after such documents are amended, Cendant shall distribute or otherwise
make available to each Correspondent Lender (i) any description of mortgage loan
programs offered from time to time by MLCC, (ii) the Underwriting Guidelines,
and (iii) loan program parameters. Cendant shall promptly advise the
Correspondent Lenders of amendments or revisions to any of the foregoing.
Cendant shall provide or make available to each Correspondent Lender any
documents required to be furnished by MLCC to a Correspondent Lender under any
Commitment or any Master Purchase Agreement.
          (e) Origination of Loans.
          (i) Cendant shall ensure that all Loans originated under the
Correspondent Lending Program shall be closed in accordance with the
Correspondent Lending Guide, the applicable Master Purchase Agreement, the
applicable Commitment, the Underwriting Guidelines and all Applicable
Requirements.
          (ii) Promptly after the Effective Date, Cendant shall commence to
direct all Correspondent Lenders to forward Loan applications and other
materials related to Loans to Cendant for Cendant’s review on behalf of MLCC.
          (iii) Cendant shall perform all obligations to be performed by MLCC
with respect to Prior Approval Loans pursuant to and in accordance with the
Correspondent Lending Guide, the applicable Master Purchase Agreement and the
applicable Commitment, including, but not limited to, reviewing all forwarded
materials and, subject to Section 4.01, issuing (or not issuing) Approval
Letters for Prior Approval Loans. Cendant agrees that it shall use commercially
reasonable efforts to provide a credit decision with respect to completed
applications on behalf of MLCC within [* * *]of its receipt of a completed
application. For each Prior Approval Loan, Cendant may charge [* * *] as an
underwriting
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

5



--------------------------------------------------------------------------------



 



fee for each such Loan reviewed pursuant to this paragraph (whether or not an
Approval Letter is issued and whether or not such Loan closes), or any amount [*
* *], and such charge shall be imposed by MLCC on the applicable Correspondent
Lender as a third party charge payable to Cendant.
     (iv) Cendant shall perform all obligations to be performed by MLCC with
respect to Delegated Loans pursuant to and in accordance with the Correspondent
Lending Guide, the applicable Master Purchase Agreement and the applicable
Commitment. For each Delegated Loan, Cendant may charge [* * *] as a loan set-up
fee for each such Delegated Loan, or any amount [* * *], and such charge shall
be imposed by MLCC on the applicable Correspondent Lender as a third party
charge payable to Cendant.
     (v) Cendant shall, prior to the closing of each Cendant Loan and at its own
cost and expense, prepare and deliver to the closing all documentation relating
to the closing of such Cendant Loan. Cendant may elect to have the applicable
Wholesale Lender prepare and deliver such documentation on its behalf, provided
that Cendant shall make the forms of such documentation available to such
Wholesale Lender.
     (vi) The applicable Correspondent Lender may elect to pass through any or
all of these additional charges to the Borrower subject to Applicable
Requirements, and neither Cendant nor MLCC directs the Correspondent Lender to
impose such charges on the applicable Borrower.
     (f) Funding of Non-Table Funded Loans.
     (i) At the end of each Business Day, Cendant shall send to MLCC aggregate
funding instructions in substantially the form attached as Exhibit B to the
Origination Agreement with respect to all Loans to be purchased as a Non-Table
Funded Loan by MLCC the next Business Day. Cendant shall attach to such funding
instructions documentation comparable to a “Form 3 Commitment Confirmation,” or
a “Form 7 Payment Distribution Certificate,” and, at the request of MLCC, a copy
of the HUD-1 or other similar documentation, provided that compliance with such
request does not increase Cendant’s costs to perform Cendant’s services under
this Addendum. On the first Business Day after the receipt by MLCC of such
documentation from Cendant, and provided that such documentation is complete,
MLCC shall purchase such Non-Table Funded Loans in the name of MLCC by wire
transfer of immediately available funds to an account designated by Cendant.
Such account shall be a custodial account held by Cendant for the benefit of
MLCC. Cendant shall be responsible for disbursing to the applicable
Correspondent Lender the applicable amount for each Non-Table Funded Loan
purchased by MLCC from such account. By giving such funding instructions,
Cendant shall be deemed to have certified to MLCC that, with respect to each
Prior Approval Non-Table Funded Loan, the conditions of the Approval Letter for
such Prior
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

6



--------------------------------------------------------------------------------



 



Approval Non-Table Funded Loan have been satisfied and that each such Non-Table
Funded Loan shall, upon closing or purchase, satisfy all Applicable
Requirements.
     (ii) If MLCC has wired funds to Cendant pursuant to Section 2.01(f)(i) and
a Non-Table Funded Loan is not purchased on the scheduled purchase date for any
reason whatsoever, Cendant shall, upon receipt of notice of the failed purchase,
wire [* * *].
          (g) MLCC’s Failure to Fund. If MLCC fails to fund, MLCC shall
reimburse Cendant for the amounts provided by Cendant in accordance with this
paragraph on the prior Business Day. Such reimbursement by MLCC shall be made by
wire transfer of immediately available funds, plus interest at the one-month
LIBOR Interest Rate from the date that is forty-eight (48) hours after the
scheduled funding date up to and including the date the funds are received from
MLCC.
          (h) Compliance with Guidelines and Law. Cendant shall cause all Loans
originated, closed and underwritten or purchased pursuant to the Correspondent
Lending Program and Article II of this Addendum to be originated, closed and
underwritten or purchased in accordance with the Underwriting Guidelines, the
Correspondent Lending Guide, the applicable Commitment, the applicable Master
Purchase Agreement and in accordance with all Applicable Requirements. Cendant
shall also ensure that each Borrower shall have been provided with all federal,
state and local disclosure documentation, including, but not limited to, any
disclosure relating to yield-spread premiums. Cendant shall ensure that the
Correspondent Lenders originate and close all Loans in accordance with this
Section 2.01(h)
          SECTION 2.02 Payment for Correspondent Lending Services. In
consideration of the performance of the Correspondent Lending Services, MLCC
shall pay the following amounts to Cendant: (i) an origination assistance fee of
$[* * *] for each Prior Approval Loan that is a Portfolio Loan (the “Prior
Approval Origination Assistance Fee”); (ii) an origination assistance fee of $[*
* *] for each Delegated Loan that is a Portfolio Loan (the “Delegated
Origination Assistance Fee”); and (iii) an origination assistance fee of $[* *
*] for each Equity Access ® Loan. [* * *]
          SECTION 2.03 Amendment of Correspondent Lending Guide. Each party may,
from time to time, propose amendments to the Correspondent Lending Guide. The
non-proposing party shall consider in good faith any and all proposed
amendments, provided that such amendments would comply with all Applicable
Requirements. The proposing party shall notify the non-proposing party of the
proposed amendment at least thirty (30) days prior to the date on which the
proposing party desires such amendment to take effect. The parties shall consult
with each other in good faith during such thirty (30) day period with respect to
such proposed amendment, and such amendment shall not become effective without
the prior written consent of the non-proposing party (such consent not to be
unreasonably withheld).
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

7



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, each party may, from time to time and without the
consent of the other party, amend its published underwriting guidelines,
provided that the party amending its underwriting guidelines promptly notifies
the other party of such amendments. Each party shall keep complete and accurate
records of the Correspondent Lending Guide in effect from time to time.
ARTICLE III
MORTGAGE BROKER PROGRAM
          SECTION 3.01 Mortgage Broker Services. Cendant shall perform for and
on behalf of MLCC the following services and provide the related facilities
associated with MLCC’s Mortgage Broker Program (collectively, the “Mortgage
Broker Services”):
          (a) General Duties. Cendant shall perform, in accordance with all
Applicable Requirements, all the duties and obligations of MLCC as “Lender”
under any and all Broker Agreements in effect from time to time. The performance
of such duties and obligations (as more specifically set forth below) shall
include, but not be limited to, reviewing Loan applications, responding to
pre-application inquiries, providing daily interest rate sheets, preparing
certain closing documentation (or making such documentation available),
providing preliminary approvals, providing notices of final approval or
declination, preparing loan closing documents, providing funds for the funding
of Loans, ensuring compliance with all Applicable Requirements, and providing
any and all legal guidance and support required in connection therewith.
Notwithstanding the foregoing, Cendant shall have no obligations to purchase any
Loans pursuant to the Mortgage Broker Program other than the obligations set
forth in this Addendum or any other agreement entered into by Cendant and MLCC
contemporaneously herewith.
          (b) Loan Pricing. Prior to [* * *], Cendant shall provide to each
Mortgage Broker by facsimile or otherwise in writing an interest rate sheet
containing the Mortgage Loan Pricing for Loans. Mortgage Loan Pricing for
Cendant Loans shall be determined by Cendant in its sole discretion. Mortgage
Loan Pricing for Portfolio Loans shall be determined by MLCC in its sole
discretion and provided to Cendant prior to
[* * *].
          (c) Information to Brokers. From time to time and promptly after such
documents are amended, Cendant shall distribute or otherwise make available to
each Mortgage Broker (i) any description of mortgage loan programs offered from
time to time by MLCC, (ii) the Underwriting Guidelines, and (iii) loan program
parameters. Cendant shall promptly advise the Mortgage Brokers of such
amendments or revisions. Cendant shall provide to each Mortgage Broker any
documents required to be furnished by MLCC to a Mortgage Broker under any Broker
Agreement.
          (d) Origination of Loans.
     (i) Cendant shall ensure that all Loans originated under the Mortgage
Broker Program shall be closed in MLCC’s name and in accordance with the
Mortgage Broker
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

8



--------------------------------------------------------------------------------



 



Guide, the applicable Broker Agreement, the Underwriting Guidelines and all
Applicable Requirements.
     (ii) Promptly after the Effective Date, Cendant shall commence to direct
all Mortgage Brokers to forward Loan applications and other materials related to
Loans to Cendant for Cendant’s review for the benefit of MLCC. Cendant shall
make such direction to all Mortgage Brokers no later than September 30, 2001.
     (iii) Cendant shall perform all obligations to be performed by MLCC with
respect to Loans pursuant to and in accordance with the applicable Broker
Agreement and the Mortgage Broker Guide, including, but not limited to,
reviewing all forwarded materials and, subject to Section 4.01, issuing (or not
issuing) Approval Letters for Loans. Cendant agrees that it shall use its best
efforts to provide a credit decision with respect to completed applications for
the benefit of MLCC within [* * *] of its receipt of a completed application.
Subject to Section 3.01(d)(i), Cendant may cause MLCC to charge the applicable
Mortgage Broker or the applicable Borrower a fee payable to Cendant of [* * *]
as an underwriting fee for each closed Loan reviewed pursuant to this paragraph,
or any amount [* * *].
     (iv) Cendant shall, prior to the closing of each Cendant Loan and at its
own cost and expense, prepare and deliver to the closing all documentation
relating to the closing of such Cendant Loan.
     (v) With respect to PrimeFirst® Loans and Equity Access® Loans, Cendant
agrees to collect from the applicable Borrower, or cause the Mortgage Broker to
collect, on behalf of MLCC, any discount point(s) charged in respect of such
Loans as set forth in the Mortgage Broker Guide.
     (e) Funding of Loans.
     (i) At the end of each Business Day, Cendant shall send to MLCC aggregate
funding instructions in substantially the form attached as Exhibit B to the
Origination Agreement with respect to all Loans to be closed the next Business
Day in MLCC’s name pursuant to this Article III. On the first Business Day after
the receipt by MLCC of such funding instructions, MLCC shall fund such Loans by
wire transfer of immediately available funds to an account designated by
Cendant. Such account shall be a custodial account for the benefit of MLCC.
Cendant shall be responsible for disbursing to the applicable Mortgage Broker
the applicable amount for each Loan funded by MLCC to such account. By giving
such funding instructions, Cendant shall be deemed to have certified to MLCC
that, with respect to each Loan, the conditions of the Approval Letter for such
Loan have been satisfied and that such Loan shall, upon closing, satisfy all
Applicable Requirements.
     (ii) If MLCC has wired funds to Cendant pursuant to Section 3.01(e)(i) and
a Loan does not close on the scheduled closing date for any reason whatsoever,
Cendant
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

9



--------------------------------------------------------------------------------



 



shall, upon receipt of notice of the failed closing, [* * *].
          (f) Compliance with Guidelines and Law. Cendant shall cause all Loans
originated and closed pursuant to the Mortgage Broker Program and Article III of
this Addendum to be originated and closed in accordance with the Underwriting
Guidelines, the Mortgage Broker Guide, the applicable Broker Agreement and in
accordance with all Applicable Requirements. Cendant shall ensure that each
Borrower shall have been provided with all federal, state and local disclosure
documentation, including, but not limited to, any disclosure documentation
relating to yield-spread premiums. Cendant shall ensure that all Loans
originated, closed and purchased under the Mortgage Broker Program comply with
the requirements of this Section 3.01(f).
          SECTION 3.02 Payment for Mortgage Broker Services. In consideration
for the performance of the Mortgage Broker Services, MLCC shall pay the
following amounts to Cendant (i) an origination assistance fee of $[* * *] for
each Loan (the “Mortgage Broker Origination Assistance Fee”; and (ii) an
origination assistance fee of $[* * *] for each Equity Access Loan. [* * *].
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
GENERAL PROVISIONS
          SECTION 4.01 Exception Loans. Cendant shall promptly advise MLCC about
any application for a Loan referred by a Wholesale Lender that (i) Cendant
determines does not meet the Underwriting Guidelines or the provisions of the
Correspondent Lending Guide or the Mortgage Broker Guide, as the case may be, or
(ii) is for an Equity Access® Loan ((i) and (ii) each a “Program Exception
Loan”). With respect to a Program Exception Loan described in clause (i) of the
immediately preceding sentence, promptly after advising MLCC about such
application, Cendant and MLCC shall con sult and negotiate in good faith with
each other to determine: (a) why such application does not meet the Underwriting
Guidelines or the provisions of the Correspondent Lending Guide or the Mortgage
Broker Guide, as the case may be; (b) whether Cendant, in processing such
Program Exception Loan, would incur any out-of-pocket costs and expenses that
would exceed Cendant’s normal and customary out-of-pocket costs and expenses
incurred in connection with Cendant’s processing of Loans, and the estimated
amount, if any, of such excess costs and expenses; (c) whether MLCC, Cendant,
the applicable Borrower or the applicable Wholesale Lender shall pay such costs
and expenses; and (d) whether, upon closing of such Program Exception Loan, it
shall be deemed a “Portfolio Loan” or a “Cendant Loan.” If no such agreement is
reached, Cendant shall have no further obligations to process such Program
Exception Loan.
          MLCC may, in its sole discretion, advise Cendant to process (or to
have the applicable Wholesale Lender process) such Program Exception Loan and,
if so, upon what terms and conditions Cendant or the applicable Wholesale Lender
shall process such Program Exception Loan. Upon such direction by MLCC, Cendant
shall complete the performance of the Correspondent Lending Services or the
Mortgage Broker Services, as the case may be, with respect to such Program
Exception Loan. Upon such direction by MLCC, Cendant shall issue Approval
Letters on those applications associated with a Program Exception Loan. All
Approval Letters issued with respect to Program Exception Loans shall be for
loans to be made at the interest rates and prices set forth by MLCC. Cendant
shall provide any and all reasonable and customary legal guidance and support in
connection with the performance of its obligations under this paragraph.
          SECTION 4.02 Mortgage 100sm Loans. With respect to any Loan originated
under the Wholesale Lending Program which is an Additional Collateral Mortgage
Loan, MLCC hereby agrees that it shall, at its own cost and expense, and in
accordance with MLCC’s internal guidelines and procedures regarding such loans
as are attached to the Origination Agreement as Exhibit F, carry out and perform
in a timely manner all functions associated with the establishment and
administration of Securities Accounts for Additional Collateral Mortgage Loans.
MLCC shall also prepare, process and deliver, or cause to be delivered, at or
prior to closing, all documentation necessary in connection with the pledge of
the Additional Collateral pertaining to such Additional Collateral Mortgage
Loans. MLCC and Cendant hereby agree to consult and cooperate with each other,
and Cendant hereby agrees to consult and cooperate with the applicable Wholesale
Lender, in connection with the origination, processing and closing of Additional
Collateral Mortgage Loans. To the extent that MLCC’s internal guidelines
relating to Additional Collateral Mortgage Loans are modified, changed or
amended by virtue of

 



--------------------------------------------------------------------------------



 



agreements entered into by MLCC and Cendant after the date hereof, Cendant’s
obligations under this Section 4.02 shall, without further action by MLCC or
Cendant, be deemed to be expanded consistent with the terms of such agreement.
MLCC agrees that any changes to its internal guidelines relating to Additional
Collateral Mortgage Loans will be made effective for new loans registered
beginning on such date as MLCC and Cendant shall mutually agree.
          SECTION 4.03 Termination of Wholesale Lenders. (a) MLCC reserves the
right to exercise at any time (at its sole discretion) any and all rights it has
or may have to terminate for cause any and all agreements with any Wholesale
Lender. Cendant acknowledges and agrees that MLCC shall have the right to so
terminate any such agreements with any Wholesale Lender. Cendant shall notify
MLCC of any Wholesale Lender that has taken, or failed to take, any action which
would give MLCC the right to terminate for cause MLCC’s agreements with such
Wholesale Lender. Upon such notification, Cendant may request MLCC to exercise
its rights to terminate such Wholesale Lender for cause, and provided such
request is reasonable, MLCC shall exercise such rights and terminate for cause
its agreements with such Wholesale Lender.
          (b) Cendant and MLCC shall consult in good faith with each other
regarding the termination without cause of any Wholesale Lender.
          SECTION 4.04 Certain Provisions of Origination Agreement Not
Applicable. The following provisions contained in the Origination Agreement
shall not apply to Loans originated and closed pursuant to this Addendum:
Section 1A (effectiveness upon closing), Section 2 (mortgage loan types/mortgage
loan pricing), Section 3 (exclusivity), Section 3A (MLCC marketing covenants),
Section 7 (mortgage loan funding), Section 12 (origination assistance fee paid
by MLCC), Section 13 (customer fees and charges), Section 14 (pricing
standards), Section 38 (service standards), and Section 42 (MLPF&S). The
following provisions contained in the Origination Agreement shall not apply to
Loans originated and closed pursuant to Correspondent Lending Program and this
Addendum: Sections 6(a) (counselors), 6(c) (mortgage loan application
processing), 6(e) (mortgage loan closing) and 6(f) (exception loans), and the
second sentence of Section 6(d) (degree of care). The following provisions
contained in the Origination Agreement shall not apply to Loans originated and
closed pursuant to the Mortgage Broker Program and this Addendum: Sections 6(e)
(mortgage loan closing) and, only with respect to any inconsistency with the
terms hereof, 6(f) (exception loans).
          SECTION 4.05 Duties and Obligations of MLCC. In connection with the
Wholesale Lending Program, MLCC shall be responsible for (i) the negotiation,
execution and administration of contracts and agreements with the Wholesale
Lenders, and (ii) administering and monitoring the relationship with each
Wholesale Lender. This responsibility shall include, but not be limited to,
approving Persons to become Wholesale Lenders (subject to Cendant’s consent,
which consent shall not be unreasonably withheld), entering into agreements in
substantially the forms attached hereto as Exhibits B and C with such new
Wholesale Lender (provided that Cendant may, from time to time, make reasonable
requests of MLCC to change such form of agreements (provided such requests would
comply with all Applicable Requirements), and MLCC shall in good faith consider
such requests). MLCC shall ensure that each contract or agreement entered into
by it with a Wholesale Lender shall contain the right of MLCC to terminate such
contract or agreement without cause upon thirty (30) days’ notice (in

2



--------------------------------------------------------------------------------



 



the case of a Correspondent Lender) or fifteen (15) days’ notice (in the case of
a Mortgage Broker). MLCC shall be responsible for providing any and all legal
guidance and support in connection with its responsibilities contained in this
paragraph, but not otherwise. MLCC shall have no obligation or responsibility to
provide any legal support with respect to any particular Loan.
          SECTION 4.06 Annual Cendant Survey. Not more than once per year,
Cendant shall have the right to send to all Wholesale Lenders a performance
survey. At least thirty (30) days prior to sending any such surveys to Wholesale
Lenders, Cendant shall provide MLCC a copy of such survey and upon review of
such survey, MLCC may request, and Cendant shall make, reasonable changes to the
form and content of such survey. Cendant shall promptly provide to MLCC copies
of the results of any such survey and any summaries thereof, as well as copies
of Wholesale Lender report cards produced by Cendant on a quarterly basis.
          SECTION 4.07 Adjustment of Fees. If, upon the sixth-month anniversary
of the Effective Date, and if, upon the end of each subsequent sixth-month
period, there has been a material increase (compared with the date sixth months
prior) in either (i) the number of Loans originated and/or purchased pursuant to
the Wholesale Lending Program and this Addendum or (ii) the number of Wholesale
Lenders, then Cendant may propose an adjustment to the fees payable to it
pursuant to Sections 2.02 and 3.02 hereof. MLCC agrees to consider such proposal
in good faith, provided that Cendant provides, upon the request of MLCC,
documentation evidencing such material increase. As of the date of this
Addendum, there are approximately [* * *] Correspondent Lenders and
approximately [* * *] Mortgage Brokers. MLCC hereby agrees that in connection
with its responsibilities to administer the relationships with all Wholesale
Lenders, it shall not [* * *] without the prior written consent of Cendant (such
consent not to be unreasonably withheld).
          SECTION 4.08 Limitation of Fees. Cendant covenants and agrees that,
except for reasonable and customary third-party fees and those specifically set
forth in Section 2.01(e)(iii), 2.01(e)(iv) or 3.01(d)(iii), it shall not charge
any additional fees or charges to the applicable Borrower or the applicable
Wholesale Lender in connection with the closing, underwriting or purchase of any
Loan.
          SECTION 4.09 Degree of Care. Cendant agrees that it shall perform the
Correspondent Lending Services and the Mortgage Broker Services with no less
degree of care than it would exercise when performing such functions for its own
account or benefit or for the account or benefit of any third-party for which it
provides similar services.
          SECTION 4.10 No Assignment. The parties hereto shall not assign all or
any part of their respective rights or obligations arising hereunder or delegate
any duty other than as permitted by this Addendum without first obtaining the
written consent of the other party.
          SECTION 4.11 Governing Law. This Addendum shall be governed by, and
construed and in accordance with, the laws of the State of New York.
          SECTION 4.12 Lawful Conduct; Severability; Release. The parties hereto
shall not perform, or be expected to perform, any act hereunder that is, or is
reasonably believed
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

3



--------------------------------------------------------------------------------



 



to be, in violation of any applicable local, state or federal rule or
regulation. If any provision of this Addendum is now or later in violation of
any local, state or federal law, then such provision shall be considered null
and void for purposes of this Addendum with all other provisions remaining in
full force and effect. The parties agree to cooperate in good faith to replace
any such provision which is so rendered null and void with a substitute
provision that approximates as nearly as practicable the parties’ original
substantive intent and that does not violate any local, state or federal law.
Each party expressly releases the other from any liability in the event either
of said parties cannot fulfill any obligation hereunder due to any prohibition
under local, state or federal laws pertaining to such obligation.
          SECTION 4.13 Amendments. This Addendum may be amended and any
provision hereof waived, but only in a writing signed by the party against whom
such amendment or waiver is sought to be enforced.
          SECTION 4.14 Captions. The headings and captions in this Addendum are
for ease of reference only and shall not be relied upon in construing any
provision hereof.
          SECTION 4.15 Counterparts. This Addendum may be executed in any number
of counterparts. Each counterpart so executed shall be deemed an original, but
all such counterparts shall together constitute one and the same instrument.
          SECTION 4.16 Construction. This Addendum shall be construed fairly as
to both parties and not in favor of or against either party, regardless of which
party prepared this Addendum.
[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned parties has caused this
Addendum to be duly executed and delivered by one of its duly authorized
officers, all as of the date first written above.

            CENDANT MORTGAGE CORPORATION
       d/b/a PHH MORTGAGE SERVICES
      By:   /s/ Robert E. Groody         Name Robert E. Groody        Title:  
COO     

            MERRILL LYNCH CREDIT CORPORATION
      By:   /s/ Donald J. McEnerney         Name:   Donald J. McEnerney       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
ORIGINATION ASSITANCE AGREEMENT
AMENDMENT NO. 1
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
CENDANT MORTGAGE CORPORATION
Dated as of
December 21, 2001
 

 



--------------------------------------------------------------------------------



 



ORIGINATION ASSITANCE AGREEMENT
AMENDMENT NO. 1
          ORIGINATION ASSITANCE AGREEMENT AMENDMENT NO.1, dated as of
December 21, 2001 and effective as of July 1, 2001 (this “Amendment Agreement”),
by and between MERRILL LYNCH CREDIT CORPORATION, a Delaware corporation, with
offices located at 4802 Deer Lake Drive East, Jacksonville, Florida 32246
(“MLCC”), and CENDANT MORTGAGE CORPORATION d/b/a PHH Mortgage Services, a New
Jersey corporation, with offices located at 3000 Leadenhall Road, Mt. Laurel,
New Jersey 08504 (“Cendant”).
          WHEREAS, MLCC and Cendant are parties to an Origination Assistance
Agreement, dated as of December 15, 2000 (the “Origination Agreement”); and
          WHEREAS, each of MLCC and Cendant wishes to amend the Origination
Agreement in order to properly reflect the current relationship between the
parties;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
          SECTION 1. Amendments to the Origination Agreement. The Origination
Agreement is hereby amended as follows:
     (a) Section 1(a). Section 1(a) of the Origination Agreement is amended by
deleting the terms “Alternative Loans” and “Mortgage Loans” in their entirety
and replacing such terms with the following:
“Alternative Loans” shall mean any of the types of Mortgage Loans listed on
Schedule 1 hereto, as the same may be amended from time to time by written
agreement between MLCC and Cendant.
“Mortgage Loan” means a domestic, consumer purpose, one-to-four-family
(including cooperatives and condominiums) residential purchase money or
refinance closed-ended mortgage loan or open-ended mortgage loan. The term
“Mortgage Loan” as used herein shall include, but not be limited to, Conforming
Conventional Mortgage Loans, Jumbo/Non-Conforming Mortgage Loans, PrimeFirst®
Loans, Construction Loans, Equity Access Loans, Three Year ARMs, and Five Year
ARMs. This definition is subject to the terms of
Section 1(d).
Section 1(a) of the Origination Agreement is further amended by adding, in
alphabetical order, the following defined terms:
     “Five Year ARMs” means an adjustable rate Mortgage Loan for which the
interest rate is fixed for the first five (5) years thereof.

 



--------------------------------------------------------------------------------



 



     “Non-Fixed Rate Equity Access Loan” means any Equity Access Loan that does
not have a fixed interest rate.
     “Three Year ARMs” means an adjustable rate Mortgage Loan for which the
interest rate is fixed for the first three (3) years thereof.
     (b) Section 3A (e). Section 3A (e) of the Origination Agreement is amended
by deleting such section in its entirety and replacing it with the following:
     (e) Conditional Marketing Period. (i) Subject to subparagraphs (ii) and
(iii) in this paragraph (e), until [* * *], MLCC shall be required to perform
the Conditional Marketing Obligations (as defined in paragraph (f) below).
     (ii) MLCC shall not be required to perform the Conditional Marketing
Obligations in any calendar year if, in the prior calendar year: (a) [* * *];
(b) PHH shall have (I)(A) experienced [* * *] Survey Failure, in which case [* *
*], (B) experienced [* * *] Survey Failures, in which case [* * *], or
(C) experienced [* * *] Survey Failures, in which case [* * *], or (II) failed,
at any time during such year, to comply with its obligations contained in
Sections 14(b) or (c) hereof or shall have failed to meet any of the standards
contained in Sections 14(b) or 14(c) hereof; or a “Market Change” shall have
occurred. “Market Change” in any given year shall mean [* * *]. In the event of
a Market Change, the applicable volume level referred to in clause (a) above
shall be reduced by [* * *].
     (iii) In no event shall MLCC be required to perform any Conditional
Marketing Obligations following [* * *].”
     (c) Exhibit B. Exhibit B to the Origination Agreement is amended by
deleting the text of such exhibit in its entirety and replacing it with
Exhibit B attached hereto.
     (d) Schedule 1. The Origination Agreement is hereby amended by adding
Schedule 1 attached to this Amendment Agreement as Schedule 1 to the Origination
Agreement.
          SECTION 2. Governing Law. This Amendment Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



          SECTION 3. Headings. The descriptive headings contained in this
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.
          SECTION 4. Counterparts. This Amendment Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement,
          SECTION 5. Ratification. Except as amended hereby, the Subservicing
Agreement shall remain unmodified and in full force and effect, and is hereby
ratified and confirmed.
          SECTION 6. Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Origination
Agreement.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            MERRILL LYNCH CREDIT CORPORATION
      By:     /s/ Kevin O'Hanlon           Name:   Kevin O' Hanlon       
  Title:   President   

            CENDANT MORTGAGE CORPORATION
      By:     /s/ Robert E. Groody           Name:   Robert E. Groody       
  Title:   Senior Vice President     

 



--------------------------------------------------------------------------------



 



February 1, 2002
Cendant Mortgage Corporation
d/b/a PHH Mortgage Services
3000 Leadenhall Road
Mt. Laurel, NJ 08054
          [* * *]
Gentlemen:
          1. Reference is made to the Origination Assistance Agreement, dated as
of December 15, 2000, between Merrill Lynch Credit Corporation (“MLCC”) and
Cendant Mortgage Corporation, d/b/a PHH Mortgage Services (“Cendant”), as
amended and supplemented (the “Origination Agreement”). Reference is also made
to the [* * *] initiative introduced by MLCC, as more particularly described on
Exhibit A hereto (the “[* * *]”). Initially capitalized terms not defined herein
have the meanings set forth in the Origination Agreement.
          2. As you know, MLCC announced that it will offer the [* * *]
effective as of February 1, 2002. Cendant acknowledges that, pursuant to the
terms of the Origination Agreement, Cendant is responsible for providing
Origination Services for and on behalf of MLCC with respect to Mortgage Loans
and that Cendant is compensated therefor. Cendant further acknowledges and
agrees that the [* * *] applies, as of the date hereof, to Mortgage Loans
originated pursuant to the terms of the Origination Agreement. Accordingly,
Cendant acknowledges and agrees that in connection with [* * *], Cendant shall
[* * *].
          3. Cendant hereby agrees that it shall be fully responsible for any
costs or expenses incurred by it or MLCC that result from Cendant’s failure to
[* * *]. MLCC shall have no obligation whatsoever to reimburse or otherwise pay
to Cendant any such amounts [* * *].
          4. MLCC shall have the right to publicize and advertise to its clients
[* * *]
          5. The Origination Agreement is hereby supplemented by the terms of
this letter agreement. Cendant agrees that it shall carry out all its
obligations contained in this letter agreement strictly in accordance with the
terms of the Origination Agreement. Except as supplemented by this letter
agreement, the Origination Agreement shall remain unmodified and in full force
and effect, and is hereby ratified and confirmed.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



          6. This letter agreement may be executed in separate counterparts,
each of which shall be deemed an original, but such counterparts shall
constitute one and the same instrument. This letter agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
* * * * * *
If you are in agreement with the foregoing, please acknowledge such agreement by
signing in the space below and returning to us the enclosed duplicate of this
letter agreement.

            Yours truly,

MERRILL LYNCH CREDIT CORPORATION
      By:     /s/ Kevin O'Hanlon           Name:   Kevin O'Hanlon       
  Title:   President     

Acknowledged and agreed to as
of the 1st day of February, 2002.
CENDANT MORTGAGE CORPORATION

         
By:
       
 
 
 
Name:    
 
  Title:    

2



--------------------------------------------------------------------------------



 



          6. This letter agreement may be executed in separate counterparts,
each of which shall be deemed an original, but such counterparts shall
constitute one and the same instrument. This letter agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
* * * * * *
If you are in agreement with the foregoing, please acknowledge such agreement by
signing in the space below and returning to us the enclosed duplicate of this
letter agreement.

            Yours truly,

MERRILL LYNCH CREDIT CORPORATION
      By:             Name:   Kevin O'Hanlon          Title:   President     

Acknowledged and agreed to as
of the 1st day of February, 2002.
CENDANT MORTGAGE CORPORATION

              By:     /s/ Robert E. Groody              
 
    Name:   Robert E. Groody    
 
    Title:   Senior Vice President    

3



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
ADDENDUM AGREEMENT NO.2
TO ORIGINATION ASSISTANCE AGREEMENT
By and Between
MERRILL LYNCH CREDIT CORPORATION
and
CENDANT MORTGAGE CORPORATION
Dated as of
September [30], 2002
 

4



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Article I
       
 
       
DEFINITIONS; INCORPORATION INTO AGREEMENT
       
 
       
SECTION 1.01 Definitions
    2  
 
       
SECTION 1.02 Incorporation of Second Addendum
    3  
 
       
SECTION 1.03 Ratification
    3  
 
       
Article II
       
 
       
THE FA GUARANTEE PROGRAM
       
 
       
SECTION 2.01 Additional Origination Services
    3  
 
       
SECTION 2.02 Compliance with Law
    3  
 
       
SECTION 2.03 Duties and Obligations of MLCC
    3  
 
       
Article III
       
 
       
GENERAL PROVISIONS
       
 
       
SECTION 3.01 No Assignment
    4  
 
       
SECTION 3.02 Governing Law
    4  
 
       
SECTION 3.03 Lawful Conduct; Severability; Release
    4  
 
       
SECTION 3.04 Amendments
    5  
 
       
SECTION 3.05 Captions
    5  
 
       
SECTION 3.06 Counterparts
    5  
 
       
SECTION 3.07 Construction
    5  
 
       
SECTION 3.08 Indemnification
    5  
 
       
Exhibit A — Form of FA Agreement
       
Exhibit B — Financial Advisor Mortgage Guarantee Program Description
       
Exhibit C — Form of Guaranty
       
Exhibit D — Deed of Trust/Mortgage Rider
       

 i 

 



--------------------------------------------------------------------------------



 



ADDENDUM AGREEMENT NO. 2 TO ORIGINATION
ASSISTANCE AGREEMENT
          ADDENDUM AGREEMENT NO. 2 TO ORIGINATION ASSISTANCE AGREEMENT, dated as
of September [30], 2002 and effective as of January 1, 2002 (the “Effective
Date”) (this “Second Addendum”), between MERRILL LYNCH CREDIT CORPORATION, a
Delaware corporation, with offices located at 4802 Deer Lake Drive East,
Jacksonville, Florida 32246 (“MLCC”), and CENDANT MORTGAGE CORPORATION d/b/a PHH
Mortgage Services, a New Jersey corporation, with offices located at 3000
Leadenhall Road, Mt. Laurel, New Jersey 08054 (“Cendant”).
W I T N E S S E T H:
          WHEREAS, MLCC and Cendant are parties to that certain Origination
Assistance Agreement, dated as of December 15, 2000 (as amended, the
“Origination Agreement”);
          WHEREAS, MLCC and Cendant are parties to that certain Addendum
Agreement No. 1 to Origination Assistance Agreement, dated as of November 30,
2001 (the “First Addendum”);
          WHEREAS, MLCC and Cendant are parties to that certain California
Addendum to Origination Assistance Agreement, dated as of October 19, 2001 (the
“California Addendum”);
          WHEREAS, Cendant is willing to, and MLCC desires Cendant to, provide
MLCC certain support services with respect to the FA Guarantee Program (as
defined below); and
          WHEREAS, each of MLCC and Cendant desire to supplement the Origination
Agreement with the terms and provisions set forth in this Second Addendum in
order to reflect their agreement with respect to the services to be provided by
Cendant to MLCC with respect to the FA Guarantee Program;
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements and covenants contained herein and in the Origination Agreement and
for other good and valuable consideration, MLCC and Cendant hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS;
INCORPORATION INTO AGREEMENT
          SECTION 1.01 Definitions. Unless otherwise defined herein, all
initially capitalized terms used in this Second Addendum shall have the meanings
set forth for such terms in the Origination Agreement, to which this Second
Addendum shall be attached.
          (a) Certain Defined Terms. As used in this Second Addendum, the
following terms shall have the following meanings:
          “Borrower” means the individual or individuals obligated to repay a
Mortgage Loan.
          “CA$H System” means the system described in Schedule A.
          “Deed of Trust/Mortgage Rider” means an agreement executed by a
Qualified FA, a generic/non-state specific form of which is attached hereto as
Exhibit D (which form of agreement may be amended from time to time by mutual
agreement of MLCC and Cendant without a formal amendment to this Second
Addendum), which agreement sets forth, among other things, the Qualified FAs’
agreement that any default under the FA Agreement shall constitute a default
under the Underlying Mortgage.
          “FA Agreement” means an agreement among the Qualified FA, MLGI and
MLCC, a generic/non-state specific form of which is attached hereto as Exhibit A
(which form of agreement may be amended from time to time by mutual agreement of
MLCC and Cendant without a formal amendment to this Second Addendum), which
agreement sets forth, among other things, the terms and conditions of the
guarantee provided by MLGI on behalf of the Qualified FA with respect to the
Underlying Mortgage.
          “FA Guarantee Program” means the “Financial Advisor Mortgage Guarantee
Program” as described in Exhibit B attached hereto.
          “FA Guarantee Program Documentation” means, collectively, an FA
Agreement, a Guaranty, and a Deed of Trust/Mortgage Rider.
          “Guaranty” means a guaranty executed by MLGI in favor of MLCC, a
generic/non-state specific form of which is attached hereto as Exhibit C (which
form of guaranty may be amended from time to time by mutual agreement of MLCC
and Cendant without a formal amendment to this Second Addendum), which guaranty
sets forth, among other things, the terms and conditions of the guarantee
provided by MLGI on behalf of the Qualified FA with respect to the Underlying
Mortgage.
          “MLCC WebSite” means the web site owned and operated by Merrill Lynch
& Co., Inc. currently having a URL at http://www.ml.com, and any successor site
thereof.
          “MLGI” means Merrill Lynch Group, Inc., or any successor group
thereto.

2



--------------------------------------------------------------------------------



 



          “Qualified FAs” means qualified Financial Advisors as described in
Exhibit B attached hereto.
          “Underlying Mortgage” means a PrimeFirst® Loan, a Three Year ARM, or a
Five Year ARM written through MLCC.
          SECTION 1.02 Incorporation of Second Addendum. Unless specifically
addressed below, all terms and conditions, representations and warranties, and
rights, obligations and covenants of Cendant and MLCC set forth in the
Origination Agreement shall apply or shall be deemed to be given or made, as the
case may be, to Mortgage Loans originated pursuant to the terms of this Second
Addendum, and to the subject matter of the Second Addendum. Further, except as
indicated below, all references in the Origination Agreement to “Origination
Services” shall be deemed to include the services described in Section 2.01
below, and all references in the Origination Agreement to a “Mortgage Loan”
shall be deemed to include a reference to the Mortgage Loans originated pursuant
to the terms of this Second Addendum. As such, the parties hereto agree that
they shall peform their obligations hereunder in accordance with the terms of
the Origination Agreement.
          SECTION 1.03 Ratification. The Origination Agreement is hereby
supplemented by the terms and conditions of this Second Addendum. Except as
supplemented by this Second Addendum, the First Addendum, the Second Addendum
and the California Addendum, the Origination Agreement shall remain unmodified
and in full force and effect, and is hereby ratified and confirmed.
ARTICLE II
THE FA GUARANTEE PROGRAM
          SECTION 2.01 Additional Origination Services. Cendant acknowledges and
agrees that it performs, on behalf of MLCC, Origination Services with respect to
Underlying Mortgages pursuant to and in accordance with the terms of the
Origination Agreement. In addition to such services, on and after the Effective
Date, Cendant hereby agrees that if the potential Borrower with respect to an
Underlying Mortgage is a Qualified FA and such Qualified FA desires to
participate in the FA Guarantee Program, Cendant shall (i) obtain confirmation
from the MLCC WebSite that such potential Borrower is a Qualified FA,
(ii) provide electronic notification to MLCC that such borrower desires to
participate in the FA Guarantee Program and that the MLCC Website indicates that
such potential Borrower is a Qualified FA, such notification to be provided by
Cendant in such a manner as to provide sufficient time to allow MLCC to comply
with its obligations under Section 2.03, and (iii) on behalf of MLCC, have
executed and delivered at or prior to the closing of the Underlying Mortgage the
Deed of Trust/Mortgage Rider.
          SECTION 2.02 Compliance with Law. Cendant shall ensure that all
Underlying Loans shall be closed in accordance with all Applicable Requirements.
          SECTION 2.03 Duties and Obligations of MLCC. Upon receipt of a
notification described in Section 2.01, MLCC shall prepare and have fully
executed, prior to

3



--------------------------------------------------------------------------------



 



closing, a Guaranty and an FA Agreement for the Qualified FA. Upon receipt of
the fully executed Guaranty and FA Agreement, MLCC will indicate in the CA$H
System that such documents have been executed and will forward copies of the
executed documents to Cendant. In addition, MLCC shall prepare the Deed of
Trust/Mortgage Rider and provide such document to Cendant for inclusion with the
closing documents. In connection with the FA Guarantee Program, MLCC shall be
responsible for (i) administering and maintaining the relationship with the
Qualified FAs and (ii) ensuring that the FA Guarantee Program Documentation is
at all times legally sufficient to create the obligations intended to be created
thereby and to bind the parties intended to be bound thereby. MLCC shall be
responsible for providing any and all legal guidance and support in connection
with its responsibilities contained in this paragraph, but not otherwise. MLCC
shall have no obligation or responsibility to provide legal support with respect
to any particular Underlying Mortgage. Notwithstanding the foregoing, to the
extent that MLCC receives and holds any amounts derived from a Guaranty or an FA
Agreement with respect to a Borrower, and Cendant has scheduled a foreclosure
sale on the property securing such Borrower’s Mortgage Loan, MLCC shall timely
provide bidding instructions to Cendant with respect to such foreclosure sale.
MLCC shall be solely responsible for collecting any sums due from MLGI under the
Guaranty and MLCC and MLGI shall be solely responsible for collecting any sums
due from the Borrower under the FA Agreement. MLCC shall at all times during the
term of the Origination Agreement maintain sufficient levels of staffing and
resources necessary to comply with this Section 2.03.
ARTICLE III
GENERAL PROVISIONS
          SECTION 3.01 No Assignment. The parties hereto shall not assign all or
any part of their respective rights or obligations arising hereunder or delegate
any duty other than as permitted by this Second Addendum without first obtaining
the written consent of the other party.
          SECTION 3.02 Governing Law. This Second Addendum shall be governed by,
and construed and in accordance with, the laws of the State of New York.
          SECTION 3.03 Lawful Conduct; Severability; Release. The parties hereto
shall not perform, or be expected to perform, any act hereunder that is, or is
reasonably believed to be, in violation of any applicable local, state or
federal rule or regulation. If any provision of this Second Addendum is now or
later in violation of any local, state or federal law, then such provision shall
be considered null and void for purposes of this Second Addendum with all other
provisions remaining in full force and effect. The parties agree to cooperate in
good faith to replace any such provision which is so rendered null and void with
a substitute provision that approximates as nearly as practicable the parties’
original substantive intent and that does not violate any local, state or
federal law. Each party expressly releases the other from any liability in the
event either of said parties cannot fulfill any obligation hereunder due to any
prohibition under local, state or federal laws pertaining to such obligation.

4



--------------------------------------------------------------------------------



 



          SECTION 3.04 Amendments. This Second Addendum may be amended and any
provision hereof waived, but only in a writing signed by the party against whom
such amendment or waiver is sought to be enforced.
          SECTION 3.05 Captions. The headings and captions in this Second
Addendum are for ease of reference only and shall not be relied upon in
construing any provision hereof.
          SECTION 3.06 Counterparts. This Second Addendum may be executed in any
number of counterparts. Each counterpart so executed shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.
          SECTION 3.07 Construction. This Second Addendum shall be construed
fairly as to both parties and not in favor of or against either party,
regardless of which party prepared this Second Addendum.
          SECTION 3.08 Indemnification. (a) Provided that Cendant has fulfilled
its obligations hereunder, MLCC agrees to indemnify, defend and hold harmless
Cendant and its officers, directors, employees, agents, attorneys, members and
shareholders from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including without limitation
reasonable attorneys’ fees and disbursements in connection with any
investigative, administrative or judicial proceeding) imposed on, incurred by or
asserted against Cendant, whether brought under common law or in equity, or in
contract, tort or otherwise, relating to the performance by Cendant of its
obligations under this Second Addendum.
[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned parties has caused this
Second Addendum to be duly executed and delivered by one of its duly authorized
officers, all as of the date first written above.

                  CENDANT MORTGAGE CORPORATION
  d/b/a PHH MORTGAGE SERVICES    
 
           
 
  By:   /s/ Gregory A. Gentek    
 
           
 
      Name: Gregory A. Gentek    
 
      Title: Senior V.P.    
 
                MERRILL LYNCH CREDIT
  CORPORATION    
 
           
 
  By:   /s/ Kevin O’Hanlon    
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



 
ORIGINATION ASSISTANCE AGREEMENT
AMENDMENT NO. 2
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
CENDANT MORTGAGE CORPORATION
Dated as of
December 29, 2002
 

 



--------------------------------------------------------------------------------



 



ORIGINATION ASSITANCE AGREEMENT
AMENDMENT NO. 2
          ORIGINATION ASSITANCE AGREEMENT AMENDMENT NO. 2, dated as of
December 29, 2002, by and between MERRILL LYNCH CREDIT CORPORATION, a Delaware
corporation, with offices located at 4802 Deer Lake Drive East, Jacksonville,
Florida 32246 (“MLCC”), and CENDANT MORTGAGE CORPORATION d/b/a PHH Mortgage
Services, a New Jersey corporation, with offices located at 3000 Leadenhall
Road, Mt. Laurel, New Jersey 08504 (“Cendant”).
          WHEREAS, MLCC and Cendant are parties to an Origination Assistance
Agreement, dated as of December 15, 2000 (together with all modifications,
supplements, and amendments thereto as of the date hereof, including, but not
limited to, that certain California Addendum to Origination Assistance Agreement
entered into effective as of the 19th day of October, 2001, that certain
Addendum Agreement No. 1 to Origination Assistance Agreement dated as of
November 30, 2001, that certain Amendment No. 1 dated as of December 21, 2001,
and that certain Addendum Agreement No. 2 to Origination Assistance Agreement
dated September 30, 2002 (collectively, the “Origination Agreement”)); and
          WHEREAS, each of MLCC and Cendant wishes to amend the Origination
Agreement in order to properly reflect the current relationship between the
parties;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
          SECTION 1. Amendment to the Origination Agreement. Section 17 of the
Origination Agreement is hereby amended by adding the following additional
representation and warranty:

  (u)   No Mortgage Loan: (a) is subject to Section 226.32 of Regulation Z or
any similar state or local law (relating to high interest rate credit/lending
transactions); (b) includes any single premium credit life or accident and
health insurance or disability insurance; or (c) contains any term or condition,
or involves any loan origination practice, that has been defined as “predatory”,
“covered”, or “threshold” under any applicable federal, state, or local law, and
in such context has been expressly categorized as an “unfair” or “deceptive”
term, condition, or practice in any applicable federal, state, or local law
dealing with “predatory” or “high cost” mortgage lending.

          SECTION 2. Governing Law. This Amendment Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
          SECTION 3. Headings. The descriptive headings contained in this
Amendment Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Amendment Agreement.

 



--------------------------------------------------------------------------------



 



          SECTION 4. Counterparts. This Amendment Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
          SECTION 5. Ratification. Except as amended hereby, the Origination
Agreement shall remain unmodified and in full force and effect, and is hereby
ratified and confirmed.
          SECTION 6. Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Origination
Agreement.
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

                  MERRILL LYNCH CREDIT CORPORATION  
 
           
 
  By:   /s/ Kevin O’Hanlon    
 
           
 
  Name:   Kevin O’Hanlon    
 
  Title:   President, Chairman and CEO    
 
                CENDANT MORTGAGE CORPORATION
 
           
 
  By:   /s/ Robert E. Groody    
 
           
 
  Name:   Robert Groody    
 
  Title:   Chief Operating Officer    

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
AMENDMENT NO. 1 TO ADDENDUM AGREEMENT NO. 1
TO ORIGINATION ASSISTANCE AGREEMENT
By and Between
MERRILL LYNCH CREDIT CORPORATION
and
CENDANT MORTGAGE CORPORATION
Dated as of
October 18, 2004
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Article I
       
 
       
DEFINITIONS; INCORPORATION INTO ADDENDUM NO.1
       
 
       
SECTION 1.01 Definitions
    1  
 
       
SECTION 1.02 Incorporation of Amendment No. 1
    3  
 
       
SECTION 1.03 Ratification
    3  
 
       
Article II
       
 
       
GENERAL PROVISIONS
       
 
       
SECTION 2.01 MLCC Responsibilities
    3  
 
       
SECTION 2.02 Cendant Responsibilities
    4  
 
       
SECTION 2.03 Bulk Sale Program Fees
    6  
 
       
SECTION 2.04 Number of Wholesale Lenders
    7  
 
       
SECTION 2.05 Delivery of Bulk Sale Mortgage Files
    7  
 
       
SECTION 2.06 Non-Solicitation; Non-Competition
    7  
 
       
SECTION 2.07 Tax and Flood Service Contracts
    7  
 
       
SECTION 2.08 Term
    8  

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1 TO ADDENDUM AGREEMENT NO. 1 TO
ORIGINATION ASSISTANCE AGREEMENT
          AMENDMENT NO. 1 TO ADDENDUM AGREEMENT NO. 1 TO ORIGINATION ASSISTANCE
AGREEMENT (this “Amendment No. 1”), dated as of October 18, 2004, between
MERRILL LYNCH CREDIT CORPORATION, a Delaware corporation, with offices located
at 4802 Deer Lake Drive East, Jacksonville, Florida 32246 (“MLCC”), and CENDANT
MORTGAGE CORPORATION d/b/a PHH Mortgage Services, a New Jersey corporation, with
offices located at 3000 Leadenhall Road, Mt. Laurel, New Jersey 08054
(“Cendant”).
W I T N E S S E T H:
          WHEREAS, MLCC and Cendant are parties to that certain Origination
Assistance Agreement, dated as of December 15, 2000 as previously modified by,
including and not limited to that certain Addendum Agreement No. 1 to
Origination Assistance Agreement, dated as of November 30, 2001 (“Addendum
No. 1”); and
          WHEREAS, Cendant is willing to, and MLCC desires Cendant to, provide
MLCC certain additional support services for MLCC’s Bulk Sale Program (as
hereafter defined); and
          WHEREAS, each of MLCC and Cendant desires to amend, modify and/or
supplement Addendum No. 1 with the terms and provisions set forth in this
Amendment No. 1 in order to reflect their agreement with respect to the
additional services to be provided by Cendant for MLCC’s Bulk Sale Program;
          NOW, THEREFORE, in consideration of the premises which are
incorporated herein by this reference and the mutual agreements and covenants
hereinafter set forth, MLCC and Cendant hereby agree as follows:
ARTICLE I
DEFINITIONS;
INCORPORATION INTO ADDENDUM NO.1
          SECTION 1.01 Definitions. Unless otherwise defined herein, all
initially capitalized terms used in this Amendment No. 1 shall have the meanings
set forth for such terms in Addendum No. 1, to which this Amendment No. 1 shall
be attached.
          (a) Certain Defined Terms. As used in this Amendment No. 1, the
following terms shall have the following meanings:
          “Alternative Wholesale Product” means (i) any Mortgage Loan product
currently available in the Cendant wholesale product offering that is not
available in the MLCC wholesale product offering and (ii) any other Mortgage
Loan product as determined on a case by case basis by the parties hereto.

 



--------------------------------------------------------------------------------



 



          “Bulk Purchase” means the purchase of any Standard Bulk Product or
Non-Standard Bulk Product.
          “Bulk Sale Mortgage File” means, collectively, with respect to any
Bulk Sale Program Mortgage Loan, the microfiche copies and/or hard copies and/or
imaging copies (and/or copies in any other media or format) of the following
documents: (a) the Mortgage Note; (b) the recorded Mortgage or other deed,
mortgage or any other instrument which constitutes a first lien on the Mortgaged
Property securing payment by a Mortgagor of a Mortgage Note; (c) the recorded
assignment to MLCC, if any; (d) all related intervening assignments of mortgage,
if any; (e) the original mortgagee policy of title insurance, including riders
and endorsements thereto (required to have the first page with recording
information and property location); (f) adjustable rate mortgage rider
certificates, if applicable; (g) appraisal of related Mortgaged Property;
(h) mortgage insurance certificates, if applicable; (i) HUD1; (j) flood
certification; (k) any applicable riders to the Mortgage Notes; (1) final
truth-in-lending documents; (m) consolidation and extension documents for
modifications; (n) if the Mortgage Note or Mortgage or any other material
document or instrument relating to the Mortgage Loan has been signed by a person
on behalf of the Mortgagor, the original or copy of power of attorney or other
instrument that authorized and empowered such person to sign bearing evidence
that such instrument has been recorded, if so required in the appropriate
jurisdiction where the Mortgaged Property is located; (o) primary insurance
policy; (p) the original of any guarantee executed in connection with the
Mortgage Note; (q) the original of any security agreement, chattel mortgage or
equivalent document executed in connection with the Mortgage; and (r) for co-op
loans, (A) any original Form UCC-1 and any continuation statements with evidence
of filing thereon entered into by the Mortgagor with respect to such co-op loan
(or a recorded copy thereof); (B) Form UCC-3 (or copy thereof) assigning the
security interest covered by such Form UCC-1 pursuant to (A) above, together
with all Forms UCC-3 (or copies thereof) showing a complete chain of assignment
from the originator of the related co-op loan to the Correspondent Lender, if
applicable; (C) the co-op lease, any assignment of the co-cop lease to the
Correspondent Lender and all intervening assignments; and (D) the recognition
agreement.
          “Bulk Sale Origination Assistance Fee” shall have the meaning given in
Section 2.03(a) of this Amendment No. 1.
          “Bulk Sale Program” means the program pursuant to which MLCC is making
Bulk Purchases of Mortgage Loans from Correspondent Lenders pursuant to the Bulk
Sale Addenda between MLCC and such Correspondent Lenders.
          “Closing Date” means, with respect to any Mortgage Loan, the date upon
which such Mortgage Loan is purchased by MLCC.
          “New Correspondent Lender” means any Correspondent Lender other than a
Seasoned Correspondent Lender.
          “Non-Standard Bulk Product” means any of the Alternative Wholesale
Products and/or any Portfolio Loans originated other than in accordance with
MLCC Underwriting Guidelines.

 



--------------------------------------------------------------------------------



 



          “Provisions Against Solicitation” shall have the meaning given in
Section 6 of the Master Loan Purchase and Sale Agreement between MLCC and the
Correspondent Lender.
          “Quality Control” shall mean a full-file re-underwriting which will
include, but not be limited to, income credit, data integrity, legal and
compliance review and property valuation.
          “Seasoned Correspondent Lender” means any Correspondent Lender that
has sold to MLCC at least three (3) Mortgage Loan pool deliveries with
consistent and acceptable due diligence results (determined in MLCC’s sole
discretion).
          “Securitization Assistance Fee” shall have the meaning given in
Section 2.03(b) of this Amendment No. 1.
          “Standard Bulk Product” means any of the Portfolio Loans originated in
accordance with MLCC Underwriting Guidelines.
          “Trailing Documents” means any document identified above in subpart
(b), (c), (d), (e), (f), (m), (n), (q), or (r) of the definition of Bulk Sale
Mortgage File that has not been delivered within 120 days of the related Closing
Date, unless such delivery was not completed within 120 days of the related
Closing Date solely due to delays in making such delivery by reason of the fact
that such documents shall not have been returned by the appropriate recording
office.
          SECTION 1.02 Incorporation of Amendment No. 1. Unless specifically
addressed below, all terms and conditions, representations and warranties,
rights, obligations and covenants of Cendant and MLCC set forth in Addendum
No. 1 shall apply or shall be deemed to be given or made, as the case maybe, to
Mortgage Loans originated, and/or purchased pursuant to the terms of this
Amendment No. 1, and to the subject matter of this Amendment No. 1. Further, all
references in Addendum No. 1 to a “Mortgage Loan” shall be deemed to include a
reference to the Mortgage Loans originated and/or purchased pursuant to the
terms of this Amendment No. 1. To the extent that there is a conflict between
the terms of this Amendment No. 1 and those of Addendum No. 1, the terms of this
Amendment No. 1 shall control,
          SECTION 1.03 Ratification. Addendum No. 1 is hereby supplemented by
the terms and conditions of this Amendment No. 1. Except as supplemented by this
Amendment No. 1, Addendum No. 1 shall remain unmodified and in full force and
effect and is hereby ratified and confirmed. In addition to any rights and
obligations set forth in Addendum No. 1, the parties hereto shall further be
subject to all rights and obligations of this Amendment No. 1.
ARTICLE II
GENERAL PROVISIONS
          SECTION 2.01 MLCC Responsibilities. For each Bulk Sale Program
Mortgage Loan Purchase, MLCC shall have the following responsibilities:
          (a) Correspondent Lender Approval; Contracts; Bidding. MLCC will be
responsible for approving each Correspondent Lender and contract negotiation and

 



--------------------------------------------------------------------------------



 



administration. Within 30 days of execution, MLCC will furnish Cendant with
copies of its Correspondent Lender contracts and any amendments thereto.
Further, MLCC shall calculate pricing and bid determination for each Bulk
Purchase.
          (b) Due Diligence and Quality Control. For Standard Bulk Products
only, MLCC will perform or cause to be performed the necessary due diligence and
Quality Control procedures for New Correspondent Lenders; for Non-Standard Bulk
Products, MLCC will perform or cause to be performed the necessary due diligence
and Quality Control procedures for both Seasoned Correspondent Lenders and New
Correspondent Lenders. In addition, MLCC will facilitate all pre-funding
mortgage pool due diligence through such third parties as MLCC may select for
both Standard Bulk Products and Non-Standard Bulk Products.
          (c) Compliance Review. MLCC will, or at MLCC’s option, will contract
with a third party due diligence vendor to ensure that each Correspondent Lender
has provided each borrower with all federal, state and local disclosure
documentation. This Section 2.01(c) shall not diminish Cendant’s obligations
under Addendum No. 1 as to Mortgage Loans outside the scope of this Amendment
No. 1.
          (d) Funding and Settlement Procedures. MLCC will perform or cause to
be performed the funding and settlement procedures with respect to any Bulk
Purchase. In connection therewith, MLCC shall also be responsible for the review
and delivery of notes and assignments to the custodian.
          (e) Mortgage Loan Repurchases. MLCC may enforce repurchases of
Mortgage Loans by the Correspondent Lenders for breaches of covenants,
representations and warranties based on information provided by Cendant pursuant
to Section 2.02 hereof.
          SECTION 2.02 Cendant Responsibilities. Cendant shall be responsible
for supporting the Bulk Sale Program. In particular, for each Bulk Sale Program
Mortgage Loan Purchase, Cendant shall have the following responsibilities:
          (a) Systems Requirements. Cendant will be responsible for systems
coordination on each of the following programs: (i) the CA$H program
registration; and (ii) Alltel boarding and (iii) First Data (with respect to
backfill of data). In addition, the parties have identified the following system
development initiatives and have agreed to proceed as follows:
     (i) Alternative Wholesale Product Support. At MLCC’s direction, Cendant
agrees to develop “shell product” functionality in CA$H that will support the
Mortgage Loan products contemplated in subsection (ii) of the definition of
Alternative Wholesale Product above. Cendant will make the shell product
functionality available to MLCC no later than six weeks after MLCC delivers
complete product specifications of each such Alternative Wholesale Product, or
within such other time frame as the parties may agree as to each such
Alternative Wholesale Product. MLCC agrees to pay Cendant $[* * *]; and
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 



--------------------------------------------------------------------------------



 



     (ii) CA$H Interface. Cendant agrees to develop an automated CA$H interface
to be used for the purpose of receiving bid and settlement files from
Correspondent Lenders on MLCC’s behalf. The interface will be made available for
MLCC’s use within[* * *]. MLCC agrees to reimburse Cendant for its actual,
documented cost of developing the interface for MLCC contingent upon (y) MLCC’s
approval of a budget and payment schedule prior to the commencement of work and
(z) the parties’ mutual agreement upon a cost adjustment factor that will be
applied as a credit against the amount to be reimbursed hereunder and that takes
into account the residual value to Cendant of the CA$H Interface when used by
Cendant for purposes beyond the scope of this Amendment No. 1.
          (b) Defective Mortgage Loans. Cendant will notify MLCC of defective
Mortgage Loans subject to repurchase by Correspondent Lenders pursuant to the
Correspondent Lending Guide within [* * *] of discovery of such defective
Mortgage Loans using a mutually agreed upon reporting format or notice. A
Defective Mortgage Loan is a Mortgage Loan which Cendant discovers during the
servicing of such Mortgage Loan is in violation of a representation, warranty or
covenant made by the applicable Correspondent Lender, including but not limited
to a Mortgage Loan as to which a Correspondent Lender has failed to deliver a
Trailing Document within 270 days of the Closing Date.
          (c) Post-Funding Third Party Due Diligence and Quality Assurance.
Within [* * *] of the Closing Date, Cendant shall facilitate Quality Control
using a mutually agreed upon sample size (e.g., 10%) for Standard Bulk Products
purchased from Seasoned Correspondent Lenders only. Within [* * *] of the
Closing Date, Cendant shall provide MLCC with loan level and summary information
in a mutually agreed upon format.
          (d) Trailing Documents. Cendant will be responsible for the retrieval,
review and delivery of any and all Trailing Documents. For [* * *] after the
Closing Date, Cendant will make a diligent effort to retrieve Trailing Documents
and provide MLCC with monthly status reports documenting said effort in a
mutually agreed upon format. For purposes of this section, diligent effort means
that Cendant will at a minimum: [* * *]. To the extent that (i) a Bulk Sale
Mortgage File has Trailing Documents that have not been received within [* * *]
of the Closing Date (hereafter “Seriously Delinquent Trailing Document”), and
(ii) MLCC chooses not to enforce a breach with the related Correspondent Lender,
then Cendant will attempt to obtain such Seriously Delinquent Trailing Documents
directly from the source at MLCC’s request.
          (e) Securitization and Whole Loan Sale Support. Cendant will provide
securitization and whole loan sale support upon reasonable advance notice by
MLCC prior to a prospective transaction (“Securitization Support”). Such support
will include the following activities: (i) delivery of Bulk Sale Mortgage Files
to MLCC’s due diligence vendor(s) within [* * *] of request, (ii) providing
access to CMC employees and agents in accordance with Section 6(h) of the
Origination Agreement, (iii) receive and respond to loan level findings from
MLCC’s due diligence vendor within [* * *] of receipt and coordinate timely
responses
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 



--------------------------------------------------------------------------------



 



to such, (iv) receive and respond to loan level data integrity findings from
third parties (e.g., accounting firms) as applicable, within [* * *] of receipt
of notice thereof, (v) timely review and execution of applicable contracts, and
(vi) timely preparation and delivery of assignments, endorsements, and allonges
to MLCC’s custodian. In the event additional support is required by MLCC,
Cendant agrees to reasonably cooperate to provide such support.
          (f) Quality Control Scorecards. Cendant will produce quality control
scorecards substantially in the form of Exhibit A attached hereto. Such quality
control scorecards will monitor performance and provide MLCC with quarterly
reports as MLCC may specify from time to time.
          SECTION 2.03 Bulk Sale Program Fees.
          (a) Bulk Sale Origination Assistance Fees. MLCC shall pay Cendant the
following origination assistance fees (each, a “Bulk Sale Origination Assistance
Fee”): (i) a loan set-up fee of $[* * *] per Mortgage Loan that is loaded onto
the CA$H system; (ii) a trailing documents fee of $[* * *] per funded Mortgage
Loan, whether or not there are any Trailing Documents for any such Mortgage
Loan; (iii) for Standard Bulk Products from Seasoned Correspondent Lenders only,
a data/credit/compliance review fee of $[* * *] per Mortgage Loan reviewed; and
(iv) reimbursement for actual out-of-pocket expenses incurred in connection with
Quality Control and other third party vendors. MLCC shall pay such amount to
Cendant at the time of its purchase of each such Mortgage Loan.
          (b) Securitization and Whole Loan Sale Assistance Fees. MLCC shall pay
Cendant the following securitization and whole loan sale assistance fees (each,
a “Securitization Assistance Fee”): (i) for Standard Bulk Products only, a
non-agency securitization assistance fee of $ [* * *] per Mortgage Loan and an
agency securitization assistance fee of $[* * *] per Mortgage Loan payable for
each securitization containing Mortgage Loans acquired in Standard Products or
Non-Standard Products, (ii) for Non-Standard Bulk Products only, a non-agency
securitization assistance fee of $[* * *] per Mortgage Loan and an agency
securitization assistance fee of $[* * *] per Mortgage Loan payable for each
securitization containing Mortgage Loans acquired in Standard Products or
Non-Standard Products, and (iii) for whole loan sale transactions, a whole loan
sale support fee of $[* * *]. [* * *]
          (c) Seriously Delinquent Trailing Document Fee. For each Mortgage Loan
containing Seriously Delinquent Trailing Documents, MLCC shall pay Cendant a fee
of $[* * *] per Mortgage Loan, plus [* * *]. Such fee shall become payable upon
receipt and delivery of the applicable documents for any particular Mortgage
Loan.
          (d) Adjustment to Fees. [* * *]
          SECTION 2.04 Number of Wholesale Lenders. Notwithstanding anything to
the contrary in Section 4.07 of Addendum No. 1, MLCC may increase the number of
Wholesale Lenders upon [* * *]. [* * *].
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 



--------------------------------------------------------------------------------



 



          SECTION 2.05 Delivery of Bulk Sale Mortgage Files. The Correspondent
Lender is responsible for the delivery of all Bulk Sale Mortgage Files to
Cendant in accordance with Section 7.03 of the Amendment No. 1 to the Master
Loan Purchase and Sale Agreement between MLCC and the Correspondent Lender. MLCC
and Cendant shall determine a mutually agreed upon delivery format for each
Correspondent Lender.
          SECTION 2.06 Non-Solicitation; Non-Competition.
          (a) Without MLCC’s prior written consent, which may be withheld by
MLCC in its sole discretion, neither Cendant nor any of its affiliated entities
shall solicit any Mortgagor, or cause any Mortgagor to be solicited, for
financing of any Mortgage Loan or any product or service whatsoever that is
offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated or any of its
affiliated entities including, without limitation, any investment or financial
services or products, insurance products or services and brokerage account
services. MLCC will cause each Correspondent Lender to be bound by the
Provisions Against Solicitation.
          (b) Without Cendant’s prior written consent, which may be withheld by
Cendant in its sole discretion, until after the expiration or earlier
termination of this Amendment No. 1, neither MLCC nor any of its affiliated
entities shall enter into Wholesale Lender relationships with any of the
following: (i)[* * *], (ii) [* * *]with the sole exception of the Wholesale
Lenders identified in Exhibit C attached hereto, and (iii) any of the Wholesale
Lenders identified in Exhibit B attached hereto (the “Restricted Correspondent
Lenders”). The foregoing notwithstanding, however, it is agreed that MLCC may
enter into Wholesale Lender relationships with the Restricted Correspondent
Lenders provided that the only Mortgage Loan products that shall be made
available to, or purchased from, such Restricted Correspondent Lenders shall be
Mortgage Loans that are not currently available to such Restricted Correspondent
Lenders through Cendant.
          SECTION 2.07 Tax and Flood Service Contracts. All transfer fees
related to the transfer of any tax or flood service contracts on the Mortgage
Loans will be paid by MLCC or the Correspondent Lender.
          (a) The tax service contract fees are as follows, unless otherwise
agreed by the parties: (i) $[* * *] for any Mortgage Loan with no existing
contract or with an existing contract that was not issued by [* * *]; (ii) $[* *
*] for certain bulk transfer loans (as of the date hereof, applicable to[* *
*]); and (iii) $[* * *] for any Mortgage Loan with[* * *], provided all of the
following data is provided: legal description, parcel number, tax contract
number, tax service provider vendor number, city tax monthly escrow amount,
county tax monthly escrow amount, next tax amount, next tax due date, last tax
amount, and last tax due date.
          (b) The flood service contract fees are as follows, unless otherwise
agreed by the parties: (i) $[* * *] for any Mortgage Loan with no existing
contract; (ii) $[* * *] for any Mortgage Loan with [* * *]; and (iii) $[* * *]
for certain bulk transfer loans (as of the date hereof, applicable to [* * *]).
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 



--------------------------------------------------------------------------------



 



          SECTION 2.08 Term. The term of this Amendment No. 1 shall
automatically expire on December 31, 2005 (the “Initial Term”). Notwithstanding
the foregoing, this Amendment No. 1 shall be automatically extended, subject to
the following sentence, without any action by the parties hereto, for successive
renewal terms of one year each, in each case beginning on January 1 of such
renewal year and ending as of the following December 31, until the expiration or
earlier termination of the Origination Agreement, at which time this Amendment
No. 1 shall also terminate. Either party may elect not to extend this Amendment
No.1 by giving written notice to the other party at least sixty (60) days prior
to the expiration or termination, as the case may be, of either the Initial Term
or the current renewal term of this Amendment 1.
[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned parties has caused this
Amendment No. 1 to be duly executed and delivered by one of its duly authorized
officers, all as of the date first written above.

                  CENDANT MORTGAGE CORPORATION d/b/a
PHH MORTGAGE SERVICES
 
           
 
  By:   /s/ Robert J. Smith    
 
           
 
      Name: Robert J. Smith    
 
      Title: Senior Vice President    
 
                MERRILL LYNCH CREDIT CORPORATION.
 
           
 
  By:   /s/ Lawrence P. Washington    
 
           
 
      Name: Lawrence P. Washington    
 
      Title: Chairman and President    

 



--------------------------------------------------------------------------------



 



     
 
  Lawrence P. Washington
 
  Chairman & Chief Executive Officer
 
  Merrill Lynch Credit Corporation
 
   
(MERRILL LYNCH LOGO) [y26027e2602701.gif]
  Merill Lynch Global Bank Group

  4802 Deer Lake Drive East   Jacksonville, Florida 32246-6484   904 218 6076
 
  800 965 8654

VIA OVERNIGHT DELIVER SERVICE,
FACSIMILE No. (856) 917-9422, and
UNITED STATES CERTIFIED MAIL
January 24, 2005

      Cendant Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, New Jersey 08054
Attention:
  Robert C. Andwood
 
  Mail Stop CS
 
  Facsimile No.: (856) 917-6702

                Re: Origination Assistance Agreement — Amendment to Section 8
Dear Bob:
                We refer to the Origination Assistance Agreement, dated as of
December 15, 2000, between the undersigned, Merrill Lynch Credit Corporation
(“MLCC”), and Cendant Mortgage Corporation (“CMC”) (as amended, supplemented and
modified as of the date hereof, the “Origination Agreement”). Initially
capitalized terms not defined herein shall have the meaning given such terms in
the Origination Agreement.
                In accordance with Section 8 of the Origination Agreement, MLCC
hereby notifies CMC that MLCC is amending the existing Exhibit A to the
Origination Agreement (“Old Exhibit A”) by replacing Old Exhibit A with a new
Exhibit A, a copy of which is attached to this letter notification (“New
Exhibit A”). We note that the amendments effected by replacing Old Exhibit A
with New Exhibit A comply with the requirements of Section 8 of the Origination
Agreement. Specifically, (i) such amendment changes no more than ten Persons,
(ii) the Persons added to the exhibit are Persons which are Financial Services
Firms, and (iii) Exhibit A to the Origination Agreement, as amended hereby, does
not contain more than twenty Persons.

     
 
  Very truly yours,
 
   
 
  /s/ Lawrence P. Washington
 
   
 
  Lawrence P. Washington
Chairman and CEO

 



--------------------------------------------------------------------------------



 



Cendant Mortgage Corporation
January 21, 2005
Page 2

      cc: Cendant Mortgage Corporation
General Counsel’s Office
3000 Leadenhall Road
Mt. Laurel, New Jersey 08054
Attention:
  William F. Brown, General Counsel
 
  Mail Stop LGL
 
  Facsimile No.: (856) 917-0950

 



--------------------------------------------------------------------------------



 



February 10, 2005
PHH Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, New Jersey 08054
               Re: Change of FARC Fee
Ladies and Gentlemen:
          Reference is made to that certain PHH Financial Advisor Resource
Center Expense Reimbursement letter agreement dated January 2, 2003 (the “FARC
Letter”). Pursuant to the terms of the FARC letter, this letter shall confirm
that the monthly FARC Fee shall be changed from $[* * *] to $[* * *],
retroactively effective as of the first business day of January 2005 and for the
six-month period ending June 30, 2005.
          Except as modified above, the FARC Letter remains in full force and
effect and is hereby ratified by the parties hereto. Each party to this letter
agreement shall take or otherwise cause to be taken all such other action as may
be necessary to implement the terms of this letter agreement and the FARC
Letter, and shall not take any action inconsistent herewith or therewith. This
letter agreement may be executed in counterparts, taken together, which shall
constitute one and the same instrument. Delivery of a counterpart of this letter
agreement by facsimile shall be as effective as delivery of a manually executed
counterpart hereof.
          IN WITNESS WHEREOF, Merrill Lynch Credit Corporation and PHH Mortgage
Corporation have caused this letter agreement to be executed by their respective
officers thereunto duly authorized.

                  MERRILL LYNCH CREDIT CORPORATION    
 
           
 
  By:   /s/ Lawrence P. Washington    
 
           
 
      Name: Lawrence P. Washington    
 
      Title: Chairman and President    
 
                PHH MORTGAGE CORPORATION
  Formerly known as Cendant Mortgage
  Corporation    
 
           
 
  By:   /s/ Gregory A. Gentek    
 
           
 
      Name: Gregory A. Gentek    
 
      Title: Senior Vice President    

1



--------------------------------------------------------------------------------



 



Notification Procedures
Merrill Lynch Credit Corporation/PHH Mortgage Corporation
Residential Mortgage Origination and Servicing Outsourcing Agreements
     Any notice to be given or document to be delivered to any party under any
of the agreements pertaining to the Merrill Lynch Credit Corporation (“MLCC”)
and PHH Mortgage Corporation (“PHH”) transaction entered into during December of
2000/January 2001 and thereafter shall be in writing and shall be delivered
personally, transmitted by facsimile (and telephonically confirmed), mailed by
registered or certified mail, return receipt requested, or sent by overnight
courier to the other party at the following address or to any other address as
either MLCC or PHH may subsequently designate:
MLCC:
Merrill Lynch Credit Corporation
4802 Deer Lake Drive East
Jacksonville, FL 32246-6484
Attention: Lawrence P. Washington, President
Facsimile: 904-218-6119
Phone: 904-218-6706
with a copy to:
Merrill Lynch Credit Corporation
4802 Deer Lake Drive East
Jacksonville, FL 32246-6484
Attention: George T. Morrison, General Counsel
Facsimile: 904-218-8848
Phone: 904-218-8833
PHH:
PHH Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, NJ 08054
Attention: Joe Suter
                   Mail Stop CM1
Facsimile: 856-917-6016
Phone: 856-917-0190
[Continued on next page]

1



--------------------------------------------------------------------------------



 



with a copy to:
General Counsel’s Office
PHH Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, NJ 08054
Attention: William F. Brown
                   Mail Stop LGL
Facsimile: 856-917-0950
Phone: 856-917-0903
With a copy to:
Assistant General Counsel’s Office
PHH Mortgage Corporation
4802 Deer Lake Drive East
Jacksonville, Florida 32246-6484
Attention: Louie W. Strum
                   Mail Stop JLGL
Facsimile: 904-928-8483
Phone: 904-928-4437
     Any notice sent by registered, certified, or overnight mail or facsimile
shall be deemed received on the actual date of delivery of the notice to the
designated address as evidenced by the applicable receipt/indication.

2



--------------------------------------------------------------------------------



 



Execution Copy
 
ORIGINATION ASSISTANCE AGREEMENT
AMENDMENT NO. 3
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
PHH MORTGAGE CORPORATION
(f/k/a Cendant Mortgage Corporation)
Dated as of
July 19, 2005
 

 



--------------------------------------------------------------------------------



 



ORIGINATION ASSISTANCE AGREEMENT
AMENDMENT NO. 3
          ORIGINATION ASSISTANCE AGREEMENT AMENDMENT NO. 3, dated and effective
except as otherwise indicated below as of July 19, 2005 (this “Amendment
Agreement”), by and between MERRILL LYNCH CREDIT CORPORATION, a Delaware
corporation, with offices located at 4802 Deer Lake Drive East, Jacksonville,
Florida 32246 (“MLCC”), and PHH MORTGAGE CORPORATION (f/k/a Cendant Mortgage
Corporation) d/b/a PHH Mortgage Services, a New Jersey corporation, with offices
located at 3000 Leadenhall Road, Mt. Laurel, New Jersey 08504 (“PHH”).
          WHEREAS, MLCC and PHH are parties to an Origination Assistance
Agreement, dated as of December 15, 2000 (as amended and supplemented as of the
date hereof, the “Origination Agreement”); and
          WHEREAS, each of MLCC and PHH wishes to amend the Origination
Agreement in order to properly reflect the current relationship between the
parties;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
SECTION 1. Amendments to the Origination Agreement. The Origination Agreement is
hereby amended as follows:
     (a)Section 1 (a). The following definition is added in alphabetical order
to Section 1(a):
     “Permitted Amount” means, with respect to a Mortgage Loan closing in a
particular State or District of the United States, the amount set forth on
Exhibit G hereto for such State or District.
     (b)Section 7. Section 7 is amended by:

  i.   Adding the following text to the end of the third sentence of such
section: “and the title of any such account shall include language stating that
PHH Mortgage Services or PHH Mortgage Corporation holds such account as
“custodian” or “trustee” for the benefit of MLCC”.     ii.   Adding the
following text to the end of the fourth sentence of such section: “and MLCC
shall fund such amount or amounts on the same day as requested by PHH at the
scheduled times agreed by PHH and MLCC, which shall include requests up to
[* * *], and may include an additional request between [* * *], as determined by
late afternoon loan closing activity.”

 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



     (c) Section 13(c). Effective November 1, 2004, the text “[* * *]” in the
first sentence of Section 13(c) is replaced with the following text: “exceed the
Permitted Amount”.
     (d) Section 21. A new Section 21(e) is added containing the following text:
“Unless otherwise assigned or transferred by MLCC, at no time shall PHH have any
legal or beneficial interest in any Mortgage Loan or Mortgage Loan Document, but
only a custodial interest as provided in this Section 21, and MLCC shall at all
times retain all of the legal and beneficial interests in each Mortgage Loan and
Mortgage Loan Document.”
     (e) Exhibit G. The Origination Agreement is amended by adding as Exhibit G
thereto Exhibit A to this Amendment Agreement.
     SECTION 2. Governing Law. This Amendment Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.
     SECTION 3. Headings. The descriptive headings contained in this Amendment
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Amendment Agreement.
     SECTION 4. Counterparts. This Amendment Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
     SECTION 5. Ratification. Except as amended hereby, the Origination
Agreement shall remain unmodified and in full force and effect, and is hereby
ratified and confirmed.
     SECTION 6. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Origination Agreement.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

                  MERRILL LYNCH CREDIT CORPORATION    
 
           
 
  By:   /s/ Lawrence P. Washington    
 
           
 
      Name: Lawrence P. Washington    
 
      Title: President    
 
                PHH MORTGAGE CORPORATION    
 
           
 
  By:   /s/ Gregory A. Gentek    
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



     
 
  Lawrence P. Washington
 
  Chairman & Chief Executive Officer
 
  Merrill Lynch Credit Corporation
 
   
(MERRILL LYNCH LOGO) [y26027e2602701.gif]
  Merrill Lynch Global Bank Group

  4802 Deer Lake Drive East   Jacksonville, Florida 32246-6484   904 218 6076
 
  800 965 8654

As of September 1, 2005
PHH Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, NJ 08054
Attn: Mr. Robert J. Smith
Re: Merrill Lynch Mortgage Lending, Inc.
Dear Bob:
     Merrill Lynch Mortgage Lending, Inc. (“MLML”) is an affiliate of Merrill
Lynch Credit Corporation (“MLCC”). MLML would like to purchase residential
mortgage loans pursuant to the following three transactions (the
“Transactions”):

  •   [* * *], approximately $[* * *] to settle on or about September 14, 2005;
    •   [* * *], approximately $[* * *] to settle on or about October 5, 2005;
and     •   [* * *], approximately $[* * *] to settle on or about October 10,
2005.

     MLML and MLCC have requested that PHH Mortgage Corporation (“PHH”) render
the Bulk Sale Program services hereinafter described for MLML in connection with
the Transactions:
     (a) For each of the [* * *] and [* * *]Transactions, and for that portion
of the [* * *] transaction pool that consists of ARM mortgage loans, all Bulk
Sale Program services set forth in Section 2.02 of Amendment No. 1 to Addendum
Agreement No. 1 to that certain Origination Assistance Agreement by and between
MLCC and PHH dated as of December 15, 2000 (“Amendment No. 1”) except for the
system development initiatives described in Sections 2.02(a)(i) and 2.02(a)(ii);
and
     (b) For that portion of the [* * *] transaction pool consisting of fixed
rate loans that will involve a direct tape-to-tape input into [* * *] servicing
system, none of the Bulk Sale Program services set forth in Section 2.02 of
Amendment No. 1.
     PHH has agreed to provide the Bulk Sale Program services described above,
provided that MLCC and MLML execute this letter agreement (this “Letter
Agreement”), acknowledge that PHH shall have no Bulk Sale Program or other
responsibilities with
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 



--------------------------------------------------------------------------------



 



respect to the Transactions beyond those expressly stated herein, and, except
for the mortgage loans described in paragraph (b) above, MLML pays the PHH Bulk
Sale Program Fees as set forth in Section 2.03 of Amendment No. 1.
  Capitalized terms used but not defined herein shall have the meanings ascribed
to them in Amendment No. 1.
     MLCC hereby agrees, and by signing below, PHH hereby agrees, that for
purposes of the Transactions only, this “Letter Agreement” amends (1) the first
two agreements listed below (the “Amended Agreements”) by (a) adding as a party
thereto Merrill Lynch Mortgage Lending, Inc. (“MLML”) as if named a party
therein, (b) deeming MLML to have all the rights, title, interests, privileges
and obligations under each Amended Agreement as does MLCC under each Amended
Agreement and (c) providing that the performance by either of MLCC or MLML of
any obligation under any Amended Agreement shall satisfy the obligation of the
other to perform such obligation and that the performance by PHH of any
obligation to either MLCC or MLML under any Amended Agreement shall satisfy the
obligation of PHH to perform such service for either or both MLCC and/or MLML,
provided, however, anything to the contrary herein notwithstanding, that MLML
shall be deemed an additional party to the Amended Agreements for purposes of
effectuating (i) the Transactions and (ii) the performance by PHH of the Bulk
Sale Program services in connection therewith as contemplated herein and for no
other purpose whatsoever, including by way of example and not limitation, the
necessity of any joinder, consent or approval of or by MLML to any subsequent
modification, amendment or supplement of or to the Amended Agreements as maybe
mutually agreed upon by MLCC and PHH from time to time with respect to the Bulk
Sale Program or otherwise; and, (2) the third Amended Agreement by expanding the
definition of Mortgage Loans to include the mortgage loans purchased by MLML in
the Transactions.
     1. Addendum Agreement No. 1 to the Origination Assistance Agreement, dated
November 30, 2001;
     2. Amendment No. 1; and
     3. Assignment, Assumption, and Recognition Agreement, dated September 1,
2004.
     Except as modified above, each Amended Agreement remains in full force and
effect and is hereby ratified by the parties hereto. This Letter Agreement may
be executed in counterparts, which when taken together, shall constitute one and
the same instrument. Delivery of a counterpart of this Letter Agreement by
facsimile shall be as effective as delivery of a manually executed counterpart
hereof.
     Lastly, with respect to the servicing rights pertaining to the mortgage
loans acquired pursuant to the Transactions, PHH acknowledges that:

  •   PHH has purchased, or will purchase, the servicing rights for the mortgage
loans acquired pursuant to the [* * *] transaction described above pursuant to
Section 6(c) of Amendment No. 2 to that certain Servicing Rights Purchase and
Sale Agreement by and between MLCC and PHH dated as of January 28, 2000
(“Amendment No. 2”);     •   PHH will purchase the servicing rights for the
mortgage loans acquired pursuant to the [* * *] transaction described above
pursuant to Section 6(c) of Amendment No. 2; and

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 



--------------------------------------------------------------------------------



 



  •   MLML will retain all of the servicing rights for the mortgage loans
acquired pursuant to the [* * *] transaction described above and is under no
obligation to sell those servicing rights to PHH. In addition, the parties agree
as follows with respect to the servicing of the
[* * *] transaction:

  o   PHH will service the mortgage loans for MLML pursuant to the Portfolio
Agreement although MLML may transfer those servicing rights to another party at
any time without compensation to PHH, provided, however that MLML shall be
responsible for all transfer fees and, if the transfer of servicing occurs
within the first twelve (12) months after the initial boarding of the loans to
PHH’s servicing system, MLML shall pay PHH an amount equivalent to the average
servicing fees that would be payable to PHH with respect to such pool for an
additional period of six (6) months.     o   PHH will receive a servicing fee in
the amount set forth in Section 6(b) of Amendment No. 2.

  •   All servicing performed by PHH with respect to the Transactions shall be
conducted in the name of PHH and shall be neither co-branded nor otherwise
handled on a private label basis.     •   MLML shall be responsible for all
third party expenses charged by [ * * *] with respect to boarding the mortgage
loans for the Transactions.

     This Letter Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
     By signing below, each party hereby agrees to comply with the terms of each
Amended Agreement, as amended hereby.
 

     [***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Merrill Lynch Credit Corporation, Merrill Lynch
Mortgage Lending, Inc. and PHH Mortgage Corporation have caused this letter
agreement to be executed by their respective officers thereunto duly authorized.

                  MERRILL LYNCH CREDIT CORPORATION    
 
           
 
  By:   /s/ Lawrence P. Washington    
 
           
 
  Name:   Lawrence P. Washington    
 
  Title:   Chairman and President    
 
                MERRILL LYNCH MORTGAGE LENDING, INC.    
 
           
 
  By:   /s/ Daniel Park    
 
           
 
  Name:   Daniel Park, Attorney-in-Fact,    
 
      Pursuant to Power of Attorney    
 
      dated September 29, 2005.    
 
                PHH MORTGAGE CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Merrill Lynch Credit Corporation, Merrill Lynch
Mortgage Lending, Inc. and PHH Mortgage Corporation have caused this letter
agreement to be executed by their respective officers thereunto duly authorized.

                  MERRILL LYNCH CREDIT CORPORATION    
 
           
 
  By:        
 
  Name:  
 
Lawrence P. Washington    
 
  Title:   Chairman and President    
 
                MERRILL LYNCH MORTGAGE LENDING, INC.    
 
           
 
  By:        
 
  Name:  
 
Daniel Park, Attorney-in-Fact,    
 
      Pursuant to Power of Attorney    
 
      dated September 29, 2005.    
 
                PHH MORTGAGE CORPORATION    
 
           
 
  By:   /s/ Robert J. Smith    
 
           
 
  Name:   Robert J. Smith    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



(MERRILL LYNCH LOGO) [y26027e2602702.gif]
September 1, 2005
PHH Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, NJ 08054
Attention: Louie W. Strum, Assistant General Counsel
Re: Origination Assistance Agreement By and Between Merrill Lynch Credit
Corporation and PHH Mortgage Corporation (f/k/a Cendant Mortgage Corporation)
Dated as of December 15, 2000 (“Agreement”): Field Sales Consultants
Ladies and Gentlemen:
     This letter confirms the terms of a pilot program (“Program”) under which
certain PHH Mortgage Corporation (f/k/a Cendant Mortgage Corporation) (“PHH”)
employees (“Field Sales Consultants”) shall generate Mortgage Loans for MLCC
under the Agreement, as follows:

  •   The Field Sales Consultants shall serve as the initial point of contact
for Customers and their Financial Advisors, and shall be available to meet in
person with both Customers and their Financial Advisors in a manner that is
designed to provide personalized and efficient service.     •   The Field Sales
Consultants shall perform, on a personalized basis, the functions described in
the Agreement for the Telemarketing Origination Channel. For purposes of the
Agreement, the functions performed by the Field Sales Consultants shall be
treated as part of the Telemarketing Origination Channel.     •   The Field
Sales Consultants shall perform all such functions with the superior level of
quality and service that would be expected by high net worth clients of a well
managed private bank.     •   Each Field Sales Consultant shall have a direct
reporting relationship to the PHH Sales Manager and shall coordinate his/her
activities with the MLCC Mortgage and Credit Specialist assigned to his/her
district. Each Field Sales Consultant shall receive daily direction from the
MLCC Mortgage and Credit Specialist with regard to task prioritization and sales
strategies for a particular MLPF&S office. The form of business cards used by
the Field Sales Consultants shall be subject to MLCC’s approval.     •   When
performing their services in MLPF&S offices, Field Sales Consultants (i) shall
strictly limit their activities to the performance of the Origination Services,
(ii) shall conduct themselves in a professional manner, (iii) shall not sell,
solicit, advise, or counsel any Customer or other person with respect to any
investment or financial services or products (other than Mortgage Loans, as
contemplated by the Agreement), insurance products or services, or brokerage
account services, (iv) shall not impede or interfere with the conduct of
MLPF&S’s business, and (v) shall not accept funds from Customers. During the
term of the Program, the MLPF&S branch office manager or designee may at any
time notify the Field

 



--------------------------------------------------------------------------------



 



  Sales Consultant to cease conducting activities at the MLPF&S branch office
and upon the Field Sales Consultant’s receipt of such notice all such activities
shall cease.

  •   PHH and each Field Sales Consultant shall hold and maintain such
individual licenses, registrations, authorizations, approvals and permits as are
required by all Applicable Requirements, although nothing herein shall be
construed to relieve MLCC of its obligations to obtain and maintain any and all
licenses and registrations that are necessary to permit the Mortgage Loans to be
originated in its name as contemplated by the Agreement and this letter
agreement.     •   During the term of the Program, MLCC shall notify PHH of the
states and MLPF&S offices where a Field Sales Consultant may be located and
Field Sales Consultants shall be deployed only at locations designated by MLCC
for that purpose and acceptable to PHH. These locations shall initially include
Florida and Georgia, as well as any additional locations that MLCC and PHH agree
to in writing.     •   The Program will commence on the date of this letter and
shall continue until February 28, 2006, on which date all activities by the
Field Sales Consultants shall cease.

     Capitalized terms used in this letter that are not defined in this letter
shall have the meanings ascribed thereto in the Agreement. Except as provided in
this letter, the Agreement (as previously amended) shall remain in full force
and effect.

          AGREED AND ACCEPTED:    
 
        MERRILL LYNCH CREDIT CORPORATION    
 
       
By:
  /s/ Lawrence P. Washington    
 
       
Title:
  CEO    
Date:
  January 20, 2006    
 
       
 
        PHH MORTGAGE CORPORATION (f/k/a Cendant Mortgage Corporation)    
 
       
By:
  Gregory A. Gentek    
 
       
Title:
  Senior Vice President    
Date:
  1/26/06    
 
       

     
cc:
  George T. Morrison, General Counsel (MLCC)
 
  Stuart Boline
 
  Eric Wilson

 



--------------------------------------------------------------------------------



 



     
 
  Merrill Lynch Credit Corporation
 
   
 
  Private Client Group
 
  4802 Deer Lake Drive East
 
  Jacksonville, Florida 32246-6484
 
  (800) 965-8654 Ext. 88859

(MERRILL LYNCH LOGO) [y26027e2602702.gif]
February 27, 2006
PHH Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, NJ 08054
Attention: Louie W. Strum, Assistant General Counsel
Re: Origination Assistance Agreement By and Between Merrill Lynch Credit
Corporation (“MLCC”) and PHH Mortgage Corporation (f/k/a Cendant Mortgage
Corporation) Dated as of December 15, 2000 (“Agreement”): Field Sales
Consultants
Ladies and Gentlemen:
     Reference is made to that certain letter agreement dated September 1, 2005,
between Merrill Lynch Credit Corporation and PHH Mortgage Corporation (the
“Agreement”), confirming the terms of a pilot program (“Program”) under which
certain PHH Mortgage Corporation (f/k/a Cendant Mortgage Corporation) (“PHH”)
employees (“Field Sales Consultants”) shall generate Mortgage Loans for MLCC.
     Pursuant to the terms of the Agreement, the Program commenced on the date
of the Agreement and terminates on February 28, 2006. MLCC and PHH agree to
modify the Agreement to extend the Program until April 30, 2006, at which time
the agreement shall terminate and all activities by the Field Sale Consultants
shall cease.
     Except as modified above, the Agreement remains in full force and effect.

          AGREED AND ACCEPTED:    
 
        MERRILL LYNCH CREDIT CORPORATION    
 
       
By:
  /s/ Lawrence P. Washington    
 
       
Title:
  CEO    
Date:
  3-8-06    
 
        PHH MORTGAGE CORPORATION (f/k/a Cendant Mortgage
Corporation)    
 
       
By:
  /s/ Gregory A. Gentek    
 
       
Title:
  Senior Vice President    
Date:
  3/6/2006    
 
       

 



--------------------------------------------------------------------------------



 



     
cc:
  George T. Morrison, General Counsel (MLCC)
 
  Marc Crawford
 
  Eric Wilson

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
ORIGINATION ASSISTANCE AGREEMENT
AMENDMENT NO. 4
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
PHH MORTGAGE CORPORATION
(f/k/a Cendant Mortgage Corporation)
Dated as of
March 24, 2006
 

 



--------------------------------------------------------------------------------



 



ORIGINATION ASSISTANCE AGREEMENT
AMENDMENT NO. 4
          ORIGINATION ASSISTANCE AGREEMENT AMENDMENT NO. 4, dated as of
March 24, 2006 (this “Amendment Agreement”), by and between MERRILL LYNCH CREDIT
CORPORATION, a Delaware corporation, with offices located at 4802 Deer Lake
Drive East, Jacksonville, Florida 32246 (“MLCC”), and PHH MORTGAGE CORPORATION
(f/k/a Cendant Mortgage Corporation) d/b/a PHH Mortgage Services, a New Jersey
corporation, with offices located at 3000 Leadenhall Road, Mt. Laurel, New
Jersey 08504 (“PHH”).
          WHEREAS, MLCC and PHH are parties to an Origination Assistance
Agreement, dated as of December 15, 2000 (as amended and supplemented as of the
date hereof, the “Origination Agreement”);
          WHEREAS, PHH desires to utilize the Landscape Underwriting Guidelines
(as defined below) in evaluating and originating certain mortgage loans in
connection with performing its Origination Services under the Origination
Agreement, and MLCC agrees that PHH may do so in accordance with the terms
hereof and of the Origination Agreement (as amended hereby); and
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
          SECTION 1. Amendments to the Origination Agreement. The Origination
Agreement is hereby amended as follows:
     (a)Section 1(a). The following definitions are added in alphabetical order
to Section 1(a):
        “Landscape Underwriting Guidelines” means the underwriting guidelines
attached hereto as Exhibit H.
        “Non-Alternative Mortgage Loan” means any Mortgage Loan that is not an
Alternative Loan.
     (b)Section 2(a). Section 2(a) is amended by deleting the second sentence of
such section and replacing it in its entirety with the following text:
“PHH shall be responsible for developing the various Mortgage Loan Types and
establishing the Mortgage Loan Pricing for all Conforming Conventional Mortgage
Loans, Jumbo/Non-Conforming Mortgage Loans and any Mortgage Loans originated
under the Landscape Underwriting Guidelines (“PHH Pricing”).”
     (c)Section 6(b). Section 6(b) is amended by deleting the text thereof in
its entirety and replacing it with the following text:

 



--------------------------------------------------------------------------------



 



     “Mortgage Loans originated under this Agreement shall be underwritten in
accordance with either (i) the “MLCC Underwriting Guidelines” which are attached
hereto as Exhibit E and made a part hereof or (ii) with respect to any
Non-Alternative Mortgage Loan, in accordance with the Landscape Underwriting
Guidelines which are attached hereto as Exhibit H and made a part hereof
provided that such guidelines themselves contemplate the underwriting of the
applicable type of Non-Alternative Mortgage Loan, as each set of guidelines may
be amended from time to time by mutual agreement of MLCC and PHH, and which each
set of guidelines shall comply, in the case of Conforming Conventional Mortgage
Loans, with the standards of FNMA, FHLMC and, in the case of other Mortgage
Loans, other applicable federal agencies and investors, as applicable, providing
standards for the underwriting of mortgage loans eligible for sale in the
secondary market (the guidelines referred to above in clauses (i) and (ii) are
referred to herein, collectively, as the “MLCC Underwriting Guidelines”). PHH
may not underwrite any Alternative Loan utilizing the Landscape Underwriting
Guidelines. To the extent that the “MLCC Underwriting Guidelines” attached
hereto as Exhibit E are amended by mutual agreement of the parties after the
Effective Date, and such amendments are requested by MLCC yet not required by
Applicable Requirements (as if such definition did not contain clause (vii)), [*
* *] incurred by PHH with respect to its performance of the Origination Services
hereunder which are caused by such change to the MLCC Underwriting Guidelines
shall be reimbursed by MLCC until such changes are mandated by Applicable
Requirements. PHH shall be responsible for ensuring that the Landscape
Underwriting Guidelines comply in all material respects with the Applicable
Requirements.”
     (d) Section 17(u). The following text is added as new Section 17(u):
          “’The Landscape Underwriting Guidelines’ comply with the Mortgage
Lending Laws in all material respects.”
     (e) Section 17(v). The following text is added as new Section 17(u):
          “Each Mortgage Loan that is originated under the Landscape
Underwriting Guidelines qualifies for sale to FNMA and/or FMLMC.”
     (f) Section 18(c). Section 18(c) is amended by deleting the text of such
sentence in its entirely and replacing it with the following text:
          “The “MLCC Underwriting Guidelines” attached hereto as Exhibit E
comply with the Mortgage Lending Laws in all material respects.”
     (g) Exhibit H. The Origination Agreement is amended by adding as Exhibit H
thereto Exhibit A to this Amendment Agreement.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 



--------------------------------------------------------------------------------



 



          SECTION 2. Termination of Amendment Agreement. MLCC may, upon no less
than thirty (30) days’ prior notice, terminate the amendments to the Origination
Agreement set forth in this Amendment Agreement. Upon such termination, the
Origination Agreement shall automatically and without any further action by any
Person be deemed to have been re-amended to revise the amendments set forth in
this Amendment Agreement, provided however, that PHH shall proceed with the
processing, funding and closing of any loans affected thereby for which
commitments were issued prior to the effective date of such termination. Upon
such a re-amendment, the Origination Agreement, as re-amended thereby, shall
remain in full force and effect and shall automatically and without any further
action of any Person, be ratified and confirmed.
          SECTION 3. Governing Law. This Amendment Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
          SECTION 4. Headings. The descriptive headings contained in this
Amendment Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Amendment Agreement.
          SECTION 5: Counterparts. This Amendment Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
          SECTION 6: Ratification. Except as amended hereby, the Origination
Agreement shall remain unmodified and in full force and effect, and is hereby
ratified and confirmed.
          SECTION 7: Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Origination
Agreement

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

                  MERRILL LYNCH CREDIT CORPORATION    
 
           
 
  By:   /s/ Lawrence P. Washington    
 
           
 
      Name: Lawrence P. Washington    
 
      Title: Chairman and President    
 
                PHH MORTGAGE CORPORATION    
 
           
 
  By:   /s/ Gregory A. Gentek    
 
           
 
      Name:    
 
      Title:    

 